Exhibit 10.1

EXECUTION COPY

 

 

 

PUBLISHED DEAL CUSIP NO. 00213NAC6

PUBLISHED TERM B LOAN CUSIP NO. 00213NAD4

CREDIT AGREEMENT

Dated as of September 6, 2018,

Among

APX GROUP, INC.,

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

BANK OF AMERICA, N.A.

CITIGROUP GLOBAL MARKETS INC.

CREDIT SUISSE LOAN FUNDING LLC

DEUTSCHE BANK SECURITIES INC.

GOLDMAN SACHS LENDING PARTNERS LLC

BLACKSTONE ADVISORY PARTNERS L.P.

CITIZENS BANK, N.A.

MACQUARIE CAPITAL (USA) INC.

HSBC SECURITIES (USA) INC.

MIZUHO BANK, LTD.

GUGGENHEIM SECURITIES, LLC

as Lead Arrangers and Joint Bookrunners,

and

as Co-Syndication Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01

  Defined Terms      1  

Section 1.02

  Other Interpretive Provisions      56  

Section 1.03

  Accounting Terms      58  

Section 1.04

  Rounding      58  

Section 1.05

  References to Agreements, Laws, Etc.      59  

Section 1.06

  Times of Day      59  

Section 1.07

  Timing of Payment of Performance      59  

Section 1.08

  Cumulative Credit Transactions      59  

Section 1.09

  Pro Forma Calculations      59  

Section 1.10

  Currency Generally      60   ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

Section 2.01

  The Loans      61  

Section 2.02

  Borrowings, Conversions and Continuations of Loans      61  

Section 2.03

  [Reserved]      63  

Section 2.04

  [Reserved]      63  

Section 2.05

  Prepayments      63  

Section 2.06

  Termination or Reduction of Commitments      73  

Section 2.07

  Repayment of Loans      73  

Section 2.08

  Interest      74  

Section 2.09

  Fees      74  

Section 2.10

  Computation of Interest and Fees      74  

Section 2.11

  Evidence of Indebtedness      75  

Section 2.12

  Payments Generally      75  

Section 2.13

  Sharing of Payments      77  

Section 2.14

  Incremental Credit Extensions      77  

Section 2.15

  Refinancing Amendments      81  

Section 2.16

  Extension of Loans      82  

Section 2.17

  Defaulting Lenders      84   ARTICLE III.

 

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

Section 3.01

  Taxes      85  

Section 3.02

  Illegality      88  

Section 3.03

  Inability to Determine Rates      89  

Section 3.04

  Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency Rate Loan
Reserves      89  

Section 3.05

  Funding Losses      90  

Section 3.06

  Matters Applicable to All Requests for Compensation      91  

Section 3.07

  Replacement of Lenders under Certain Circumstances      92  

Section 3.08

  Survival      93  

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE IV.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

Section 4.01

  Conditions to Initial Credit Extension      93   ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.01

  Existence, Qualification and Power; Compliance with Laws      95  

Section 5.02

  Authorization; No Contravention      95  

Section 5.03

  Governmental Authorization; Other Consents      96  

Section 5.04

  Binding Effect      96  

Section 5.05

  Financial Statements; No Material Adverse Effect      96  

Section 5.06

  Litigation      96  

Section 5.07

  Ownership of Property; Liens      97  

Section 5.08

  Environmental Matters      97  

Section 5.09

  Taxes      97  

Section 5.10

  ERISA Compliance      98  

Section 5.11

  Subsidiaries; Equity Interests      98  

Section 5.12

  Margin Regulations; Investment Company Act      98  

Section 5.13

  Disclosure      98  

Section 5.14

  Labor Matters      99  

Section 5.15

  Intellectual Property; Licenses, Etc.      99  

Section 5.16

  Solvency      99  

Section 5.17

  Subordination of Junior Financing      99  

Section 5.18

  USA Patriot Act      100  

Section 5.19

  Security Documents      100   ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

Section 6.01

  Financial Statements      101  

Section 6.02

  Certificates; Other Information      103  

Section 6.03

  Notices      104  

Section 6.04

  Payment of Taxes      104  

Section 6.05

  Preservation of Existence, Etc.      104  

Section 6.06

  Maintenance of Properties      104  

Section 6.07

  Maintenance of Insurance      105  

Section 6.08

  Compliance with Laws      105  

Section 6.09

  Books and Records      105  

Section 6.10

  Inspection Rights      105  

Section 6.11

  Additional Collateral; Additional Guarantors      106  

Section 6.12

  Compliance with Environmental Laws      108  

Section 6.13

  Further Assurances      108  

Section 6.14

  Designation of Subsidiaries      108  

Section 6.15

  Maintenance of Ratings      108  

Section 6.16

  Post-Closing Obligations      109  

 

-ii-



--------------------------------------------------------------------------------

         Page   ARTICLE VII.

 

NEGATIVE COVENANTS

 

Section 7.01

  Liens      109  

Section 7.02

  Investments      113  

Section 7.03

  Indebtedness      116  

Section 7.04

  Fundamental Changes      122  

Section 7.05

  Dispositions      123  

Section 7.06

  Restricted Payments      125  

Section 7.07

  Change in Nature of Business      129  

Section 7.08

  Transactions with Affiliates      129  

Section 7.09

  Burdensome Agreements      131  

Section 7.10

  Use of Proceeds      132  

Section 7.11

  [Reserved]      132  

Section 7.12

  Accounting Changes      132  

Section 7.13

  Prepayments, Etc. of Subordinated Indebtedness      133  

Section 7.14

  Permitted Activities      133   ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01

  Events of Default      134  

Section 8.02

  Remedies Upon Event of Default      136  

Section 8.03

  Application of Funds      136   ARTICLE IX.

 

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

Section 9.01

  Appointment and Authority      137  

Section 9.02

  Rights as a Lender      138  

Section 9.03

  Exculpatory Provisions      138  

Section 9.04

  Reliance by Administrative Agent      139  

Section 9.05

  Delegation of Duties      139  

Section 9.06

  Resignation of Administrative Agent      139  

Section 9.07

  Non-Reliance on Administrative Agent, Arrangers, and Other Lenders      140  

Section 9.08

  No Other Duties, Etc.      140  

Section 9.09

  Administrative Agent May File Proofs of Claim      140  

Section 9.10

  Collateral and Guaranty Matters      141  

Section 9.11

  Secured Treasury Services Agreements and Secured Hedge Agreements      142  

Section 9.12

  Withholding Tax Indemnity      142  

Section 9.13

  ERISA Representation      142   ARTICLE X.

 

MISCELLANEOUS

 

Section 10.01

  Amendments, Etc.      143  

Section 10.02

  Notices and Other Communications; Facsimile Copies      146  

Section 10.03

  No Waiver; Cumulative Remedies      147  

Section 10.04

  Attorney Costs and Expenses      148  

Section 10.05

  Indemnification by the Borrower      148  

Section 10.06

  Payments Set Aside      150  

 

-iii-



--------------------------------------------------------------------------------

         Page  

Section 10.07

  Successors and Assigns      150  

Section 10.08

  Confidentiality      157  

Section 10.09

  Setoff      158  

Section 10.10

  Interest Rate Limitation      159  

Section 10.11

  Counterparts      159  

Section 10.12

  Integration; Termination      159  

Section 10.13

  Survival of Representations and Warranties      160  

Section 10.14

  Severability      160  

Section 10.15

  GOVERNING LAW      160  

Section 10.16

  WAIVER OF RIGHT TO TRIAL BY JURY      161  

Section 10.17

  Binding Effect      161  

Section 10.18

  USA Patriot Act      161  

Section 10.19

  No Advisory or Fiduciary Responsibility      161  

Section 10.20

  Electronic Execution of Assignments and Certain Other Documents      162  

Section 10.21

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      162
  ARTICLE XI.

 

GUARANTEE

 

Section 11.01

  The Guarantee      163  

Section 11.02

  Obligations Unconditional      163  

Section 11.03

  Reinstatement      164  

Section 11.04

  Subrogation; Subordination      164  

Section 11.05

  Remedies      165  

Section 11.06

  Instrument for the Payment of Money      165  

Section 11.07

  Continuing Guarantee      165  

Section 11.08

  General Limitation on Guarantee Obligations      165  

Section 11.09

  Release of Guarantors      165  

Section 11.10

  Right of Contribution      166  

Section 11.11

  Keepwell      166  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

1.01A    Guarantors 1.01B    Commitments 1.01C    Collateral Documents 5.06   
Litigation 5.07    Property 5.08    Environmental 5.11    Subsidiaries 6.16   
Post-Closing Obligations 7.01(b)    Liens 7.02(f)    Investments 7.03(b)   
Indebtedness 7.08(j)    Affiliate Transactions 7.09(b)    Burdensome Agreements
10.02    Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

Form of    A    Committed Loan Notice B    [Reserved] C    Note D-1   
Compliance Certificate D-2    Solvency Certificate E    Assignment and
Assumption F    Security Agreement G    Intercompany Note I-1   

United States Tax Compliance Certificate (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

I-2   

United States Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

I-3   

United States Tax Compliance Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

I-4   

United States Tax Compliance Certificate (For Non-U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

J    [Reserved] K    [Reserved] L-1    Affiliated Lender Assignment and
Assumption L-2    Affiliated Lender Notice L-3    Acceptance and Prepayment
Notice L-4    Discount Range Prepayment Notice L-5    Discount Range Prepayment
Offer L-6    Solicited Discounted Prepayment Notice L-7    Solicited Discounted
Prepayment Offer L-8    Specified Discount Prepayment Notice L-9    Specified
Discount Prepayment Response

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of September 6, 2018 among APX GROUP,
INC., a Delaware corporation ( “Borrower”), APX GROUP HOLDINGS, INC., a Delaware
corporation (“Holdings”), the other Guarantors party hereto from time to time,
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”) and BANK OF AMERICA, N.A., as Administrative Agent.

PRELIMINARY STATEMENTS

The applicable Lenders have indicated their willingness to lend, on the terms
and subject to the conditions set forth herein.

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of the Initial Loans on the Closing Date in an initial aggregate principal
amount of $810,000,000.

The proceeds of the Initial Loans will be used by the Borrower to prepay certain
borrowings under the Revolving Credit Agreement (as defined below), to refinance
the Secured Notes Due 2019 (as defined below) and for general corporate
purposes.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2GIG Disposition” means the direct or indirect sale, transfer or other
disposition of all or substantially all of the assets of 2GIG Technologies, Inc.
(for the avoidance of doubt, including a sale, transfer or other disposition of
Equity Interests of any Person owning such assets, so long as substantially all
of the assets of such Person consists of such assets).

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(iv)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.05(a)(iv)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit L-3.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(iv)(D)(2).

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Refinancing Loans pursuant
to a Refinancing Amendment in accordance with Section 2.15, provided that each
Additional Refinancing Lender shall be subject to the approval of (i) the
Administrative Agent, such approval not to be unreasonably withheld or delayed,
to the extent that each such Additional Refinancing Lender is not then an
existing Lender, an Affiliate of a then existing Lender or an Approved Fund and
(ii) the Borrower.



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent Fee Letter” means that certain fee letter dated as of the
Closing Date between the Borrower and Bank of America.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02 hereto, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lender” means, at any time, any Lender that is an Investor
(including portfolio companies of the Investors notwithstanding the exclusion in
the definition of “Investors”) (other than Holdings, the Borrower or any of its
Subsidiaries and other than any Debt Fund Affiliate) or a Non-Debt Fund
Affiliate of an Investor at such time.

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(l)(i).

“Affiliated Lender Cap” has the meaning set forth in Section 10.02(b)(iii).

“Agent Parties” has the meaning set forth in Section 10.02(b).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, officers, directors, employees, partners, agents, advisors and other
representatives.

“Agents” means, collectively, the Administrative Agent, the Syndication Agents
and the Arrangers.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurocurrency Rate or Base
Rate floor, respectively, or otherwise; provided that OID and upfront fees shall
be equated to interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of its incurrence of the applicable
Indebtedness); and provided, further, that “All-In Yield” shall not include
arrangement fees, structuring fees, commitment fees, underwriting fees or other
fees not paid to all Lenders of such Indebtedness.

 

-2-



--------------------------------------------------------------------------------

“Annual Financial Statements” means the audited consolidated balance sheets of
the Borrower as of December 31, 2015, 2016 and 2017, and the related
consolidated statements of income, statements of shareholders’ equity and cash
flows for the Borrower for the fiscal years then ended.

“Applicable Discount” has the meaning set forth in Section 2.05(a)(iv)(C)(2).

“Applicable Rate” means a percentage per annum equal to for (i) Eurocurrency
Rate Loans 5.00% and (ii) Base Rate Loans, 4.00%.

“Applicable Tax Owner” means the applicable direct or indirect equity owner of a
Lender or Agent to which the applicable U.S. federal withholding Tax relates.

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender.

“Arrangers” means Bank of America, N.A. (or any other registered broker-dealer
wholly owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Citigroup Global Markets Inc., Credit Suisse Loan
Funding LLC, Deutsche Bank Securities Inc., Goldman Sachs Lending Partners LLC,
Blackstone Advisory Partners L.P., Citizens Bank, N.A., Macquarie Capital (USA)
Inc. , HSBC Securities (USA) Inc., Mizuho Bank, Ltd. and Guggenheim Securities,
LLC, each in their capacity as lead arranger and bookrunner under this
Agreement.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E hereto or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

-3-



--------------------------------------------------------------------------------

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.05(a)(iv); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Available Incremental Amount” has the meaning set forth in Section 2.14(d).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A., a national banking association,
acting in its individual capacity, and its successors and assigns.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00% (or, if such day is not a
Business Day, the immediately preceding Business Day). The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. Further, the Base Rate
will be deemed to be 0% per annum if the Base Rate calculated pursuant to the
foregoing provisions would otherwise be less than 0% per annum.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”. “Borrower” has the meaning specified in the introductory paragraph to
this Agreement.

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Loans at a Specified Discount to par
pursuant to Section 2.05(a)(iv)(A).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Loans at a specified range
of discounts to par pursuant to Section 2.05(a)(iv)(A).

 

-4-



--------------------------------------------------------------------------------

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.05(a)(iv)(A).

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders pursuant to Section 2.02.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurocurrency Rate Loan, means any such day that is also
a London Banking Day.

“Canadian Dollar” means lawful money of Canada.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries.

“Captive Insurance Subsidiary” means (i) any Subsidiary established for the
primary purpose of insuring the businesses or properties owned or operated by
Holdings or any of its Subsidiaries or (ii) any Subsidiary of any such insurance
subsidiary established for the same primary purpose described in clause
(i) above.

“Cash Collateral Account” means a blocked account at Bank of America (or another
commercial bank selected by the Administrative Agent) in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a) Dollars, pound sterling, Canadian Dollars or euros;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

 

-5-



--------------------------------------------------------------------------------

(c) time deposits or eurodollar time deposits with, insured certificates of
deposit, bankers’ acceptances or overnight bank deposits of, or letters of
credit issued by, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clause (i) or (ii) being an “Approved Bank”), in each case with
maturities not exceeding 24 months from the date of acquisition thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation (other than structured investment vehicles and
other than corporations used in structured financing transactions) rated A-2 (or
the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, in each case with average maturities of not more than 24
months from the date of acquisition thereof;

(e) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower);

(f) repurchase obligations for underlying securities of the types described in
clauses (b), (c) and (e) above entered into with any Approved Bank;

(g) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(h) Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(i) securities with maturities of 12 months or less from the date of acquisition
backed by standby letters of credit issued by any Approved Bank;

(j) instruments equivalent to those referred to in clauses (a) through (i) above
denominated in euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Restricted Subsidiary organized in such jurisdiction;

(k) Investments, classified in accordance with GAAP as current assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such Investments are of the character, quality and maturity described in
clauses (a) through (i) of this definition; and

 

-6-



--------------------------------------------------------------------------------

(l) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (k) above.

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect of
any overdraft and related liabilities arising from treasury, depository,
corporate and purchasing cards and cash management services or any automated
clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CFC” means a Subsidiary of the Borrower that is a “controlled foreign
corporation” (as defined in Section 957(a) of the Code).

“Change of Control” means the occurrence of any of the following after the
Closing Date:

(a) the sale, lease, transfer, conveyance or other disposition in one or a
series of related transactions (other than by merger, consolidation or
amalgamation), of all or substantially all of the assets of the Borrower and its
Subsidiaries or Holdings and its Subsidiaries, in each case, taken as a whole,
to any Person other than any Permitted Holder or any Subsidiary Guarantor; or

(b) the Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by (A) any Person (other than any Permitted Holder)
or (B) Persons (other than any Permitted Holders) that are together a group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any such group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of Rule
13d-5(b)(1) under the Exchange Act), in a single transaction or in a related
series of transactions, by way of merger, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act, or any successor provision) of more than 50.0% of
the total voting power of the voting stock of the Borrower directly or
indirectly through any of its direct or indirect parent holding companies, other
than in connection with any transaction or series of transactions in which the
Borrower shall become the wholly owned Subsidiary of a parent company.

“City Code” has the meaning set forth in Section 1.02(j).

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Initial Commitments, Other Term Loan Commitments, Incremental
Commitments or Refinancing Commitments of a given Refinancing Series and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Initial Loans, Incremental
Loans, Refinancing Loans of a given Refinancing Series, Other Term Loan
Commitments or Extended Loans of a given Extension Series. Initial Commitments,
Incremental Commitments or Refinancing Commitments (and in each case, the Loans
made pursuant to such Commitments) that have different terms and conditions
shall be construed to be in different Classes. Commitments (and, in each case,
the Loans made pursuant to such Commitments) that have the same terms and
conditions shall be construed to be in the same Class.

 

-7-



--------------------------------------------------------------------------------

“Closing Date” means September 6, 2018, the first date on which all conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01.

“Closing Date Intercreditor Agreement” means that certain Closing Date
Intercreditor Agreement, dated as of November 16, 2012 (as supplemented by
(a) Supplement No. 1 thereto, dated December 20, 2012, (b) Grantor Joinder
Agreement No. 2, dated as of May 14, 2013 and (c) Grantor Joinder Agreement
No. 3, dated as of December 19, 2014), among the administrative agent for the
Revolving Credit Agreement and the collateral agent for each of the Secured High
Yield Notes and the Revolving Credit Agreement and which, for the avoidance of
doubt, shall be supplemented on the Closing Date by a Collateral Agent Joinder
Agreement (as defined in the Closing Date Intercreditor Agreement) executed by
the Administrative Agent and collateral agent in respect of this Agreement and
the other parties thereto, as amended, modified or changed from time to time in
accordance with the provisions hereof.

“Closing Fee” has the meaning set forth in Section 2.09(c).

“Code” means the U.S. Internal Revenue Code of 1986, and the United States
Treasury Department regulations promulgated thereunder, as amended from time to
time.

“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” as defined in any other Collateral Document
and any other assets pledged pursuant to any Collateral Document.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered (i) on the Closing Date, pursuant to
Section 4.01(a)(iv) and (ii) at such time as may be designated therein, pursuant
to the Collateral Documents, Section 6.11 or 6.13, subject, in each case, to the
limitations and exceptions of this Agreement, duly executed by each Loan Party
thereto;

(b) all Obligations shall have been unconditionally guaranteed by Holdings and
each Restricted Subsidiary of the Borrower that is a wholly owned Material
Domestic Subsidiary (other than any Excluded Subsidiary) including those that
are listed on Schedule 1.01A hereto (each, a “Guarantor”);

(c) the Obligations and the Guaranty shall have been secured by a first priority
security interest (subject to Liens permitted by Section 7.01) in (i) all the
Equity Interests of the Borrower and (ii) all Equity Interests of each wholly
owned Domestic Subsidiary (other than a Domestic Subsidiary described in the
following clause (iii)(A)) that is directly owned by the Borrower or any
Subsidiary Guarantor and (iii) 65% of the issued and outstanding Equity
Interests of (A) each Restricted Subsidiary that is a wholly owned Domestic
Subsidiary that is directly owned by the Borrower or by any Subsidiary Guarantor
and that substantially all of the assets (directly or indirectly) of which
consist of the Equity Interests and/or Indebtedness of one or more CFCs and any
other assets incidental thereto and (B) each Restricted Subsidiary that is a
wholly owned Material Foreign Subsidiary that is directly owned by the Borrower
or by any Subsidiary Guarantor;

 

-8-



--------------------------------------------------------------------------------

(d) except to the extent otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, or under any Collateral Document, the
Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities or instruments, filing financing
statements under the Uniform Commercial Code or making any necessary filings
with the United States Patent and Trademark Office or United States Copyright
Office or to the extent required in the Security Agreement) in, substantially
all tangible and intangible assets of the Borrower and each Guarantor (including
accounts (other than any Securitization Assets), inventory, equipment,
investment property, subscriber contracts and communication paths, contract
rights, applications and registrations of IP Rights filed in the United States,
other general intangibles, Material Real Property and proceeds of the
foregoing), in each case, with the priority required by the Collateral
Documents, in each case subject to exceptions and limitations otherwise set
forth in this Agreement and the Collateral Documents; and

(e) with respect to any Material Real Property acquired after the Closing Date,
(i) not later than forty-five (45) days after the later of (A) confirmation from
the Lenders that flood due diligence and flood insurance compliance as required
by Section 6.07 hereto has been completed and (B) 120 days following the
acquisition thereof (or, in each case, such longer period as the Administrative
Agent may agree in writing in its discretion), the Administrative Agent shall
have received (i) counterparts of a Mortgage with respect to each Material Real
Property required to be delivered pursuant to Section 6.11 and Section 6.13 (the
“Mortgaged Properties”) duly executed and delivered by the applicable Loan
Party, (ii) a title insurance policy for such property available in each
applicable jurisdiction (the “Mortgage Policies”) insuring the Lien of each such
Mortgage as a valid first priority Lien on the property described therein, free
of any other Liens except as expressly permitted by Section 7.01, together with
such endorsements, coinsurance and reinsurance and in such amounts as the
Administrative Agent may reasonably request, (iii) a completed Life-of-Loan
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto) and if any improvements on any Mortgaged
Property are located within an area designated a “flood hazard area,” evidence
of such flood insurance as may be required under Section 6.07, (iv) ALTA surveys
in form and substance reasonably acceptable to the Administrative Agent or such
existing surveys together with no-change affidavits sufficient for the title
company to remove all standard survey exceptions from the Mortgage Policies and
issue the endorsements required in clause (ii) above, (v) copies of any existing
abstracts and appraisals and (vi) such legal opinions and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgaged
Property;

provided, however, that the foregoing definition shall not require and the Loan
Documents shall not contain any requirements as to the creation or perfection of
pledges of, security interests in, Mortgages on, or the obtaining of title
insurance, surveys, abstracts or appraisals or taking other actions with respect
to any Excluded Assets.

The Administrative Agent may grant extensions of time for the perfection of
security interests in, or the delivery of the Mortgages and the obtaining of
title insurance and surveys with respect to, particular assets and the delivery
of assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Borrower, that perfection cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.

 

-9-



--------------------------------------------------------------------------------

No actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located or titled outside of the U.S. or to perfect such security
interests (it being understood that there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction).

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 4.01(a)(iv), Section 6.11 or Section 6.13, the Intercreditor
Agreements and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrower hereunder, expressed as an amount representing the maximum principal
amount of the Loan to be made by such Lender under this Agreement, as such
commitment may be (a) reduced from time to time pursuant to Section 2.06 and
(b) reduced or increased from time to time pursuant to (i) assignments by or to
such Lender pursuant to an Assignment and Assumption, (ii) an Incremental
Amendment, (iii) a Refinancing Amendment or (iv) an Extension.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A hereto or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

“Company” means Borrower, together with its successors and assigns.

“Company Parties” means the collective reference to Holdings and its
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1 hereto.

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period

(a) increased (without duplication) by the following, in each case (other than
with respect to clauses (viii) and (xi)) to the extent deducted (and not added
back) in determining Consolidated Net Income for such period:

(i) provision for taxes based on income or profits or capital, including,
without limitation, federal, state, franchise, and similar taxes (such as the
Delaware franchise tax, the Pennsylvania capital tax, Texas margin tax and
provincial capital taxes paid in Canada), and foreign withholding taxes
(including any future taxes or other levies which replace or are intended to be
in lieu of such taxes and any penalties and interest related to such taxes or
arising from tax examinations) and the net tax expense associated with any
adjustments made pursuant to clauses (a) through (o) of the definition of
“Consolidated Net Income”; plus

 

-10-



--------------------------------------------------------------------------------

(ii) Fixed Charges of such Person for such period (including (x) net losses or
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, (y) bank fees and other financing fees and
(z) costs of surety bonds in connection with financing activities, plus amounts
excluded from Consolidated Interest Expense as set forth in clauses (a)(r)
through (z) in the definition thereof); plus

(iii) depreciation and amortization (including amortization of intangible
assets, including Capitalized Software Expenditures) of such Person for such
period; plus

(iv) the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses, including any such charges or
expenses arising from grants of stock appreciation or similar rights, stock
options, restricted stock or other rights, retention charges (including charges
or expenses in respect of incentive plans), start-up or initial costs for any
project or new production line, division or new line of business or other
business optimization expenses or reserves including, without limitation, costs
or reserves associated with improvements to IT and accounting functions,
integration and facilities opening costs or any one-time costs incurred in
connection with acquisitions and Investments and costs related to the closure
and/or consolidation of facilities; plus

(v) any other non-cash charges, including any write-offs or write-downs reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (A) the Borrower may elect not to add back such non-cash charge in the
current period and (B) to the extent the Borrower elects to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

(vi) the amount of any non-controlling interest or minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-wholly owned Subsidiary; plus

(vii) the amount of management, monitoring, consulting, advisory fees and other
fees (including termination fees) and indemnities and expenses paid or accrued
in such period under the Sponsor Management Agreement or otherwise to the
Investors to the extent otherwise permitted under Section 7.08 hereof; plus

(viii) the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the Borrower in good faith to result from actions taken,
committed to be taken or expected in good faith to be taken no later than
eighteen (18) months (or twelve (12) months in the case of any restructuring,
cost savings initiative or other action (other than a merger, or other business
combination, acquisition or divestiture)) after the end of such period
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period for
which Consolidated EBITDA is being determined and as if such cost savings,
operating expense reductions and synergies were realized during the entirety of
such period), net of the amount of actual benefits realized during such period
from such actions; provided, that such cost savings and synergies are reasonably
identifiable and factually supportable (it is understood and agreed that
“run-rate” means the full recurring benefit for a period that is associated with
any action taken, committed to be taken or expected to be taken, net of the
amount of actual benefits realized during such period from such actions); plus

 

-11-



--------------------------------------------------------------------------------

(ix) the amount of loss or discount on sale of receivables, Securitization
Assets and related assets to any Securitization Subsidiary in connection with a
Qualified Securitization Financing; plus

(x) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interest of the Borrower (other than Disqualified Equity
Interests) solely to the extent that such net cash proceeds are excluded from
the calculation set forth in Section 7.06 hereof; plus

(xi) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (b) below for any
previous period and not added back; plus

(xii) any net loss from disposed, abandoned or discontinued operations; plus

(xiii) [reserved]; plus

(xiv) interest income or investment earnings on retiree medical and intellectual
property, royalty or license receivables; plus

(xv) costs, expenses or charges during such period relating to selling,
equipping and installing new alarm and smart home systems and other products
used in the business in connection with new subscriber acquisition of the
Borrower and the Restricted Subsidiaries;

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

(ii) any net income from disposed, abandoned or discontinued operations.

For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.09.

 

-12-



--------------------------------------------------------------------------------

“Consolidated First Lien Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary but excluding any such
Indebtedness in which the applicable Liens are expressly subordinated or junior
to the Liens securing the Obligations (it being understood that the Closing Date
Intercreditor Agreement shall not cause the Liens securing any Indebtedness to
be deemed expressly subordinated or junior to the Liens securing the Obligations
for the purposes of this definition of Consolidated First Lien Net Debt) minus
(b) the aggregate amount of cash and Cash Equivalents, in each case, included on
the consolidated balance sheet of the Borrower and the Restricted Subsidiaries
as of such date; provided that Consolidated First Lien Net Debt shall not
include Indebtedness in respect of (i) letters of credit, except to the extent
of unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated First Lien Net
Debt until 3 Business Days after such amount is drawn, (ii) Unrestricted
Subsidiaries and (iii) any Qualified Securitization Financing; it being
understood, for the avoidance of doubt, that obligations under Swap Contracts do
not constitute Consolidated First Lien Net Debt.

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (iii) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Hedging Obligations or other derivative instruments
pursuant to GAAP), (iv) the interest component of Capitalized Lease Obligations,
and (v) net payments, if any made (less net payments, if any, received),
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding (r) annual agency fees paid to the administrative agents and
collateral agents under any credit facilities, (s) costs associated with
obtaining Hedging Obligations, (t) any expense resulting from the discounting of
any Indebtedness in connection with the application of recapitalization
accounting or, if applicable, purchase accounting in connection with any
acquisition, (u) penalties and interest relating to taxes, (v) any additional
interest and any “additional interest” or “liquidated damages” with respect to
securities for failure to timely comply with registration rights obligations,
(w) amortization or expensing of deferred financing fees, amendment and consent
fees, debt issuance costs, commissions, fees and expenses and discounted
liabilities, (x) any expensing of bridge, commitment and other financing fees
and any other fees related to any acquisitions after the Closing Date,
(y) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Qualified Securitization Financing, (z) any
accretion of accrued interest on discounted liabilities and any prepayment
premium or penalty) and (aa) any lease, rental or other expense in connection
with a Non-Financing Lease Obligation); plus

(b) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c) interest income of such Person and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP (or, if not implicit, as otherwise determined in
accordance with GAAP).

 

-13-



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, that, without duplication,

(a) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto), charges or expenses
(including relating to any multi-year strategic initiatives), Transaction
Expenses, restructuring and duplicative running costs, relocation costs,
integration costs, facility consolidation and closing costs, severance costs and
expenses, one-time compensation charges, costs relating to pre-opening and
opening costs for facilities, signing, retention and completion bonuses, costs
incurred in connection with any strategic initiatives, transition costs, costs
incurred in connection with acquisitions and non-recurring product and
intellectual property development, other business optimization expenses
(including costs and expenses relating to business optimization programs and new
systems design, retention charges, system establishment costs and implementation
costs) and operating expenses attributable to the implementation of cost-savings
initiatives, and curtailments or modifications to pension and post-retirement
employee benefit plans shall be excluded;

(b) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded;

(c) any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,
shall be excluded;

(d) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions (including, for the
avoidance of doubt, bulk subscriber contract sales) or abandonments or the sale
or other disposition of any Equity Interests of any Person other than in the
ordinary course of business shall be excluded; provided that bulk subscriber
contract sales in excess of $10.0 million per annum shall not be considered
ordinary course;

(e) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting shall be excluded; provided, that Consolidated Net Income of such
Person shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to such Person or a Restricted Subsidiary thereof in respect of such period;

(f) solely for the purpose of determining the Cumulative Credit pursuant to
clause (a) of the definition thereof, the Net Income for such period of any
Restricted Subsidiary (other than any Guarantor) shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived, provided, that Consolidated Net Income of
such Person will be increased by the amount of dividends or other distributions
or other payments actually paid in Cash Equivalents (or to the extent converted
into Cash Equivalents) to such Person or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein;

 

-14-



--------------------------------------------------------------------------------

(g) effects of adjustments (including the effects of such adjustments pushed
down to such Person and its Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP (including in the inventory
(including any impact of changes to inventory valuation policy methods,
including changes in capitalization of variances), property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items thereof) resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to any consummated acquisition or joint venture investment or the
amortization or write-off or write-down of any amounts thereof, net of taxes,
shall be excluded;

(h) any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) Hedging Obligations or (iii) other
derivative instruments shall be excluded;

(i) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities and investments
recorded using the equity method or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded;

(j) any equity-based or non-cash compensation charge or expense including any
such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock or other rights or equity incentive
programs, and any cash charges associated with the rollover, acceleration, or
payout of Equity Interests by management, other employees or business partners
of the Borrower or any of its direct or indirect parent companies, shall be
excluded;

(k) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, Investment, Disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of any notes and the related guarantees thereof and other
securities and the syndication and incurrence of any credit facilities),
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (including any amendment or other
modification of any notes and the related guarantees thereof and other
securities and any credit facilities) and including, in each case, any such
transaction consummated on or prior to the Closing Date and any such transaction
undertaken but not completed, and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful or consummated (including, for the avoidance of doubt
the effects of expensing all transaction related expenses in accordance with
Financial Accounting Standards Board Accounting Standards Codification 805),
shall be excluded;

(l) accruals and reserves that are established or adjusted within twelve months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions (or within twelve months after the closing of any
acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or changes as a result of modifications of
accounting policies shall be excluded;

 

-15-



--------------------------------------------------------------------------------

(m) any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as such Person has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
shall be excluded;

(n) any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation — Stock
Compensation, shall be excluded; and

(o) the following items shall be excluded:

(i) any net unrealized gain or loss (after any offset) resulting in such period
from Hedging Obligations and the application of Accounting Standards
Codification Topic No. 815, Derivatives and Hedging;

(ii) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Hedging Obligations for currency exchange risk) and any other foreign currency
translation gains and losses, to the extent such gain or losses are non-cash
items;

(iii) any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation;

(iv) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks; and

(v) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, Investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement.

“Consolidated Secured Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of the Borrower or any Restricted Subsidiary minus the aggregate amount
of cash and Cash Equivalents, in each case, included on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries as of such date; provided
that Consolidated Secured Net Debt shall not include Indebtedness in respect of
(i) letters of credit, except to the extent of unreimbursed amounts thereunder;
provided that any unreimbursed amount under commercial letters of credit shall
not be counted as Consolidated Secured Net Debt until 3 Business Days after such
amount is drawn, (ii) Unrestricted Subsidiaries and (iii) any Qualified
Securitization Financing; it being understood, for the avoidance of doubt, that
obligations under Swap Contracts do not constitute Consolidated Secured Net
Debt.

 

-16-



--------------------------------------------------------------------------------

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any acquisition constituting an Investment permitted under this
Agreement) consisting of Indebtedness for borrowed money, Attributable
Indebtedness, and debt obligations evidenced by promissory notes or similar
instruments, minus the aggregate amount of cash and Cash Equivalents, in each
case, included on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries as of such date; provided that Consolidated Total Net
Debt shall not include Indebtedness in respect of (i) letters of credit, except
to the extent of unreimbursed amounts thereunder; provided that any unreimbursed
amount under commercial letters of credit shall not be counted as Consolidated
Total Net Debt until 3 Business Days after such amount is drawn,
(ii) Unrestricted Subsidiaries and (iii) any Qualified Securitization Financing;
it being understood, for the avoidance of doubt, that obligations under Swap
Contracts and Tax Receivable Agreements do not constitute Consolidated Total Net
Debt.

“Continuing Directors” means the directors of Holdings on the Closing Date, as
elected or appointed after giving effect to the Transactions, and each other
director, if, in each case, such other director’s nomination for election to the
board of directors of Holdings is recommended by a majority of the then
Continuing Directors or such other director receives the vote of the Permitted
Holders in his or her election by the stockholders of Holdings.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than any Sponsor, which directly or indirectly is in control of, is
controlled by, or is under common control with such Person and is organized by
such Person (or any Person controlling such Person) primarily for making direct
or indirect equity or debt investments in the Borrower and/or other companies.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Loans or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) subject to the Permitted
Earlier Maturity Indebtedness Exception, such Indebtedness has a maturity no
earlier, and a Weighted Average Life to Maturity equal to or greater, than the
Refinanced Debt, (ii) such Indebtedness shall not have a greater principal
amount than the principal amount of the Refinanced Debt plus accrued interest,
fees, premiums (if any) and penalties thereon and reasonable fees and expenses
associated with the refinancing, (iii) the terms and conditions of such
Indebtedness (except as otherwise provided in clause (ii) above and with respect
to pricing, fees, rate floors and optional prepayment or redemption terms)
either (A) reflect market terms and conditions (taken as a whole) at the time of
incurrence or issuance (as determined by the Borrower); provided that, if any
financial maintenance covenant is added for the benefit of such Indebtedness,
such provisions shall also be applicable to the Facility (except to the extent
such financial covenant applies only to periods after the Latest Maturity Date)
or (B) if not consistent with the terms of the Refinanced Debt, are not
materially more restrictive to the Borrower and its restricted subsidiaries (as
determined by the Borrower), when taken as a whole, than the terms of

 

-17-



--------------------------------------------------------------------------------

the applicable Class under the Facility being refinanced or replaced (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date) or reasonably acceptable to the Administrative Agent (it being
understood that to the extent any financial maintenance covenant is added for
the benefit of such Indebtedness, no consent shall be required from the
Administrative Agent or any applicable Lender under this clause (B) to the
extent that such financial maintenance covenant is also added for the benefit of
the Facility remaining outstanding after the incurrence or issuance of such
Indebtedness) (provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(iii) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)), and (iv) such
Refinanced Debt shall be repaid, repurchased, retired, defeased or satisfied and
discharged, and all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.

“Credit Extension” means a Borrowing.

“Cumulative Credit” means, at any time,

(a) 50.0% of the Consolidated Net Income of the Borrower for the period (taken
as one accounting period and including the predecessor) beginning on October 1,
2012 to the end of the Borrower’s most recently ended fiscal quarter for which
internal financial statements are available at such time, or, in the case such
Consolidated Net Income for such period is a deficit, minus 100.0% of such
deficit; plus

(b) 100.0% of the aggregate net cash proceeds and the fair market value of
marketable securities or other property received by the Borrower since
immediately after November 16, 2012 from the issue or sale of:

 

  (i)

(A) Equity Interests of Holdings (to the extent the net cash proceeds thereof
are contributed to Borrower), but excluding cash proceeds and the fair market
value of marketable securities or other property received from the sale of:

 

  (x)

Equity Interests to any future, present or former employees, directors,
officers, managers or consultants (or their respective Controlled Investment
Affiliates or Immediate Family Members) of Holdings, any direct or indirect
parent company of Holdings or any of Holdings’ Subsidiaries to the extent such
amounts have been applied to Restricted Payments made in accordance with clause
(A) of Section 7.06(f) hereof; and

 

  (y)

Designated Preferred Stock; and

 

  (B)

to the extent such net cash proceeds are actually contributed to the Borrower,
Equity Interests of the Borrower’s direct or indirect parent companies
(excluding contributions of the proceeds from the sale of Designated Preferred
Stock of such companies or contributions to the extent such amounts have been
applied to Restricted Payments made in accordance with Section 7.06(f)); or

 

-18-



--------------------------------------------------------------------------------

  (ii)

debt securities of the Borrower that have been converted into or exchanged for
such Equity Interests of the Borrower;

provided, that this clause (b) shall not include the proceeds from (X) Equity
Interests or convertible debt securities of Holdings or Borrower sold to a
Restricted Subsidiary, (Y) Disqualified Equity Interests or debt securities that
have been converted into Disqualified Equity Interests or (Z) Excluded
Contributions; plus

(c) 100.0% of the aggregate amount of cash and the fair market value of
marketable securities or other property contributed to the capital of the
Borrower following November 16, 2012 (other than by a Restricted Subsidiary and
other than any Excluded Contributions); plus

(d) 100.0% of the aggregate amount received in cash and the fair market value of
marketable securities or other property received by means of:

(i) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of, or other returns on Investments made pursuant to
Section 7.02(n)(y) and repurchases and redemptions of Investments made pursuant
to Section 7.02(n)(y) from the Borrower or its Restricted Subsidiaries and
repayments of loans or advances, and releases of guarantees made pursuant to
Section 7.02(n)(y), in each case after November 16, 2012; or

(ii) the sale (other than to the Borrower or a Restricted Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary or a dividend or distribution
from an Unrestricted Subsidiary (to the extent the Investment in such
Unrestricted Subsidiary was made pursuant to Section 7.02(n)(y)) or a dividend
from an Unrestricted Subsidiary November 16, 2012 that did not otherwise
increase Consolidated Net Income; plus

(e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into the Borrower or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Borrower or a Restricted Subsidiary after November 16, 2012, the fair
market value (as determined by the Borrower in good faith) of the Investment in
such Unrestricted Subsidiary (or the assets transferred) at the time of the
redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary or at
the time of such merger, amalgamation, consolidation or transfer of assets, in
each case to the extent the Investment in such Unrestricted Subsidiary was made
pursuant to Section 7.02(n)(y); provided, that, in the case of this clause (e),
if the fair market value of such Investment shall exceed $50.0 million, such
fair market value shall be determined by the board of directors of the Borrower,
whose resolution with respect thereto will be delivered to the Administrative
Agent, at the time of the redesignation of such Unrestricted Subsidiary as a
Restricted Subsidiary; plus

(f) 100% of the aggregate amount of any Declined Proceeds; minus

(g) any use of the Cumulative Credit pursuant to Section 7.02(n)(y), 7.06(g)(y)
or Section 7.13(a)(y).

“Debt Fund Affiliate” means (i) any fund or client managed by, or under common
management with GSO Capital Partners LP, Blackstone Real Estate Special
Situations Advisors L.L.C. and Blackstone Tactical Opportunities Fund L.P., (ii)
any fund or client managed by an adviser within the credit focused division of
The Blackstone Group L.P. or Blackstone ISG-I Advisors L.L.C., (iii) The
Blackstone Strategic Opportunity Funds (including masters, feeders, onshore,
offshore and parallel funds), (iv) any trust, other entity or separate
allocation of funds and portfolio of assets (other than a fund or investment

 

-19-



--------------------------------------------------------------------------------

vehicle) whose primary purpose is investing in commercial loans, bonds or
extensions of credit and which is in each case managed, and whose investment
decisions are made, independently of all other trusts, funds, allocation of
funds, portfolios of assets or other entities managed or controlled by an
Affiliate of the Investors or the Borrower which invest in the share capital of
companies and (v) any other Affiliate of the Investors or Holdings that is a
bona fide debt fund or an investment vehicle that is engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(vi).

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent (a) has failed to perform any of its
funding obligations hereunder, within one Business Day of the date required to
be funded by it hereunder, (b) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit,
(c) has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment or
(iv) become the subject of a Bail-In Action; provided that a Lender shall not be
a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate plus (c) 2.0% per annum; provided that with respect to the
overdue principal or interest in respect of a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan, plus 2.0% per annum, in each
case to the fullest extent permitted by applicable Laws.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

-20-



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Designated Preferred Stock” means Preferred Stock of the Borrower or any direct
or indirect parent company thereof (in each case other than Disqualified Equity
Interests) that is issued for cash (other than to Borrower or a Restricted
Subsidiary or an employee stock ownership plan or trust established by the
Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock on the issuance date thereof, the cash proceeds of which are
excluded from the calculation set forth in clause (b)(i)(A)(y) of the definition
of “Cumulative Credit.”

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(iv)(B)(2).

“Discount Range” has the meaning set forth in Section 2.05(a)(iv)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.05(a)(iv)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(iv)(C) substantially in the form of Exhibit L-4.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit L-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(iv)(C)(1).

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(iv)(C)(3).

“Discounted Loan Prepayment” has the meaning set forth in
Section 2.05(a)(iv)(A).

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(iv)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(iv)(B)(1),
Section 2.05(a)(iv)(C)(1) or Section 2.05(a)(iv)(C)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

“Disposition”, “Dispose” or “Disposed” means the sale, transfer, license, lease
or other disposition (including any sale and leaseback transaction and any sale
or issuance of Equity Interests in a Restricted Subsidiary) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith and including any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division.

 

-21-



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments,
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests and other than as a result of a change of control or
asset sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations that are accrued and payable, in
whole or in part, (c) provides for the scheduled payments of dividends in cash,
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Equity Interests, in
each case, prior to the date that is ninety-one (91) days after the Latest
Maturity Date at the time of issuance of such Equity Interests; provided that if
such Equity Interests are issued pursuant to a plan for the benefit of employees
of Holdings (or any direct or indirect parent thereof), the Borrower or the
Restricted Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Borrower or if its Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

“Disqualified Lender” means (i) those Persons identified by the Borrower (or one
of its Affiliates) or the Sponsor to the Administrative Agent in writing prior
to August 2, 2018, (ii) competitors (and such competitors’ sponsors and
Affiliates identified in writing or reasonably identifiable as such solely on
the basis of their names) of the Borrower identified by the Borrower to the
Administrative Agent in writing (x) from time to time prior to the date of the
bank meeting in connection with the Facility prior to the Closing Date and
(y) thereafter (including after the Closing Date) from time to time and
(iii) any Affiliate of any Person described in clause (i) or competitor
described in clause (ii) that is identified by the Borrower to the
Administrative Agent in writing from time to time or reasonably identifiable
solely by name as an Affiliate of such Person, other than an Affiliate of such
Person that is a Fund; provided that (x) no updates to the list of Disqualified
Lenders shall be deemed to retroactively disqualify any parties that have
previously validly acquired an assignment or participation in respect of the
Loans from continuing to hold or vote such previously acquired assignments and
participations on the terms set forth herein for Lenders that are not
Disqualified Lenders and (y) notwithstanding anything herein to the contrary,
the Borrower may withhold consent for any assignments to any Affiliate of a
Disqualified Lender (to the extent such consent is otherwise required under
Section 10.07) regardless of whether such assignee is reasonably identifiable as
an Affiliate of a Disqualified Lender solely on the basis of its name. The list
of Disqualified Lenders shall be made available to any Lender upon request to
the Administrative Agent, subject to customary confidentiality requirements.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

-22-



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
original stated life of such Loans and (y) the four years following the date of
incurrence thereof) payable generally to Lenders making such Loans, but
excluding any arrangement, structuring or other fees payable in connection
therewith that are not generally shared ratably with all relevant Lenders and
consent fees paid generally to consenting Lenders.

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

“Engagement Letter” means the Amended and Restated Engagement Letter, dated as
of August 2, 2018, among Holdings and the Arrangers.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the Environment,
including any applicable provisions of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 5101 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq., and the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq., and all analogous state or local statutes, and the
regulations promulgated pursuant thereto.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Funded Employee Plan Costs” means cash costs or expenses, incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent funded with cash proceeds contributed to
the capital of the Borrower or net cash proceeds of an issuance of Qualified
Equity Interests of the Borrower or Equity Interests of any direct or indirect
parent of the Borrower (other than amounts designated as Excluded Contributions
or any amount used in the Cumulative Credit).

 

-23-



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414(b) or (c) of the Code or Section 4001 of ERISA (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is insolvent (within the meaning of
Section 4245 of ERISA) or in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA); (d) a determination
that any Pension Plan is in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (e) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for, and that could reasonably be expected to result in, the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) with respect to a Pension Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code, whether or not waived, (h) a
failure by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate to
make a required contribution to a Multiemployer Plan; or (i) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the London Interbank Offered Rate or the successor
thereto if the London Interbank Offered Rate is no longer making a LIBOR Rate
available (“LIBOR”), as published by Bloomberg (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or (ii) if such published rate is not
available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Bank of America and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two London Banking
Days prior to the commencement of such Interest Period; and

 

-24-



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at the date and time of determination;

provided, that in the case of each of clauses (a) and (b), if the Eurocurrency
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement and such clause.

Notwithstanding anything herein to the contrary, if the Borrower and the
Administrative Agent reasonably determine in good faith that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition and
the inability to ascertain such rate is unlikely to be temporary, they shall so
notify the Lenders in writing (the occurrence of the foregoing conditions, a
“Benchmark Discontinuation Event”) and the “Eurocurrency Rate” shall be an
alternate benchmark floating term rate of interest established by the
Administrative Agent and the Borrower that is generally accepted as the then
prevailing market convention for determining the rate of interest for similar
U.S. Dollar-denominated syndicated loans in the United States at such time and
shall include (i) the spread or method for determining a spread or other
adjustment or modification that is generally accepted as the then prevailing
market convention for determining such spread, method, adjustment or
modification and (ii) other adjustments to such alternate term rate and this
Agreement (x) to not increase or decrease pricing in effect for the Interest
Period on the Business Day immediately preceding the Business Day on which such
alternate rate is selected pursuant to this provision (but for the avoidance of
doubt which would not reduce the Applicable Rate) and (y) other changes
necessary to reflect the available interest periods for such alternate rate) for
similar U.S. Dollar-denominated syndicated loans in the United States at such
time) (any such rate, the “Successor Benchmark Rate”). The Administrative Agent
and the Borrower shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable and, notwithstanding anything to the contrary in
Section 10.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement; provided, that if a Successor
Benchmark Rate has not been established pursuant to the immediately preceding
sentence, the Borrower, the Administrative Agent and the Required Lenders may
select a different alternate term rate of interest that is reasonably
practicable, as determined by the Administrative Agent, for the Administrative
Agent to administer such different rate and, upon not less than 15 Business
Days’ prior written notice to the Administrative Agent, the Administrative
Agent, the Required Lenders and the Borrower shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable and, notwithstanding anything to
the contrary in Section 10.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement. Notwithstanding
anything else herein, any definition of Successor Benchmark Rate or other
alternate term rate determined pursuant to the proviso above shall provide that
in no event shall such rate be less than zero for purposes of this Agreement.
For the avoidance of doubt, if a Benchmark Discontinuation Event occurs, the
Applicable Rate for any Loan shall be determined in accordance with
Section 3.06(c) until the date a Successor Benchmark Rate or other alternate
term rate determined pursuant to the proviso above has been established in
accordance with the requirements of the immediately preceding sentence.

 

-25-



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” means (i) any fee owned real property (other than Material
Real Properties) and any leasehold rights and interests in real property
(including landlord waivers, estoppels and collateral access letters), (ii)
motor vehicles and other assets subject to certificates of title (to the extent
the perfection of a security interest therein requires more than the filing of a
UCC financing statement by the Loan Party owning the assets described in this
clause (ii) in such Loan Party’s jurisdiction of incorporation), (iii)
commercial tort claims where the amount of damages claimed by the applicable
Loan Party is less than $8,000,000, (iv) governmental licenses, state or local
franchises, charters and authorizations and any other property and assets to the
extent that the Administrative Agent may not validly possess a security interest
therein under applicable Laws (including, without limitation, rules and
regulations of any Governmental Authority or agency) or the pledge or creation
of a security interest in which would require governmental consent, approval,
license or authorization, other than to the extent such prohibition or
limitation is rendered ineffective under the UCC or other applicable Law
notwithstanding such prohibition, (v) any particular asset or right under
contract, to the extent such contract by the terms of a restriction in favor of
a Person who is not a Loan Party, or any requirement of law, prohibits, or
requires any consent or establishes any other condition for or would terminate
because of an assignment thereof or a grant of a security interest therein by
such Loan Party, in each case, (a) provided that, rights under any such contract
otherwise constituting an Excluded Asset by virtue of this clause (v) shall be
included in the Collateral to the extent permitted thereby or by Section 9-406
or Section 9-408 of the Uniform Commercial Code, (b) provided that, all proceeds
paid or payable to any Loan Party from any sale, transfer or assignment of such
contract and all rights to receive such proceeds shall be included in the
Collateral, (c) excluding any such written agreement that relates to Incremental
Loans, Credit Agreement Refinancing Indebtedness or Permitted Ratio Debt and
(d) only to the extent that such limitation on such pledge or security interest
is otherwise permitted under Section 7.09, (vi) Margin Stock and Equity
Interests in any Person other than wholly owned Restricted Subsidiaries (but
excluding Excluded Pledged Subsidiaries and Subsidiaries that are not Material
Subsidiaries), (vii) any equipment or other assets of any Loan Party which is
subject to, or secured by, a Capitalized Lease Obligation or a purchase money
obligations if and to the extent that (a) a restriction in favor of a Person who
is not Holdings, the Borrower or a Subsidiary contained in the agreements or
documents granting or governing such Capitalized Lease Obligation or purchase
money obligation prohibits, or requires any consent or establishes any other
conditions for or would result in the termination of such agreement of document
because of an assignment thereof, or a grant of a securing interest therein, by
any Loan Party and (b) such restriction relates only to the asset or assets
acquired by any Loan Party with the proceeds of such Capitalized Lease
Obligation or purchase money obligation and attachments thereto, improvements
thereof or substitutions therefor; proved that all proceeds paid or payable to
any Loan Party from any sale, transfer or assignment or other voluntary or
involuntary disposition of such assets and all rights to receive such proceeds
shall be included in the Collateral to the extent not otherwise required to be
paid to the holder of any Capitalized Lease Obligations or purchase money
obligations secured by such assets, (viii) the creation or perfection of pledges
of, or security interests in, any property or assets that would result in
material adverse tax consequences to Holdings, the Borrower or any of its
Subsidiaries, as reasonably determined by the Borrower in consultation with the
Administrative Agent, (ix) any intent-to-use trademark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law and (x) particular assets if and for so long as, in

 

-26-



--------------------------------------------------------------------------------

the reasonable judgment of the Administrative Agent in consultation with the
Borrower, the cost of creating or perfecting such pledges or security interests
in such assets or obtaining title insurance, surveys, abstracts or appraisals in
respect of such assets exceed the practical benefits to be obtained by the
Lenders therefrom; provided, however, that Excluded Assets shall not include any
Proceeds, substitutions or replacements of any Excluded Assets referred to in
clauses (i) through (x) (unless such Proceeds, substitutions or replacements
would independently constitute Excluded Assets referred to in clauses
(i) through (x)). It is understood that no deposit account control agreement or
securities account control agreement shall be required with respect to any
deposit account or securities account.

“Excluded Contribution” means the amount of capital contributions to the
Borrower or net proceeds from the sale or issuance of Qualified Equity Interests
of the Borrower (or issuances of debt securities that have been converted into
or exchanged for any such Equity Interests) (other than any amount used for
Equity Funded Employee Plan Costs) and designated by the Borrower to the
Administrative Agent as an Excluded Contribution on the date such capital
contributions are made or such Equity Interests are sold or issued.

“Excluded Pledged Subsidiary” means (a) any Subsidiary for which the pledge of
its Equity Interests is prohibited by applicable Law or by Contractual
Obligations existing on the Closing Date (or, in the case of a newly acquired
Subsidiary, in existence at the time of acquisition but not entered into in
contemplation thereof) or by such Subsidiary’s Organization Documents or for
which governmental (including regulatory) consent, approval, license or
authorization would be required (in each case, after giving effect to the
relevant provisions of the UCC or other applicable laws), (b) any other
Subsidiary with respect to which, in the reasonable judgment of the Borrower
confirmed in writing by notice to the Administrative Agent, the burden or cost
or other consequences (including any material adverse tax consequences) of the
pledge of its Equity Interests shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (c) any not-for-profit Subsidiaries, (d) any
special purpose securitization vehicle (or similar entity), including any
Securitization Subsidiary only to the extent that the pledge of its Equity
Interests is prohibited by applicable Law or by Contractual Obligations in
connection with a Qualified Securitization Financing and (e) any Captive
Insurance Subsidiary.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of a Borrower or a Guarantor, (b) any Subsidiary that is prohibited
by applicable Law or by Contractual Obligations existing on the Closing Date
(or, in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Obligations or if guaranteeing the Obligation would require governmental
(including regulatory) consent, approval, license or authorization, (c) any
other Subsidiary with respect to which, in the reasonable judgment of the
Borrower, in consultation with the Administrative Agent, guaranteeing the
Obligations would result in material adverse tax consequences to Holdings, the
Borrower or any of the Borrower’s Restricted Subsidiaries, (d) any direct or
indirect Subsidiary of the Borrower that is a CFC or any direct or indirect
Domestic Subsidiary of a CFC, (e) any non-for-profit Subsidiaries, (f) any
Unrestricted Subsidiaries, (g) any special purpose securitization vehicle (or
similar entity), including any Securitization Subsidiary and (h) any direct or
indirect Domestic Subsidiary substantially all of the assets of which (directly
or indirectly) consist of the Equity Interests and/or Indebtedness of one or
more CFCs and any other assets incidental thereto.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.11 and any
other applicable keepwell,

 

-27-



--------------------------------------------------------------------------------

support, or other agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations by other Loan
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and Hedge Bank applicable to
such Swap Obligations. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to the Swap for which such guarantee
or security interest is or becomes excluded in accordance with the first
sentence of this definition.

“Existing Loan Tranche” has the meaning provided in Section 2.16(a).

“Extended Loans” has the meaning provided in Section 2.16(a).

“Extending Lender” has the meaning provided in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning provided in Section 2.16(d).

“Extension Election” has the meaning provided in Section 2.16(c).

“Extension Request” means any Loan Extension Request.

“Extension Series” means any Loan Extension Series.

“Facility” means the Initial Loans, a given Class of Incremental Loans, a given
Refinancing Series of Refinancing Loans or a given Extension Series of Extended
Loans, as the context may require.

“FATCA” means current Sections 1471 through 1474 of the Code or any Treasury
regulations or other administrative guidance promulgated thereunder or any
amended or successor version thereof that is substantively comparable and not
materially more onerous to comply with, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

 

-28-



--------------------------------------------------------------------------------

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any Test
Period, the ratio of Consolidated EBITDA of such Person for such Test Period to
the Fixed Charges of such Person for such Test Period.

“Fixed Charges” means, with respect to any Person for any period, the sum of,
without duplication:

(a) Consolidated Interest Expense of such Person for such period;

(b) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock during such period; and

(c) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Equity Interests during such
period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is not a Domestic Subsidiary.

“Free and Clear Incremental Amount” has the meaning set forth in
Section 2.14(d).

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means at the election of the Borrower, (a) the accounting standards and
interpretations adopted by the International Accounting Standard Board, as in
effect from time to time (“IFRS”) or (b) generally accepted accounting
principles in the United States of America, as in effect from time to time
(“U.S. GAAP”); provided, however, that (i) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change in accounting principles or change
as a result of the adoption or modification of accounting policies (including,
but not limited to, the impact of Accounting Standards Update 2016-12, Revenue
from Contracts with Customers (Topic 606) or similar revenue recognition
policies or any change in the methodology of calculating reserves for returns,
rebates and other chargebacks) occurring after the Closing Date in GAAP or

 

-29-



--------------------------------------------------------------------------------

in the application thereof (including through conforming changes made consistent
with IFRS) on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through conforming changes made consistent with IFRS), then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith,
(ii) GAAP shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
FASB ASC Topic 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any of its Subsidiaries at “fair value,” as defined therein, and Indebtedness
shall be measured at the aggregate principal amount thereof, and (iii) the
accounting for operating leases and financing or capital leases under GAAP as in
effect on January 1, 2015 (including, without limitation, Accounting Standards
Codification 840) shall apply for the purposes of determining compliance with
the provisions of this Agreement, including the definition of Capitalized Leases
and obligations in respect thereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(i).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 11.01.

 

-30-



--------------------------------------------------------------------------------

“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include each Restricted Subsidiary that shall
have become a Guarantor pursuant to Section 6.11. For avoidance of doubt, the
Borrower in its sole discretion may cause any Restricted Subsidiary that is not
a Guarantor to Guarantee the Obligations by causing such Restricted Subsidiary
to execute a joinder to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent, and any such Restricted Subsidiary
shall be a Guarantor, Loan Party and Subsidiary Guarantor hereunder for all
purposes.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, electromagnetic radio frequency or
microwave emissions that are regulated pursuant to, or which could give rise to
liability under, applicable Environmental Law.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Swap Contract or a Treasury Services Agreement with
Holdings, Borrower or a Subsidiary, as applicable, in its capacity as a party
thereto and that, in the case of a Swap Contract is designated a “Hedge Bank”
with respect to such Swap Contract in a writing from the Borrower to the
Administrative Agent, and (other than a Person already party hereto as a Lender)
that delivers to the Administrative Agent a letter agreement reasonably
satisfactory to it (i) appointing the Administrative Agent as its agent under
the applicable Loan Documents and (ii) agreeing to be bound by Sections 10.05,
10.15 and 10.16 and Article IX as if it were a Lender.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer, modification or
mitigation of interest rate, currency or commodity risks either generally or
under specific contingencies.

“High Yield Notes” means the Secured High Yield Notes and the Unsecured High
Yield Notes.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(iv)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(iv)(D)(3).

“IFRS” has the meaning set forth in the definition of “GAAP”.

“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

 

-31-



--------------------------------------------------------------------------------

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Equivalent First Lien Debt” means Incremental Equivalent Secured
Debt that is secured on a pari passu basis with the Collateral.

“Incremental Equivalent Junior Debt” means Incremental Equivalent Secured Debt
that is secured on a junior Lien basis to the Obligations.

“Incremental Equivalent Secured Debt” has the meaning set forth in
Section 7.03(x).

“Incremental Equivalent Unsecured Debt” has the meaning set forth in
Section 7.03(y).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

“Incurrence-Based Incremental Amount” has the meaning set forth in
Section 2.14(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation is not paid after becoming due and payable and (iii) accruals for
payroll and other liabilities accrued in the ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; and

 

-32-



--------------------------------------------------------------------------------

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt and (B) in the
case of the Borrower and its Subsidiaries, exclude all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of Indebtedness of any
Person for purposes of clause (e) shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) any Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed on it in lieu of net
income Taxes, imposed by a jurisdiction as a result of such recipient being
organized in or having its principal office or applicable lending office in such
jurisdiction, or as a result of any connection between such Lender or Agent and
such jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(ii) any Taxes (other than Taxes described in clause (i) above) imposed by a
jurisdiction as a result of such recipient being organized in or having its
principal office or applicable lending office in such jurisdiction, or as a
result of any connection between such Lender or Agent and such jurisdiction
other than any connections arising from executing, delivering, being a party to,
engaging in any transactions pursuant to, performing its obligations under,
receiving payments under, or enforcing, any Loan Document, (iii) any Taxes
attributable to the failure by or inability of such Agent or Lender to deliver
the documentation required to be delivered pursuant to Section 3.01(d) or (e),
(iv) any branch profits Taxes imposed by the United States under Section 884(a)
of the Code or any similar Tax imposed by any other jurisdiction in which such
Lender or Agent is located, (v) in the case of a Lender (other than an assignee
pursuant to a request by the Borrower under Section 3.07(a)), any U.S. federal
withholding Tax pursuant to a Law in effect at such time the Lender becomes a
party to this Agreement or designates a new Lending Office, or, in the case of a
Lender that is a flow-through entity for U.S. federal income tax purposes, any
U.S. federal withholding Tax attributable to an Applicable Tax Owner of such
Lender (whether imposed on payments by the Borrower, any Guarantor, or the
Administrative Agent to the Lender, or by the Lender to such Applicable Tax
Owner) pursuant to a Law in effect at the time such Applicable Tax Owner
acquires its indirect interest in this Agreement, except to the extent such
Lender (or its assignor, if any) was entitled, immediately prior to the time of
designation of a new Lending Office (or assignment) or such acquisition by an
Applicable Tax Owner, as applicable, to receive additional amounts from the
Borrower or any Guarantor with respect to such withholding Tax pursuant to
Section 3.01, and (vi) any taxes imposed under FATCA.

“Indemnitees” has the meaning set forth in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is independent of the Borrower and its Affiliates.

 

-33-



--------------------------------------------------------------------------------

“Information” has the meaning set forth in Section 10.08.

“Initial Commitment” means, as to each Lender, its obligation to make an Initial
Loan to the Borrower pursuant to Section 2.01 in an aggregate amount not to
exceed the amount set forth opposite such Lender’s name in Schedule 1.01B under
the caption “Initial Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including
Section 2.14). The initial aggregate amount of the Initial Commitments is
$810,000,000.

“Initial Loans” means the term loans made by the Lenders on the Closing Date to
the Borrower pursuant to Section 2.01.

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of
Exhibit G.

“Intercreditor Agreements” means the Closing Date Intercreditor Agreement and
the Junior Lien Intercreditor Agreement, collectively, in each case to the
extent in effect.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Borrower in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the applicable Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the

 

-34-



--------------------------------------------------------------------------------

case of the Borrower and its Subsidiaries, intercompany loans, advances, or
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business) or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person. For purposes of covenant compliance, the amount of any Investment
at any time shall be the amount actually invested (measured at the time made),
without adjustment for subsequent increases or decreases in the value of such
Investment, less any Returns in respect of such Investment.

“Investors” means the Sponsor and any of its Affiliates (other than any
portfolio operating companies).

“IP Rights” has the meaning set forth in Section 5.15.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Junior Lien Intercreditor Agreement” means an intercreditor agreement providing
that Liens on Collateral securing specified Indebtedness are contractually
junior in priority to the Liens securing the Obligations in form and substance
reasonably satisfactory to the Borrower and the Administrative Agent.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Loan, any Refinancing Commitment, any
Extended Loan, or any Incremental Loans, in each case as extended in accordance
with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“LCT Election” has the meaning set forth in Section 1.02(j).

“LCT Test Date” has the meaning set forth in Section 1.02(j).

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

-35-



--------------------------------------------------------------------------------

“Limited Condition Transaction” means any acquisition or similar permitted
Investment, including by way of merger, amalgamation or consolidation, by one or
more of Holdings and its Restricted Subsidiaries of any assets, business or
Person permitted by this Agreement the consummation of which is not conditioned
on the availability of, or on obtaining, third party acquisition financing.

“Limited Originator Recourse” means a letter of credit, cash collateral account
or other such credit enhancement issued in connection with the incurrence of
Indebtedness by a Securitization Subsidiary under a Qualified Securitization
Financing.

“Loan” means an extension of credit by a Lender to the Borrower under Article
II, including any Initial Loan, Incremental Loan, Refinancing Loan or Extended
Loan, as the context may require.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) any Refinancing Amendment, Incremental
Amendment or Extension Amendment and (v) the Intercreditor Agreements.

“Loan Extension Request” has the meaning provided in Section 2.16(a).

“Loan Extension Series” has the meaning provided in Section 2.16(a).

“Loan Increase” has the meaning provided in Section 2.14(a).

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Stockholders” means the members of management of Holdings, the
Borrower or any of its Subsidiaries who are investors in Holdings or any direct
or indirect parent thereof; provided that Todd Pedersen and Alex Dunn shall in
all cases constitute Management Stockholders.

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board of Governors of the United States Federal Reserve System, or any successor
thereto.

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (b) material adverse effect on the ability of
the Loan Parties (taken as a whole) to fully and timely perform any of their
payment obligations under any Loan Document to which the Borrower or any of the
Loan Parties is a party; or (c) material adverse effect on the rights and
remedies available to the Lenders or the Administrative Agent under any Loan
Document.

“Material Domestic Subsidiary” means, at any date of determination, each of the
Borrower’s Domestic Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Domestic Subsidiaries that are not Guarantors solely because they do not
meet the thresholds set forth in clauses (a) or (b) comprise in the aggregate
more than 5.0% of Total Assets as of the end of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01 or more than 5.0% of the consolidated gross revenues of
the Borrower and the Restricted Subsidiaries for such Test Period, then the
Borrower

 

-36-



--------------------------------------------------------------------------------

shall, not later than forty-five (45) days after the date by which financial
statements for such quarter are required to be delivered pursuant to this
Agreement (or such longer period as the Administrative Agent may agree in its
reasonable discretion), (i) designate in writing to the Administrative Agent one
or more of such Domestic Subsidiaries as “Material Domestic Subsidiaries” to the
extent required such that the foregoing condition ceases to be true and
(ii) comply with the provisions of Section 6.11 applicable to such Subsidiary.

“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 2.5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided that if, at any time and from time to time after the Closing
Date, Foreign Subsidiaries not meeting the thresholds set forth in clauses
(a) or (b) comprise in the aggregate more than 5.0% of Total Assets as of the
end of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 6.01 or more than
5.0% of the consolidated gross revenues of the Borrower and the Restricted
Subsidiaries for such Test Period, then the Borrower shall, not later than
forty-five (45) days after the date by which financial statements for such
quarter are required to be delivered pursuant to this Agreement (or such longer
period as the Administrative Agent may agree in its reasonable discretion), (i)
designate in writing to the Administrative Agent one or more of such Foreign
Subsidiaries as “Material Foreign Subsidiaries” to the extent required such that
the foregoing condition ceases to be true and (ii) comply with the provisions of
the definition of “Collateral and Guarantee Requirement.”

“Material Real Property” means any fee-owned real property located in the United
States that is owned by any Loan Party and that has a fair market value in
excess of $5,000,000 (at the Closing Date or, with respect to real property
acquired after the Closing Date, at the time of acquisition, in each case, as
reasonably estimated by the Borrower in good faith).

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means (x) if the Springing Maturity Condition does not apply,
March 31, 2024 and (y) if the Springing Maturity Condition does apply, either
the Springing Maturity Date for 2020 Notes or the Springing Maturity Date for
2023 Notes, as applicable; provided that, if such day is not a Business Day, the
Maturity Date shall be the Business Day immediately succeeding such day. Any
provisions relating to the determination of a minimum tenor, maturity or
Weighted Average Life to Maturity with respect to any Indebtedness permitted to
be incurred by the Borrower or any Restricted Subsidiary (including without
limitation Permitted Notes Refinancing Debt, Incremental Loans, Permitted Ratio
Debt, and Credit Agreement Refinancing Indebtedness) shall assume (solely for
purposes of such determination and not for any other purpose) that the Springing
Maturity Condition does not apply.

“Maximum Rate” has the meaning specified in Section 10.10.

“MFN Sunset” has the meaning specified in Section 2.14(e)(i).

“MFN Protection” has the meaning specified in Section 2.14(e)(i).

“MFN Trigger Amount” has the meaning specified in Section 2.14(e)(i).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

-37-



--------------------------------------------------------------------------------

“Mortgage Policies” has the meaning specified in the definition of “Collateral
and Guarantee Requirement.”

“Mortgaged Properties” has the meaning specified in the definition of
“Collateral and Guarantee Requirement.”

“Mortgages” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties creating and evidencing a
Lien on a Mortgaged Property in form and substance reasonably satisfactory to
the Administrative Agent, and any other mortgages executed and delivered
pursuant to Sections 6.11 and 6.13, in each case, as the same may from time to
time be amended, restated, supplemented or otherwise modified.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Borrower or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) the principal amount of any
Indebtedness that is secured by a Lien (other than a Lien that ranks pari passu
with or subordinated to the Liens securing the Obligations) on the asset subject
to such Disposition or Casualty Event and that is required to be repaid in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), together with any applicable premium, penalty,
interest and breakage costs, (iii) in the case of any Disposition or Casualty
Event by a non-wholly owned Restricted Subsidiary, the pro rata portion of the
Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Restricted Subsidiary as a result
thereof, (iv) taxes paid or reasonably estimated to be payable as a result
thereof, and (v) the amount of any reasonable reserve established in accordance
with GAAP against any adjustment to the sale price or any liabilities (other
than any taxes deducted pursuant to clause (i) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of the Restricted
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction); provided that the Borrower may
reinvest any portion of such proceeds in its business (which shall include any
Investment permitted by this Agreement) within 450 days of such receipt and such
portion of such proceeds shall not constitute Net

 

-38-



--------------------------------------------------------------------------------

Proceeds except to the extent not, within 450 days of such receipt, so
reinvested or contractually committed to be so reinvested (it being understood
that if any portion of such proceeds are not so used within such 450-day period
but within such 450-day period are contractually committed to be used, then upon
the termination of such contract or if such Net Proceeds are not so used within
630 days of initial receipt, such remaining portion shall constitute Net
Proceeds as of the date of such termination or expiry without giving effect to
this proviso); provided, further, that the proceeds realized in connection with
any Disposition in any single transaction or series of related transactions
shall not constitute Net Proceeds unless the amount of such proceeds exceeds
$40,000,000 (and for the avoidance of doubt, only the amount of any such excess
shall constitute Net Proceeds), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonable estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower shall be disregarded.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Debt Fund Affiliate” means any Affiliate of the Investors other than
(a) Holdings, the Borrower or any Subsidiary of the Borrower, (b) any Debt Fund
Affiliates and (c) any natural person.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Financing Lease Obligation” means a lease obligation that is not required
to be accounted for as a financing or capital lease on both the balance sheet
and the income statement for financial reporting purposes in accordance with
GAAP. For the avoidance of doubt, a straight-line or operating lease shall be
considered a Non-Financing Lease Obligation.

“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit C hereto.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or Restricted Subsidiary of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding and (y) obligations of any Loan Party or any Subsidiary arising
under any Secured Hedge Agreement or any Secured Treasury Services Agreement.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and of their Restricted Subsidiaries to the
extent they have obligations under the Loan Documents) include (a) the
obligation (including guarantee obligations) to pay principal, interest,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party under any Loan Document and (b) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party. Notwithstanding the foregoing, Obligations of any
Guarantor shall in no event include any Excluded Swap Obligations of such
Guarantor and obligations under any Secured Hedge Agreement or Secured Treasury
Services Agreement that constitute “Obligations” (as defined in the Revolving
Credit Agreement) shall not constitute Obligations hereunder.

 

-39-



--------------------------------------------------------------------------------

“OFAC” has the meaning set forth in Section 5.18(a).

“Offered Amount” has the meaning set forth in Section 2.05(a)(iv)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(iv)(D)(1).

“OID” means original issue discount.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Applicable Indebtedness” has the meaning set forth in Section 2.05(b)(i).

“Other Taxes” has the meaning specified in Section 3.01(b).

“Other Term Loan Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loans” means one or more Classes of Refinancing Loans that result
from a Refinancing Amendment.

“Outstanding Amount” means, with respect to the Loans, on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date.

“Overnight Rate” means, for any day, the greater of the Federal Funds Rate and
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.07(f).

“Participant Register” has the meaning specified in Section 10.07(f).

“Participating Lender” has the meaning set forth in Section 2.05(a)(iv)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

 

-40-



--------------------------------------------------------------------------------

“Perfection Certificate” means a certificate in the form of Exhibit II to the
Security Agreement or any other form reasonably approved by the Administrative
Agent, as the same shall be supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and Cash Equivalents between the Borrower or any of its Restricted Subsidiaries
and another Person; provided, that any Cash Equivalents received must be applied
in accordance with Section 2.05(b)(i); provided, further, that the assets
received are pledged as Collateral to the extent required by the Collateral
Documents to the extent that the assets disposed of constituted Collateral.

“Permitted Earlier Maturity Indebtedness Exception” means, with respect to any
Incremental Loans, Credit Agreement Refinancing Indebtedness, Permitted Ratio
Debt and any Indebtedness incurred under Section 7.03(g) permitted to be
incurred hereunder, that up to an aggregate principal amount of 50% of
Consolidated EBITDA for the most recently ended period of four consecutive
fiscal quarters ended prior to the date of determination, determined at the time
of incurrence of such Indebtedness (the “Specified Debt”) may have a maturity
date that is earlier than and a Weighted Average Life to Maturity that is
shorter than, the Indebtedness with respect to which the Specified Debt is
otherwise required to have a later maturity date.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes or loans; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets of Holdings, the Borrower or any Restricted Subsidiary
other than the Collateral, (ii) such Indebtedness is not at any time guaranteed
by any Subsidiaries other than Subsidiaries that are Guarantors, (iii) subject
to the Permitted Earlier Maturity Indebtedness Exception, such Indebtedness does
not mature or have scheduled amortization or payments of principal (other than
customary offers to repurchase upon a change of control, asset sale or event of
loss and a customary acceleration right after an event of default) prior to the
date that is the Latest Maturity Date of any Loan outstanding at the time such
Indebtedness is incurred or issued, (iv) the security agreements relating to
such Indebtedness are substantially the same as or more favorable to the Loan
Parties than the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (v) a Senior Representative acting
on behalf of the holders of such Indebtedness shall have become party to or
otherwise subject to the provisions of the Closing Date Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted First Priority
Refinancing Debt incurred by the Borrower, then the Borrower, Holdings, the
Subsidiary Guarantors, the Administrative Agent and the Senior Representative
for such Indebtedness shall have executed and delivered the Closing Date
Intercreditor Agreement. Permitted First Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.

“Permitted Holders” means each of the Sponsors and the Management Stockholders;
provided that if the Management Stockholders own beneficially or of record more
than ten percent (10%) of the outstanding voting stock of Holdings in the
aggregate, they shall be treated as Permitted Holders of only twenty percent
(20%) of the outstanding voting stock of Holdings at such time.

 

-41-



--------------------------------------------------------------------------------

“Permitted Notes Refinancing Debt” means Indebtedness that is permitted to be
incurred hereunder and that (i) subject to the Permitted Earlier Maturity
Indebtedness Exception, does not mature earlier than the Latest Maturity Date,
(ii) does not have mandatory prepayment or mandatory offer to purchase events
that are materially more onerous, taken as a whole, to the Borrower or its
Restricted Subsidiaries than those mandatory prepayment or mandatory offer to
purchase events contained in the Revolving Credit Agreement, the Secured High
Yield Notes or Unsecured High Yield Notes as of the Closing Date, (iii) to the
extent secured, (x) is not secured by any property or assets of Holdings, the
Borrower or any Restricted Subsidiary other than the Collateral, (y) the
security agreements relating to such Indebtedness are substantially the same as
or more favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and
(z) a Senior Representative acting on behalf of the holders of such Indebtedness
shall have become party to or otherwise subject to the provisions of the Closing
Date Intercreditor Agreement or a Junior Lien Intercreditor Agreement and
(iv) is not at any time guaranteed by any Restricted Subsidiaries other than
Subsidiaries that are Guarantors.

“Permitted Other Debt Conditions” means that such applicable debt (i) subject to
the Permitted Earlier Maturity Indebtedness Exception, does not mature or have
scheduled amortization payments of principal or payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligations (except customary asset sale or change of control provisions that
provide for the prior repayment in full of the Loans and all other Obligations),
in each case prior to the Latest Maturity Date at the time such Indebtedness is
incurred, (ii) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, and (iii) to the extent secured, the security
agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent).

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary, provided that (a) immediately after giving Pro Forma Effect thereto
and to the use of the proceeds thereof, (i) no Event of Default shall be
continuing or result therefrom, (ii) either (x) the Fixed Charge Coverage Ratio
of the Borrower on a Pro Forma Basis is no less than (A) 2.00:1.00 or (B) in the
case of any such Indebtedness incurred to finance a Permitted Acquisition or
other Investment not prohibited hereunder, the Fixed Charge Coverage Ratio
immediately prior to the incurrence of such Indebtedness and consummation of
such Permitted Acquisition or other Investment or (y) if such Indebtedness is
secured, the Secured Leverage Ratio is no greater than 4.00:1.00 , (iii) if such
Indebtedness is secured (1) subject to the Permitted Earlier Maturity
Indebtedness Exception, such Indebtedness does not mature prior to the date that
is ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred, (2) such Indebtedness shall have terms and conditions
(other than pricing, rate floors, discounts, fees, premiums and optional
prepayment or redemption provisions) that in the good faith determination of the
Borrower are not materially less favorable (when taken as a whole) to the
Borrower and the Restricted Subsidiaries than the terms and conditions of the
Loan Documents (when taken as a whole), except for covenants and other
provisions applicable only to periods after the Latest Maturity Date (provided
that Borrower and the Administrative Agent (without the consent of any other
party) may, at the request of the Borrower pursuant to an amendment to the Loan
Documents (notwithstanding anything contained in Section 10.01), add terms and
conditions to the Loan Documents in order to make such secured Permitted Ratio
Debt not materially less favorable to Borrower and the Restricted Subsidiaries),
(3) in the case of Permitted Ratio Debt in the form of term loans secured on a
pari passu basis with the Loans (other than customary bridge loans or term A
loan facilities as determined by the Borrower in good faith), be subject to the
MFN Protection (but subject to the MFN Trigger Amount and the MFN Sunset
exceptions to such MFN Protection) as if such Indebtedness were an Incremental
Term Loan, (4) if such Indebtedness is incurred or guaranteed on a secured basis
by a Loan Party, such Indebtedness is subject to the Closing Date Intercreditor
Agreement and (5) such Indebtedness shall not constitute “Priority Payment Lien
Obligations” under the Closing Date Intercreditor Agreement and (iv) any such
Indebtedness incurred by a Restricted Subsidiary

 

-42-



--------------------------------------------------------------------------------

that is not a Loan Party, together with any Indebtedness incurred by a
Restricted Subsidiary that is not a Loan Party pursuant to Section 7.03(g), does
not exceed in the aggregate at any time outstanding the greater of $110,000,000
and 4.25% of Total Assets, in each case determined at the time of incurrence;
provided that a certificate of the Borrower as to the satisfaction of the
conditions described in clause (iii)(2) above delivered at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements of such clause (iii)(2), shall be conclusive unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other amounts owing or paid related to such Indebtedness,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, replacement or extension and by an amount equal
to any existing commitments unutilized thereunder, (b) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e) and subject to the Permitted Earlier Maturity Indebtedness
Exception, such modification, refinancing, refunding, renewal, replacement or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Sections 7.03(e) or (f), at the time thereof, no Event of Default shall have
occurred and be continuing and (d) if such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is Junior Financing, to the
extent such Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, and such modification, refinancing, refunding, renewal, replacement or
extension is incurred by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended.

“Permitted Second Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt and is not secured by
any property or assets of Holdings, the Borrower or any Restricted Subsidiary
other than the Collateral, (ii) such Indebtedness may be secured by a Lien on
the Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness,” (iii) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of the Closing Date Intercreditor
Agreement or a Junior Lien Intercreditor Agreement; provided that if such
Indebtedness is the initial Permitted Second Priority Refinancing Debt incurred
by the Borrower, then Holdings, the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Senior Representative for such Indebtedness shall
have executed and delivered the Closing Date Intercreditor Agreement or a Junior
Lien Intercreditor Agreement and (iv) such Indebtedness meets the Permitted
Other Debt Conditions. Permitted Second Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.

 

-43-



--------------------------------------------------------------------------------

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower in the form of one or
more series of senior unsecured notes or loans; provided that (i) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness and
(ii) meets the Permitted Other Debt Conditions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or any
Restricted Subsidiary or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.01.

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Pledged Equity” has the meaning set forth in the Security Agreement.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Proceeding” has the meaning set forth in Section 10.05.

“Proceeds” has the meaning set forth in the Security Agreement.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.09.

“Pro Rata Share” means, with respect to each Lender (other than any Lender in
respect of Incremental Commitments (or loans made thereunder) or Refinancing
Commitments (or loans made thereunder)), at any time a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Commitments (other than Incremental Commitments or Refinancing
Commitments) of such Lender and the denomination of which is the amount of
Commitments (other than Incremental Commitments or Refinancing Commitments) of
all Lenders; provided that if such Commitments have been terminated, then the
Pro Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.

“Projections” has the meaning set forth in Section 6.01(c).

“PTEs” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning set forth in Section 6.01.

“Public Offer” has the meaning set forth in Section 1.02.

 

-44-



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell , support, or other agreement in accordance with § 1a(18)(A)(v)(II)
of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified IPO” means the issuance by Borrower or any direct or indirect parent
of the Borrower of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the U.S.
Securities and Exchange Commission in accordance with the Securities Act
(whether alone or in connection with a secondary public offering).

“Qualified Securitization Financing” means any Securitization Facility
(a) constituting a securitization financing facility that meets the following
conditions: (i) the board of directors of the Borrower shall have determined in
good faith that such Securitization Facility is in the aggregate economically
fair and reasonable to the Borrower and (ii) all sales and/or contributions of
Securitization Assets and related assets to the applicable Securitization
Subsidiary are made at fair market value (as determined in good faith by the
Borrower) or (b) constituting a receivables or payables financing or factoring
facility.

“Qualifying Lenders” has the meaning set forth in Section 2.05(a)(iv)(D)(3).

“Quarterly Financial Statements” means (a) for purposes of Section 5.05, the
unaudited consolidated balance sheets and related consolidated statements of
income and cash flows of the Borrower as of and for the fiscal quarter ended
March 31, 2018 and (b) otherwise, the unaudited consolidated balance sheets and
related consolidated statements of income and cash flows of the Company ended
after the date of the Annual Financial Statements referred to in clause (b) of
the definition thereof and at least forty-five (45) days prior to the Closing
Date.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Loans incurred pursuant thereto, in accordance with Section 2.15.

 

-45-



--------------------------------------------------------------------------------

“Refinancing Series” means all Refinancing Loans or Refinancing Commitments that
are established pursuant to the same Refinancing Amendment (or any subsequent
Refinancing Amendment to the extent such Refinancing Amendment expressly
provides that the Refinancing Loans or Refinancing Commitments provided for
therein are intended to be a part of any previously established Refinancing
Series) and that provide for the same Effective Yield and amortization schedule.

“Refinancing Commitments” means one or more term loan commitments hereunder that
fund Refinancing Loans of the applicable Refinancing Series hereunder pursuant
to a Refinancing Amendment.

“Refinancing Loans” means one or more term loans hereunder that result from a
Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

“Related Business Assets” means assets (other than Cash Equivalents) used or
useful in a Similar Business, provided that any assets received by the Borrower
or a Restricted Subsidiary in exchange for assets transferred by the Borrower or
a Restricted Subsidiary shall not be deemed to be Related Business Assets if
they consist of securities of a Person, unless upon receipt of the securities of
such Person, such Person would become a Restricted Subsidiary.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
from or through any facility, property or equipment.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial Loans with the incurrence by the
Borrower or any Restricted Subsidiary of any debt financing having an All-In
Yield that is less than the All-In Yield of such Initial Loans so repaid,
refinanced, substituted or replaced, including without limitation, as may be
effected through any amendment to this Agreement relating to the interest rate
for, or weighted average yield of, such Loans or the incurrence of any
replacement Loans, in each case other than in connection with a Change of
Control, Qualified IPO or Transformative Acquisition.

“Request for Credit Extension” means, with respect to a Borrowing, continuation
or conversion of Loans, a Committed Loan Notice.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility; provided that, to the same extent set forth in Section 10.07(n) with
respect to determination of Required Lenders, the Loans of any Affiliated Lender
shall in each case be excluded for purposes of making a determination of
Required Class Lenders.

 

-46-



--------------------------------------------------------------------------------

“Required Facility Lenders” means, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility and (b) the aggregate unused Commitments under
such Facility; provided that the unused Commitments of, and the portion of the
Total Outstandings under such Facility held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of the Required
Facility Lenders; provided, further, that, to the same extent set forth in
Section 10.07(n) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided
that the unused Commitments of, and the portion of the Total Outstandings under
such Facility held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of the Required Lenders; provided,
further, that, to the same extent set forth in Section 10.07(n) with respect to
determination of Required Lenders, the Loans of any Affiliated Lender shall in
each case be excluded for purposes of making a determination of Required
Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative officer, secretary or
assistant secretary, treasurer or assistant treasurer or other similar officer
of a Loan Party or any other officer or employee of a Loan Party designated in
or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent designating such officer or employee as a Responsible
Officer. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to the
Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.

“Revolving Credit Agreement” means that certain Third Amended and Restated
Credit Agreement, dated as of August 10, 2017, among the Borrower, the
Guarantors from time to time party thereto, the lenders from time to time party
thereto and Bank of America, N.A., as administrative agent, as the same may be
amended, amended and restated, or otherwise modified from time to time.

 

-47-



--------------------------------------------------------------------------------

“Revolving Credit Facilities” means the collective reference to the Series A
Revolving Credit Facility, the Series B Revolving Credit Facility, the Series C
Revolving Credit Facility and the Series D Revolving Credit Facility (each as
defined in the Revolving Credit Agreement), in each case outstanding under the
Revolving Credit Agreement.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Borrower or any Subsidiary and any Hedge
Bank.

“Secured 7.875% Notes Due 2022” means (A) $900,000,000 in aggregate principal
amount of the Borrower’s 7.875% senior secured notes due 2022 and (B) any
Registered Equivalent Notes having substantially identical terms and issued
pursuant to the Secured 7.875% Notes Due 2022 Indenture in exchange for the
initial, unregistered senior secured notes referred to in clause (A).

“Secured 7.875% Notes Due 2022 Indenture” means the indenture dated May 26,
2016, between the Borrower, Wilmington Trust, National Association, as trustee
and the other entities from time to time party thereto, with respect to the
Secured 7.875% Notes Due 2022, as the same may be amended, modified,
supplemented, replace or refinanced to the extent not prohibited by this
Agreement

“Secured 8.875% Notes Due 2022” means $270,000,000 in aggregate principal amount
of the Borrower’s 8.875% senior secured notes due 2022.

“Secured 8.875% Notes Due 2022 Note Purchase Agreement” means the note purchase
agreement dated October 19, 2015, between the Borrower, Wilmington Trust,
National Association, as collateral agent and the purchasers and other entities
from time to time party thereto, with respect to the Secured 8.875% Notes Due
2022, as the same may be amended, modified, supplemented, replace or refinanced
to the extent not prohibited by this Agreement.

“Secured High Yield Notes” means (A) the Secured Notes Due 2019, (B) the Secured
8.875% Notes Due 2022 and (C) the Secured 7.875% Notes Due 2022.

“Secured High Yield Notes Indentures” means (A) the Secured Notes Due 2019
Indenture, (B) the Secured 8.875% Notes Due 2022 Note Purchase Agreement and
(C) the Secured 7.875% Notes Due 2022 Indenture.

 

-48-



--------------------------------------------------------------------------------

“Secured Notes Due 2019” means (i) $269,465,000 in aggregate principal amount of
the Borrower’s 6.375% senior secured notes due 2019 and (ii) any Registered
Equivalent Notes having substantially identical terms and issued pursuant to the
Secured Notes Due 2019 Indenture in exchange for the initial, unregistered
senior secured notes referred to in clause (i).

“Secured Notes Due 2019 Indenture” means the indenture dated November 16, 2012,
between the Borrower, Wilmington Trust, National Association, as trustee and the
other entities from time to time party thereto, with respect to the Secured
Notes Due 2019, as the same may be amended, modified, supplemented, replace or
refinanced to the extent not prohibited by this Agreement

“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05.

“Secured Treasury Services Agreement” means a Treasury Services Agreement
between a Hedge Bank and Borrower and or a Subsidiary.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment and any other assets related thereto subject
to a Qualified Securitization Financing and the proceeds thereof.

“Securitization Facility” means any of one or more receivables or securitization
financing facilities as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the Obligations of which are
non-recourse (except for customary representations, warranties, covenants and
indemnities made in connection with such facilities) to the Borrower or any of
its Restricted Subsidiaries (other than a Securitization Subsidiary) pursuant to
which the Borrower or any of its Restricted Subsidiaries sells or grants a
security interest in its accounts receivable or Securitization Assets or assets
related thereto to either (a) a Person that is not a Restricted Subsidiary or
(b) a Securitization Subsidiary that in turn sells its accounts receivable to a
Person that is not a Restricted Subsidiary.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
the Borrower or any of its Subsidiaries may sell, convey or otherwise transfer
to (a) a Securitization Subsidiary (in the case of a transfer by the Borrower or
any of its Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Securitization Assets.

 

-49-



--------------------------------------------------------------------------------

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a Standard
Securitization Undertaking, including as a result of a receivable or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to the seller.

“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets) that engages in no activities other
than in connection with the financing of Securitization Assets of the Borrower
or its Subsidiaries, all proceeds thereof and all rights (contingent and other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the board of
directors of the Borrower or such other Person (as provided below) as a
Securitization Subsidiary and (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by Holdings,
the Borrower or any Subsidiary of the Borrower, other than another
Securitization Subsidiary (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings or Limited Originator Recourse), (ii) is recourse to or obligates
Holdings, the Borrower or any Subsidiary of the Borrower, other than another
Securitization Subsidiary, in any way other than pursuant to Standard
Securitization Undertakings or Limited Originator Recourse or (iii) subjects any
property or asset of Holdings, the Borrower or any Subsidiary of the Borrower,
other than another Securitization Subsidiary, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (b) with which none of Holdings, the
Borrower or any Subsidiary of the Borrower, other than another Securitization
Subsidiary, has any material contract, agreement, arrangement or understanding
other than on terms which the Borrower reasonably believes to be no less
favorable to Holdings, the Borrower or such Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Borrower and
(c) to which none of Holdings, the Borrower or any Subsidiary of the Borrower,
other than another Securitization Subsidiary, has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation by the board of
directors of the Borrower or such other Person shall be evidenced to the
Administrative Agent by delivery to the Administrative Agent of a certified copy
of the resolution of the board of directors of the Borrower or such other Person
giving effect to such designation and a certificate executed by a Responsible
Officer certifying that such designation complied with the foregoing conditions.

“Security Agreement” means a Security Agreement substantially in the form of
Exhibit F.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt or
Permitted Notes Refinancing Debt, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

“Similar Business” means (a) any business conducted or proposed to be conducted
by the Borrower or any of its Restricted Subsidiaries on the Closing Date, and
any reasonable extension thereof, or (b) any business or other activities that
are reasonably similar, ancillary, incidental, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which the
Borrower and its Restricted Subsidiaries are engaged or proposed to be engaged
on the Closing Date.

 

-50-



--------------------------------------------------------------------------------

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(iv)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(iv)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.05(a)(iv)(D) substantially in the form of Exhibit L-6.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit L-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(iv)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

“SPC” has the meaning specified in Section 10.07(i).

“Specified Debt” has the meaning set forth in the definition of “Permitted
Earlier Maturity Indebtedness Exception”.

“Specified Discount” has the meaning set forth in Section 2.05(a)(iv)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.05(a)(iv)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(iv)(B)
substantially in the form of Exhibit L-8.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit L-9, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(iv)(B)(1).

“Specified Discount Proration” has the meaning set forth in
Section 2.05(a)(iv)(B)(3).

 

-51-



--------------------------------------------------------------------------------

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.11).

“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.

“Specified Representations” means those representations and warranties made by
the Borrower in Sections 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.04, 5.12, 5.16,
5.17, 5.18 and 5.19 (subject to the proviso at the end of Section 4.01(a)).

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of, or all or
substantially all of the Equity Interests of, another Person or any Disposition
of a business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise, or any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility or line of
credit, after the closing date of such revolving credit facility or line of
credit), Restricted Payment or Incremental Loan that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect.”

“Sponsor” means any of Blackstone Capital Partners VI L.P. and its Affiliates
and funds or partnerships managed or advised by any of them or any of their
respective Affiliates but not including, however, any portfolio company of any
of the foregoing.

“Sponsor Management Agreement” means the Transaction and Advisory Fee Agreement,
dated as of November 16, 2012, among the Borrower and Blackstone Management
Partners L.L.C. as in effect on the Closing Date and as the same may be amended,
supplemented or otherwise modified in a manner not materially adverse to the
Lenders.

“Springing Maturity Condition” means that, (A) on the Springing Maturity Date
for 2020 Notes, an aggregate principal amount of Unsecured Notes Due 2020 in
excess of $275,000,000 are either outstanding or have not been repurchased (and
cancelled), redeemed, defeased, repaid, refinanced or satisfied and discharged
with (a) Permitted Notes Refinancing Debt, (b) net cash proceeds of an issuance
of Qualified Equity Interests of Holdings to a Person other than a Subsidiary of
Holdings and/or (c) a capital contribution to Holdings from a Person other than
a Subsidiary of Holdings or (B) to the extent the Maturity Date has not occurred
prior to such time, on the Springing Maturity Date for 2023 Notes, an aggregate
principal amount of Unsecured Notes Due 2023 in excess of $125,000,000 are
either outstanding or have not been repurchased (and cancelled), redeemed,
defeased, repaid, refinanced or satisfied and discharged with (a) Permitted
Notes Refinancing Debt, (b) net cash proceeds of an issuance of Qualified Equity
Interests of Holdings to a Person other than a Subsidiary of Holdings and/or
(c) a capital contribution to Holdings from a Person other than a Subsidiary of
Holdings.

“Springing Maturity Date for 2020 Notes” means the date that is 91 days before
the maturity date with respect to the Unsecured Notes Due 2020.

“Springing Maturity Date for 2023 Notes” means the date that is 91 days before
the maturity date with respect to the Unsecured Notes Due 2023.

 

-52-



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower that are customary in a Securitization Financing.

“Submitted Amount” has the meaning set forth in Section 2.05(a)(iv)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(iv)(C)(1).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, any charitable organizations and any other Person that meets the
requirements of Section 501(c)(3) of the Code) of which (i) a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means any Guarantor other than Holdings.

“Successor Benchmark Rate” has the meaning specified in the definition of
“Eurocurrency Rate”.

“Successor Company” has the meaning specified in Section 7.04(d).

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means, any and all interest rate cap agreement, interest rate
collar agreement, commodity swap agreements, commodity cap agreements, commodity
collar agreements, foreign exchange contracts, currency swap agreements or
similar agreements providing for the transfer, modification or mitigation of
interest rate, currency or commodity risks either generally or under specific
contingencies.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means each of Bank of America, N.A. (or any other registered
broker-dealer wholly owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), Citigroup Global Markets
Inc., Credit Suisse Loan Funding LLC, Deutsche Bank Securities Inc., Goldman
Sachs Lending Partners LLC, Blackstone Advisory Partners L.P., Citizens Bank,
N.A., Macquarie Capital (USA) Inc. , HSBC Securities (USA) Inc., Mizuho Bank,
Ltd. and Guggenheim Securities, LLC, each in its capacity as a co-syndication
agent.

 

-53-



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, duties, levies, imposts, assessments
or withholdings imposed by any Governmental Authority including interest,
penalties and additions to tax.

“Tax Group” has the meaning set forth in Section 7.06(h)(iii).

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination.

“Threshold Amount” means $40,000,000.

“Total Assets” means the total assets of the Borrower and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Section 6.01(a)
or (b) or, for the period prior to the time any such statements are so delivered
pursuant to Section 6.01(a) or (b), the Quarterly Financial Statements for the
fiscal quarter ended March 31, 2018.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Net Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Sponsors, Holdings, the Borrower or any of its (or their) Subsidiaries in
connection with the Transactions (including expenses in connection with hedging
transactions), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

“Transactions” means, collectively, (a) the funding of the Initial Loans on the
Closing Date and the execution and delivery of Loan Documents to be entered into
on the Closing Date, (b) the repayment or redemption of the Secured Notes due
2019 and (c) the payment of Transaction Expenses.

“Transferred Guarantor” has the meaning specified in Section 11.09.

“Transformative Acquisition” shall mean any acquisition or investment by the
Borrower or any Restricted Subsidiary that either (a) is not permitted by the
terms of this Agreement immediately prior to the consummation of such
acquisition or investment or (b) if permitted by the terms of the this Agreement
immediately prior to the consummation of such acquisition or investment, would
not provide the Borrower and its subsidiaries with adequate flexibility under
this Agreement for the continuation and/or expansion of their combined
operations following such consummation, as determined by the Borrower acting in
good faith. All voluntary prepayments (including from the proceeds of any
refinancing debt) shall be applied as directed by the Borrower (and in the
absence of such direction, in direct order of maturity), which may be applied to
any specific class or classes, tranche or tranches or facility or facilities as
selected by the Borrower; provided, that such prepayments shall be made on a pro
rata basis within such class, tranche or facility.

“Treasury Services Agreement” means any agreement relating to facilities or
services related to cash management, including treasury, depository, overdraft,
credit or debit card, purchase card, electronic funds transfer and other cash
management arrangements.

 

-54-



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C) and is in substantially the form of Exhibit I hereto.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Closing Date and each Securitization Subsidiary.

“Unsecured High Yield Notes” means (A) the Unsecured Notes Due 2020 and (B) the
Unsecured Notes Due 2023.

“Unsecured High Yield Notes Indenture” means (A) the Unsecured Notes Due 2020
Indenture and (B) the Unsecured Notes Due 2023 Indenture.

“Unsecured Notes Due 2020” means (A) $930,000,000 in aggregate principal amount
of the Borrower’s 8.75% senior unsecured notes due 2020 and (B) any Registered
Equivalent Notes having substantially identical terms and issued pursuant to the
Unsecured High Yield Notes Indenture in exchange for the initial, unregistered
senior unsecured notes referred to in clause (A).

“Unsecured Notes Due 2020 Indenture” means the Indenture for the Unsecured Notes
Due 2020, dated November 16, 2012, between the Borrower, Wilmington Trust,
National Association, as trustee, and the other entities from time to time party
thereto, as the same may be amended, modified, supplemented, replace or
refinanced to the extent not prohibited by this Agreement.

“Unsecured Notes Due 2023” means (A) $400,000,000 in aggregate principal amount
of the Borrower’s 7.625% senior unsecured notes due 2023 and (B) any Registered
Equivalent Notes having substantially identical terms and issued pursuant to the
Unsecured High Yield Notes Indenture in exchange for the initial, unregistered
senior unsecured notes referred to in clause (A).

“Unsecured Notes Due 2023 Indenture” means the Indenture for the Unsecured Notes
Due 2023, dated August 10, 2017, between the Borrower, Wilmington Trust,
National Association, as trustee, and the other entities from time to time party
thereto, as the same may be amended, modified, supplemented, replace or
refinanced to the extent not prohibited by this Agreement.

“U.S. GAAP” has the meaning set forth in the definition of “GAAP”.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal,

 

-55-



--------------------------------------------------------------------------------

including payment at final maturity, in respect thereof, by (b) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness. Any provisions relating to the determination of a minimum
tenor, maturity or Weighted Average Life to Maturity with respect to any
Indebtedness permitted to be incurred by the Borrower or any Restricted
Subsidiary (including without limitation Permitted Notes Refinancing Debt,
Incremental Loans, Permitted Ratio Debt, and Credit Agreement Refinancing
Indebtedness) shall assume (solely for purposes of such determination and not
for any other purpose) that the Springing Maturity Condition does not apply.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield Differential” has the meaning specified in Section 2.14(e)(i).

Section 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The word “or” is not exclusive.

(f) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(g) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(h) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

-56-



--------------------------------------------------------------------------------

(i) For purposes of determining compliance with any Section of Article VII at
any time, in the event that any Lien, Investment, Indebtedness (whether at the
time of incurrence or upon application of all or a portion of the proceeds
thereof), Disposition, Restricted Payment, Affiliate transaction, Contractual
Obligation or prepayment of Indebtedness meets the criteria of one or more than
one of the categories of transactions permitted pursuant to any clause of such
Sections, such transaction (or portion thereof) at any time shall be permitted
under one or more of such clauses as determined by the Borrower in its sole
discretion at such time.

(j) In connection with any action being taken in connection with a Limited
Condition Transaction (including any incurrence or assumption of Indebtedness
and the use of proceeds thereof, the incurrence or assumption of any Liens or
the making of any Investments, Restricted Payments or fundamental changes, the
repayment of any Indebtedness for which an irrevocable notice of prepayment or
redemption is required or the designation of any Restricted Subsidiaries or
Unrestricted Subsidiaries in connection with a Permitted Acquisition or
permitted Investment, in each case, in connection with such Limited Condition
Transaction), for purposes of:

(x) determining compliance with any provision of this Agreement which requires
the calculation of the Consolidated First Lien Net Leverage Ratio, the Secured
Leverage Ratio, the Total Leverage Ratio or the Fixed Charge Coverage Ratio; or

(y) testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Total Assets or Consolidated EBITDA, if any)

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date (the “LCT Test Date”) of determination of whether any such
action is permitted hereunder shall be deemed to be either (a) the date the
definitive agreements for such Limited Condition Transaction are entered into or
irrevocable prepayment or redemption notices are provided to the applicable
holders, as applicable, or (b) solely in connection with an acquisition to which
the United Kingdom City Code on Takeovers and Mergers (the “City Code”) or
similar law or practices in other jurisdictions apply, the date on which a “Rule
2.7 announcement” of a firm intention to make an offer or similar announcement
or determination in another jurisdiction subject to laws similar to the City
Code in respect of such target company made in compliance with the City Code or
similar law or practices in other jurisdictions (a “Public Offer”), and if,
after giving pro forma effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
incurrence or assumption of Indebtedness and the use of proceeds thereof, the
incurrence or assumption of any Liens or the making of any Investments,
Restricted Payments or fundamental changes, the repayment of any Indebtedness
for which an irrevocable notice of prepayment or redemption is required or the
designation of any Restricted Subsidiaries or Unrestricted Subsidiaries in
connection with a Permitted Acquisition or permitted Investment) as if they had
occurred at the beginning of the most recent four consecutive fiscal quarters
ending prior to the LCT Test Date for which consolidated financial statements of
Holdings are available, the Borrower could have taken such action on the
relevant LCT Test Date in compliance with such ratio or basket, such ratio or
basket shall be deemed to have been complied with. For the avoidance of doubt,
if the Borrower has made an LCT Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCT Test Date are exceeded
as a result of fluctuations in any such ratio or basket, including due to
fluctuations in Total Assets or Consolidated EBITDA of Holdings or the Person
subject to such Limited Condition Transaction, at or prior to the consummation
of the relevant transaction or action, such baskets or ratios will not be deemed
to have been exceeded as a result of such fluctuations solely for purposes of
determining whether the relevant transaction or action is permitted to be
consummated or taken; provided that if such ratios or baskets improve as a
result of such fluctuations, such improved ratios and/or baskets may be
utilized. If the Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any

 

-57-



--------------------------------------------------------------------------------

subsequent calculation of any ratio or basket availability with respect to the
incurrence of Indebtedness or Liens, or the making of Restricted Payments,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of Holdings, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary on or following the relevant LCT Test Date and prior to the earlier
of the date on which such Limited Condition Transaction is consummated or the
definitive agreement or notice for, or, as applicable the offer in respect of a
Public Offer for, such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio or
basket shall be tested by calculating the availability under such ratio or
basket on a Pro Forma Basis assuming such Limited Condition Transaction and
other transactions in connection therewith have been consummated (including any
incurrence of Indebtedness and any associated Lien and the use of proceeds
thereof; provided that Consolidated Interest Expense for purposes of the Fixed
Charge Coverage Ratio will be calculated using an assumed interest rate based on
the indicative interest margin contained in any financing commitment
documentation with respect to such Indebtedness or, if no such indicative
interest margin exists, as reasonably determined by the Borrower in good faith).

In connection with any action being taken in connection with a Limited Condition
Transaction, for purposes of determining compliance with any provision of this
Agreement which requires that no Default, Event of Default or specified Event of
Default, as applicable, has occurred, is continuing or would result from any
such action, as applicable, such condition shall, at the option of the Borrower,
be deemed satisfied, so long as no Default, Event of Default or specified Event
of Default, as applicable, exists on the date the definitive agreements for such
Limited Condition Transaction are entered into, irrevocable prepayment or
redemption notices are provided to the applicable holders or a Public Offer is
made, as applicable. For the avoidance of doubt, if the Borrower has exercised
its option under this clause (j), and any Default, Event of Default or specified
Event of Default occurs following the date the definitive agreements for the
applicable Limited Condition Transaction were entered into and prior to the
consummation of such Limited Condition Transaction, any such Default, Event of
Default or specified Event of Default shall be deemed to not have occurred or be
continuing for purposes of determining whether any action being taken in
connection with such Limited Condition Transaction is permitted hereunder.

Section 1.03 Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein. The accounting for operating leases and capital
leases under GAAP as in effect on the Closing Date shall apply for purposes of
determining compliance with the provisions of this Agreement, including the
determination of Capitalized Leases, Capitalized Lease Obligations and
obligations in respect thereof. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Financial Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of Holdings, the Borrower or any Subsidiary at “fair value”, as
determined therein.

Section 1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

-58-



--------------------------------------------------------------------------------

Section 1.05 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

Section 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.07 Timing of Payment of Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

Section 1.08 Cumulative Credit Transactions.

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

Section 1.09 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the Total Leverage Ratio, the Secured Leverage Ratio, the Consolidated
First Lien Net Leverage Ratio and the Fixed Charge Coverage Ratio shall be
calculated in the manner prescribed by this Section 1.09. In addition, whenever
a financial ratio or test is to be calculated on a Pro Forma Basis, the
reference to the “Test Period” for purposes of calculating such financial ratio
or test shall be deemed to be a reference to, and shall be based on, the most
recently ended Test Period for which internal financial statements of the
Borrower are available (as determined in good faith by the Borrower).

(b) For purposes of calculating any financial ratio or test, Specified
Transactions (with any incurrence or repayment of any Indebtedness in connection
therewith to be subject to clause (d) of this Section 1.09) that have been made
(i) during the applicable Test Period and (ii) if applicable as described in
clause (a) above, subsequent to such Test Period and prior to or simultaneously
with the event for which the calculation of any such ratio is made shall be
calculated on a pro forma basis assuming that all such Specified Transactions
(and any increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.09, then such financial ratio or test shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.09.

 

-59-



--------------------------------------------------------------------------------

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and include, for the avoidance of doubt, the
amount of “run-rate” cost savings, operating expense reductions and synergies
projected by the Borrower in good faith to be realized as a result of specified
actions taken, committed to be taken or expected to be taken (calculated on a
pro forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions and synergies were realized during the
entirety of such period) and “run-rate” means the full recurring benefit for a
period that is associated with any action taken, committed to be taken or
expected to be taken (including any savings expected to result from the
elimination of a public target’s compliance costs with public company
requirements) net of the amount of actual benefits realized during such period
from such actions, and any such adjustments shall be included in the initial pro
forma calculations of such financial ratios or tests and during any subsequent
Test Period in which the effects thereof are expected to be realized relating to
such Specified Transaction; provided that (A) such amounts are reasonably
identifiable and factually supportable in the good faith judgment of the
Borrower, (B) such actions are taken, committed to be taken or expected to be
taken no later than eighteen (18) months after the date of such Specified
Transaction, and (C) no amounts shall be added pursuant to this clause (c) to
the extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, with
respect to such period; provided that any increase to Consolidated EBITDA as a
result of cost savings, operating expense reductions and synergies pursuant to
this Section 1.09(c) shall be subject to the limitation set forth in the
penultimate proviso of clause (viii) of the definition of Consolidated EBITDA.

(d) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of any financial ratio or test (in each case, other than
Indebtedness incurred or repaid under any revolving credit facility), (i) during
the applicable Test Period or (ii) subject to clause (a) subsequent to the end
of the applicable Test Period and prior to or simultaneously with the event for
which the calculation of any such ratio is made, then such financial ratio or
test shall be calculated giving pro forma effect to such incurrence or repayment
of Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period (or the first day of the applicable Test
Period solely in the case of the Fixed Charge Coverage Ratio).

(e) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation of the Fixed
Charge Coverage Ratio is made had been the applicable rate for the entire period
(taking into account any Hedging Obligations applicable to such Indebtedness);
provided, in the case of repayment of any Indebtedness, to the extent actual
interest related thereto was included during all or any portion of the
applicable Test Period, the actual interest may be used for the applicable
portion of such Test Period. Interest on a Capitalized Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of the Borrower to be the rate of interest
implicit in such Capitalized Lease Obligation in accordance with GAAP. Interest
on Indebtedness that may optionally be determined at an interest rate based upon
a factor of a prime or similar rate, a London interbank offered rate, or other
rate, shall be determined to have been based upon the rate actually chose, or if
none, then based upon such optional rate chosen as the Borrower or Restricted
Subsidiary may designate.

Section 1.10 Currency Generally.

For purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder).

 

-60-



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make to the Borrower on the Closing Date loans denominated in Dollars
in an aggregate amount not to exceed the amount of such Lender’s Initial
Commitment. Amounts borrowed under this Section 2.01 and repaid or prepaid may
not be reborrowed. Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone;
provided that any telephonic notice must be confirmed promptly by delivery to
the Administrative Agent of a Committed Loan Notice. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (New York, New
York time) (1) three (3) Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans or any conversion of Base
Rate Loans to Eurocurrency Rate Loans, and (2) on the requested date of any
Borrowing of Base Rate Loans; provided that the notice referred to in subclause
(1) above may be delivered no later than two (2) Business Days prior to the
Closing Date in the case of initial Credit Extensions. Except as provided in
Section 2.14(a), each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a minimum principal amount of $2,000,000, or
a whole multiple of $1,000,000, in excess thereof. Except as provided in
Section 2.14(a) or the last sentence of this paragraph, each Borrowing of or
conversion to Base Rate Loans shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof. Each Committed
Loan Notice (and each telephonic notice in advance of a Committed Loan Notice)
shall specify (i) whether the requesting Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and
(vi) wire instructions of the account(s) to which funds are to be disbursed (it
being understood, for the avoidance of doubt, that the amount to be disbursed to
any particular account may be less than the minimum or multiple limitations set
forth above so long as the aggregate amount to be disbursed to all such accounts
pursuant to such Borrowing meets such minimums and multiples). If the Borrower
fails to specify a Type of Loan in a Committed Loan Notice or fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is

 

-61-



--------------------------------------------------------------------------------

provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation
described in Section 2.02(a). In the case of each Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office not later than 2:00 p.m.
on the Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account(s) of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) by wire transfer of such funds, in each case, in
accordance with instructions provided by the Borrower to (and reasonably
acceptable to) the Administrative Agent.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the occurrence and continuation of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate
Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than nine (9) Interest Periods in effect; provided that after the
establishment of any new Class of Loans pursuant to a Refinancing Amendment or
Extension Amendment, the number of Interest Periods otherwise permitted by this
Section 2.02(e) shall increase by three (3) Interest Periods for each applicable
Class so established.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of such Borrowing, the Administrative Agent
may assume that such Lender has made such Pro Rata Share or other applicable
share provided for under this Agreement available to the Administrative Agent on
the date of such Borrowing in accordance with paragraph (b) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If the Administrative Agent
shall have so made funds available, then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, each of such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
the Borrower, the interest rate applicable at the time to the Loans which should
have been funded by such Lender comprising such Borrowing and (ii) in the case
of such Lender, the Overnight Rate plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in accordance with
the foregoing. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this Section 2.02(g)

 

-62-



--------------------------------------------------------------------------------

shall be conclusive in the absence of manifest error. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

Section 2.03 [Reserved].

Section 2.04 [Reserved].

Section 2.05 Prepayments.

(a) Optional. (i) The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Loans of any Class or Classes
in whole or in part without premium or penalty (subject to Section 2.05(a)(iv));
provided that (1) such notice must be in a form acceptable to the Administrative
Agent and be received by the Administrative Agent not later than 11:00 a.m. (New
York City time) (A) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(2) any prepayment of Eurocurrency Rate Loans shall be in a minimum principal
amount of $2,000,000, or a whole multiple of $1,000,000 in excess thereof; and
(3) any prepayment of Base Rate Loans shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof or, in each case,
if less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans and the order of Borrowing(s) to be prepaid (and, for the
avoidance of doubt, may indicate the prepayment by more than one Borrower on
such date in such amounts so specified, which, individually may be below any
minimum and multiple requirements). The Administrative Agent will promptly
notify each Appropriate Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. In the case of each prepayment of the Loans pursuant to this
Section 2.05(a), the prepaying Borrower may in its sole discretion select the
Borrowing or Borrowings (and the order of maturity of principal payments) to be
repaid, and such payment shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Shares or other applicable share as provided for
under this Agreement.

(ii) Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.05, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) if such
prepayment would have resulted from a refinancing of all or a portion of the
applicable Facility, which refinancing shall not be consummated or shall
otherwise be delayed. Each prepayment of any Class of Loans pursuant to this
Section 2.05(a) shall be applied in an order of priority to repayments thereof
required pursuant to Section 2.07 as directed by the Borrower and, absent such
direction, shall be applied in direct order of maturity to repayments thereof
required pursuant to Section 2.07.

(iii) Voluntary prepayments of any Class of Incremental Loans permitted
hereunder shall be applied to the remaining scheduled installments of principal
thereof in a manner determined at the discretion of the Borrower and specified
in the notice of prepayment (and absent such direction, in direct order of
maturity).

 

-63-



--------------------------------------------------------------------------------

(iv) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, any Company Party
may prepay the outstanding Loans (which shall, for the avoidance of doubt, be
automatically and permanently canceled immediately upon such prepayment) (or
Holdings or any of its Subsidiaries may purchase such outstanding Loans and
immediately cancel them) on the following basis:

(A) Any Company Party shall have the right to make a voluntary prepayment of
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Loan Prepayment”), in each case made in accordance with this
Section 2.05(a)(iv); provided that no Company Party shall initiate any action
under this Section 2.05(a)(iv) in order to make a Discounted Loan Prepayment
unless (I) at least ten (10) Business Days shall have passed since the
consummation of the most recent Discounted Loan Prepayment as a result of a
prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Company Party was notified that no Lender was willing to accept any
prepayment of any Loan at the Specified Discount, within the Discount Range or
at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Company Party’s
election not to accept any Solicited Discounted Prepayment Offers.

(B) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time offer to make a Discounted Loan Prepayment by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such offer shall specify the aggregate principal amount
offered to be prepaid (the “Specified Discount Prepayment Amount”) with respect
to each applicable tranche, the tranche or tranches of Loans subject to such
offer and the specific percentage discount to par (the “Specified Discount”) of
such Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Loans and, in such event, each such offer will be treated
as a separate offer pursuant to the terms of this Section 2.05(a)(iv)(B)), (III)
the Specified Discount Prepayment Amount shall be in an aggregate amount not
less than $5,000,000 and whole increments of $1,000,000 in excess thereof and
(IV) each such offer shall remain outstanding through the Specified Discount
Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Specified Discount Prepayment Notice and
a form of the Specified Discount Prepayment Response to be completed and
returned by each such Lender to the Auction Agent (or its delegate) by no later
than 5:00 p.m., on the third Business Day after the date of delivery of such
notice to such Lenders (the “Specified Discount Prepayment Response Date”).

(2) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount and the tranches of such Lender’s Loans to be
prepaid at such offered discount. Each acceptance of a Discounted

 

-64-



--------------------------------------------------------------------------------

Loan Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable.
Any Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company Party will make a prepayment of outstanding Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that, if the aggregate principal amount of Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with such Company Party
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
relevant Company Party of the respective Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, and the aggregate principal amount and
the tranches of Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Loans of such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company Party and such Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Company Party shall be due and payable by such Company Party on
the Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Loans (the “Discount Range Prepayment Amount”),
the tranche or tranches of Loans subject to such offer and the maximum and
minimum percentage discounts to par (the “Discount Range”) of the principal
amount of such Loans with respect to each relevant tranche of Loans willing to
be prepaid by such Company Party (it being understood that different Discount
Ranges and/or Discount Range Prepayment Amounts may be offered with respect to
different tranches of Loans and, in such event, each such offer will be treated
as a separate offer pursuant to the terms of this Section 2.05(a)(iv)(C)), (III)
the Discount Range Prepayment Amount shall be in an aggregate amount not less
than $5,000,000 and whole increments of

 

-65-



--------------------------------------------------------------------------------

$1,000,000 in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., on the third Business Day after the
date of delivery of such notice to such Lenders (the “Discount Range Prepayment
Response Date”). Each Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Loans of the applicable tranche or tranches and
the maximum aggregate principal amount and tranches of such Lender’s Loans (the
“Submitted Amount”) such Lender is willing to have prepaid at the Submitted
Discount. Any Lender whose Discount Range Prepayment Offer is not received by
the Auction Agent by the Discount Range Prepayment Response Date shall be deemed
to have declined to accept a Discounted Loan Prepayment of any of its Loans at
any discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Company Party agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by Auction Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Loan Prepayment in an aggregate principal amount equal to the lower
of (I) the Discount Range Prepayment Amount and (II) the sum of all Submitted
Amounts. Each Lender that has submitted a Discount Range Prepayment Offer to
accept prepayment at a discount to par that is larger than or equal to the
Applicable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Submitted Amount (subject to any required proration
pursuant to the following subsection (3)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating

 

-66-



--------------------------------------------------------------------------------

Lender and the Auction Agent (in consultation with such Company Party and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the relevant Company Party of the respective Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Loan Prepayment and the
tranches to be prepaid, (II) each Lender of the Discounted Prepayment Effective
Date, the Applicable Discount, and the aggregate principal amount and tranches
of Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to the Company Party shall be due and payable by such Company
Party on the Discounted Prepayment Effective Date in accordance with
subsection (F) below (subject to subsection (J) below).

(D) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Lender
and/or (y) each Lender with respect to any Class of Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount
of the Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Loans the applicable Borrower is willing to prepay at a discount (it
being understood that different Solicited Discounted Prepayment Amounts may be
offered with respect to different tranches of Loans and, in such event, each
such offer will be treated as separate offer pursuant to the terms of this
Section 2.05(a)(iv)(D)), (III) the Solicited Discounted Prepayment Amount shall
be in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Solicited Discounted Prepayment Response
Date. The Auction Agent will promptly provide each Appropriate Lender with a
copy of such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Solicited Discounted Prepayment Response Date”). Each Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Lender is willing to allow prepayment of its then
outstanding Loan and the maximum aggregate principal amount and tranches of such
Loans (the “Offered Amount”) such Lender is willing to have prepaid at the
Offered Discount. Any Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Loans at any
discount.

 

-67-



--------------------------------------------------------------------------------

(2) The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Company Party (the
“Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with such Company Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the tranches of Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the relevant Company Party at
the Acceptable Discount in accordance with this Section 2.05(a)(iv)(D). If the
Company Party elects to accept any Acceptable Discount, then the Company Party
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Offered Amount (subject to any required pro-rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”). The Company Party will prepay outstanding Loans
pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Loans
for those Qualifying Lenders whose Offered Discount is greater than or equal to
the Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro
rata among the Identified Qualifying Lenders in accordance with the Offered
Amount of each such Identified Qualifying Lender and the Auction Agent (in
consultation with such Company Party and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall

 

-68-



--------------------------------------------------------------------------------

promptly notify (I) the relevant Company Party of the Discounted Prepayment
Effective Date and Acceptable Prepayment Amount comprising the Discounted Loan
Prepayment and the tranches to be prepaid, (II) each Lender of the Discounted
Prepayment Effective Date, the Acceptable Discount, and the Acceptable
Prepayment Amount of all Loans and the tranches to be prepaid to be prepaid at
the Applicable Discount on such date, (III) each Qualifying Lender of the
aggregate principal amount and the tranches of such Lender to be prepaid at the
Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to such Company
Party and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to such Company
Party shall be due and payable by such Company Party on the Discounted
Prepayment Effective Date in accordance with subsection (F) below (subject to
subsection (J) below).

(E) In connection with any Discounted Loan Prepayment, the Company Parties and
the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Loan Prepayment, the payment of customary fees and
expenses from a Company Party in connection therewith.

(F) If any Loan is prepaid in accordance with paragraphs (B) through (D) above,
a Company Party shall prepay such Loans on the Discounted Prepayment Effective
Date. The relevant Company Party shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. on the Discounted Prepayment Effective Date and all such prepayments
shall be applied to the remaining principal installments of the relevant tranche
of Loans on a pro-rata basis across such installments. The Loans so prepaid
shall be accompanied by all accrued and unpaid interest on the par principal
amount so prepaid up to, but not including, the Discounted Prepayment Effective
Date. Each prepayment of the outstanding Loans pursuant to this
Section 2.05(a)(iv) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Loans of such Lenders in accordance with their
respective Pro Rata Share. The aggregate principal amount of the tranches and
installments of the relevant Loans outstanding shall be deemed reduced by the
full par value of the aggregate principal amount of the tranches of Loans
prepaid on the Discounted Prepayment Effective Date in any Discounted Loan
Prepayment. In connection with each prepayment pursuant to this
Section 2.05(a)(iv), the relevant Company Party shall waive any right to bring
any action against the Administrative Agent, in its capacity as such, in
connection with any such Discounted Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(iv), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable
Borrower.

 

-69-



--------------------------------------------------------------------------------

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(iv), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Company Parties and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this
Section 2.05(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.05(a)(iv) as well as
activities of the Auction Agent.

(J) Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.05(a)(iv) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

(v) In the event that, on or prior to the six-month anniversary of the Closing
Date, the Borrower (x) prepays, refinances, substitutes or replaces any Initial
Loans pursuant to a Repricing Transaction (including, for avoidance of doubt,
any prepayment made pursuant to Section 2.05(b)(iii) that constitutes a
Repricing Transaction), or (y) effects any amendment, amendment and restatement
or other modification of this Agreement resulting in a Repricing Transaction,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Lenders, (i) in the case of clause (x), a prepayment
premium of 1.00% of the aggregate principal amount of the applicable Initial
Loans incurred on the Closing Date so prepaid, refinanced, substituted or
replaced and (ii) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable Initial Loans amended or otherwise
modified pursuant to such amendment. If, on or prior to the six-month
anniversary of the Closing Date, any Lender that is a Non-Consenting Lender and
is replaced pursuant to Section 3.07(a) in connection with any amendment,
amendment and restatement or other modification of this Agreement resulting in a
Repricing Transaction, such Lender (and not any Person who replaces such Lender
pursuant to Section 3.07(a)) shall receive its pro rata portion (as determined
immediately prior to it being so replaced) of the prepayment premium or fee
described in the preceding sentence. Such amounts shall be due and payable on
the date of effectiveness of such Repricing Transaction.

(b) Mandatory. (i) If (x) the Borrower or any Restricted Subsidiary of the
Borrower Disposes of any property or assets pursuant to Section 7.05(i) or (j),
or (y) any Casualty Event occurs, which results in the realization or receipt by
the Borrower or Restricted Subsidiary of Net Proceeds, the Borrower shall cause
to be offered to be prepaid in accordance with clause (vii) below, on or prior
to the date which is ten (10) Business Days after the date of the realization or
receipt by the Borrower or any Restricted Subsidiary of such Net Proceeds an
aggregate principal amount of Loans in an amount equal to 100% of all Net
Proceeds received; provided that if at the time that any such prepayment would
be required, the Borrower is required to offer to repurchase Incremental
Equivalent First Lien Debt, Credit Agreement Refinancing Indebtedness that is
secured on a pari passu basis with the Obligations, Permitted

 

-70-



--------------------------------------------------------------------------------

Ratio Debt that is secured on a pari passu basis with the Obligations, the
Secured High Yield Notes or any other Indebtedness outstanding at such time that
is secured by a Lien ranking pari passu with the Obligations pursuant to the
terms of the documentation governing such Indebtedness with the net proceeds of
such Disposition or Casualty Event (such Indebtedness required to be offered to
be so repurchased, “Other Applicable Indebtedness”), then the Borrower may apply
such Net Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Loans and Other Applicable Indebtedness at
such time; provided , further that (A) the portion of such net proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such net proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such net
proceeds shall be allocated to the Loans in accordance with the terms hereof) to
the prepayment of the Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Loans that would
have otherwise been required pursuant to this Section 2.05(b)(i) shall be
reduced accordingly and (B) to the extent the holders of Other Applicable
Indebtedness decline to have such indebtedness repurchased or prepaid, the
declined amount shall promptly (and in any event within ten (10) Business Days
after the date of such rejection) be applied to prepay the Loans in accordance
with the terms hereof.

(ii) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (other than Indebtedness not prohibited
under Section 7.03 (other than Indebtedness that is intended to constitute
Credit Agreement Refinancing Indebtedness)), the Borrower shall cause to be
offered to be prepaid in accordance with clause (vii) below an aggregate
principal amount of Loans in an amount equal to 100% of all Net Proceeds
received therefrom on or prior to the date which is five (5) Business Days after
the receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds.

(iii) Except with respect to Loans incurred in connection with any Refinancing
Amendment, Loan Extension Request or any Incremental Amendment, (A) each
prepayment of Loans pursuant to this Section 2.05(b) shall be applied ratably to
each Class of Loans then outstanding (provided that (i) any prepayment of Loans
with the Net Proceeds of Credit Agreement Refinancing Indebtedness shall be
applied solely to each applicable Class of Refinanced Debt, and (ii) any
Class of Incremental Loans may specify that one or more other Classes of Loans
and Incremental Loans may be prepaid prior to such Class of Incremental Loans);
(B) with respect to each Class of Loans, each prepayment pursuant to clauses
(i) through (iv) of this Section 2.05(b) shall be applied to the scheduled
installments of principal thereof following the date of prepayment pursuant to
Section 2.07 in direct order of maturity; and (C) each such prepayment shall be
paid to the Lenders in accordance with their respective Pro Rata Shares of such
prepayment.

(iv) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made pursuant to clauses
(i) through (iv) of this Section 2.05(b) at least four (4) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

(v) Funding Losses, Etc. All prepayments under this Section 2.05 shall be
accompanied by all accrued interest thereon, together with, in the case of any
such prepayment of a Eurocurrency Rate Loan on a date prior to the last day of
an Interest Period therefor, any amounts owing in respect of such Eurocurrency
Rate Loan pursuant to Section 3.05. Notwithstanding any of the other provisions
of this Section 2.05, so long as no Event of Default shall have occurred and be
continuing, if any prepayment of Eurocurrency Rate Loans is required to be made
under this

 

-71-



--------------------------------------------------------------------------------

Section 2.05(b), prior to the last day of the Interest Period therefor, the
Borrower may, in its sole discretion, deposit an amount sufficient to make any
such prepayment otherwise required to be made thereunder together with accrued
interest to the last day of such Interest Period into a Cash Collateral Account
until the last day of such Interest Period, at which time the Administrative
Agent shall be authorized (without any further action by or notice to or from
the Borrower or any other Loan Party) to apply such amount to the prepayment of
such Loans in accordance with the relevant provisions of this Section 2.05. Such
deposit shall be deemed to be a prepayment of such Loans by the Borrower for all
purposes under this Agreement. Upon the occurrence and during the continuance of
any Event of Default, the Administrative Agent shall also be authorized (without
any further action by or notice to or from the Borrower or any other Loan Party)
to apply such amount to the prepayment of the outstanding Loans in accordance
with this Section 2.05(b).

(vi) Opt-out of Prepayment. With respect to each prepayment of Loans required
pursuant to Section 2.05(b), (A) the Borrower will, not later than the date
specified in Sections 2.05(b)(i), (ii) or (iv) for offering to make such
prepayment, give the Administrative Agent telephonic notice (promptly confirmed
in writing) requesting that the Administrative Agent provide notice of such
offer of prepayment to each Lender, (B) the Administrative Agent shall provide
notice of such offer of prepayment to each Lender, (C) each Lender will have the
right to refuse such offer of prepayment (such refused amounts, the “Declined
Proceeds”) by giving written notice of such refusal to the Administrative Agent
within one (1) Business Day after such Lender’s receipt of notice from the
Administrative Agent of such offer of prepayment (and the Borrower shall not
prepay any Loans on the date that is specified in clause (D) below), (D) the
Borrower will make all such prepayments not so refused upon the fourth Business
Day after delivery of notice by the Borrower pursuant to Section 2.05(b)(vii)
and (E) any Declined Proceeds may be retained by the Borrower.

(vii) In connection with any mandatory prepayments by the Borrower of the Loans
pursuant to this Section 2.05(b), such prepayments shall be applied on a pro
rata basis to the then outstanding Loans being prepaid irrespective of whether
such outstanding Loans are Base Rate Loans or Eurocurrency Rate Loans; provided
that if no Lenders exercise the right to waive a given mandatory prepayment of
the Loans pursuant to Section 2.05(b)(iv), then, with respect to such mandatory
prepayment, the amount of such mandatory prepayment shall be applied first to
Loans that are Base Rate Loans to the full extent thereof before application to
Loans that are Eurocurrency Rate Loans in a manner that minimizes the amount of
any payments required to be made by the Borrower pursuant to Section 3.05.

(viii) Foreign Dispositions. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any or all of the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Disposition”) attributable to
Foreign Subsidiaries are prohibited or delayed by applicable local law from
being repatriated to the United States, the portion of such Net Proceeds so
affected will not be required to be applied to repay Loans at the times provided
in this Section 2.05 but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
to the United States (the Borrower hereby agreeing to cause the applicable
Foreign Subsidiary to promptly take all actions reasonably required by the
applicable local law to permit such repatriation), and once such repatriation of
any of such affected Net Proceeds would otherwise be required to be used to make
an offer of prepayment pursuant to Section 2.05(b)(i), is permitted under the
applicable local law, such repatriation will be immediately effected and such
repatriated Net Proceeds will be promptly (and in any event not later than two
Business Days after such repatriation) applied (net of additional taxes payable
or reserved against as a result thereof) to the repayment of the Loans pursuant
to this Section 2.05 and (ii) to the extent that the Borrower has reasonably
determined in good faith that repatriation

 

-72-



--------------------------------------------------------------------------------

of any of or all the Net Proceeds of any Foreign Disposition would have material
adverse Tax cost consequences to Holdings, the Borrower, any direct or indirect
owner of Holdings or any of Holdings’ direct or indirect Subsidiaries with
respect to such Net Proceeds, such Net Proceeds so affected may be retained by
the applicable Foreign Subsidiary; provided that in the case of this clause
(ii), on or before the date on which any such Net Proceeds so retained would
otherwise have been required to be applied to reinvestments or prepayments
pursuant to Section 2.05(b), the Borrower applies an amount equal to such Net
Proceeds to such reinvestments or prepayments, as applicable, as if such Net
Proceeds had been received by the Borrower rather than such Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Proceeds had been repatriated (or, if less, the Net Proceeds
that would be calculated if received by such Foreign Subsidiary).

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with the relevant provisions of this Section 2.05. Such
deposit shall be deemed to be a prepayment of such Loans by the Borrower for all
purposes under this Agreement.

Section 2.06 Termination or Reduction of Commitments.

(a) [Reserved].

(b) Mandatory. The Initial Commitment of each Lender shall be automatically and
permanently reduced to $0 upon the funding of Initial Loans to be made by it on
the Closing Date.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused Commitments of any Class under this Section 2.06. Upon any
reduction of unused Commitments of any Class, the Commitment of each Lender of
such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07).

Section 2.07 Repayment of Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Lenders with respect to the Initial Loans,
(i) on the last Business Day of each March, June, September and December,
commencing with December 31, 2018, an aggregate principal amount of the Initial
Loans incurred on the Closing Date equal to 0.25% of the aggregate principal
amount of all Initial Loans outstanding on the Closing Date (which payments
shall be reduced as a result of the application of prepayments in accordance
with the priority of order set forth in Section 2.05) and (ii) on the Maturity
Date of the Initial Loans, the aggregate principal amount of all Initial Loans
outstanding on such date. In the event any Incremental Loans, Refinancing Loans
or Extended Loans are made, such Incremental Loans, Refinancing Loans or
Extended Loans, as applicable, shall be repaid by the Borrower in the amounts
and on the dates set forth in the Incremental Amendment, Refinancing Amendment
or Extension Amendment with respect thereto and on the applicable Maturity Date
thereof.

 

-73-



--------------------------------------------------------------------------------

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09 Fees.

(a) [Reserved].

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

(c) Closing Fees. The Borrower agrees to pay on the Closing Date to each Lender
party to this Agreement on the Closing Date, as fee compensation for the making
of such Lender’s Initial Loan, a closing fee (the “Closing Fee”) in an amount
equal to 0.50% of the stated principal amount of such Lender’s Initial Loan
funded on the Closing Date. Such Closing Fee will be in all respects fully
earned, due and payable on the Closing Date and non-refundable and
non-creditable thereafter and, at the option of the Borrower, shall be netted
against Initial Loans made by such Lender.

Section 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of three hundred and sixty-five (365) days, or three hundred and
sixty-six (366) days, as applicable, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360) day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

-74-



--------------------------------------------------------------------------------

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) [Reserved]

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a), and by each Lender in its account or accounts
pursuant to Section 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

Section 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Appropriate Lender its Pro Rata Share (or other applicable share provided for
under this Agreement) of such payment in like funds as received by wire transfer
to such Lender’s applicable Lending Office. All payments received by the
Administrative Agent after 2:00 p.m., shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

 

-75-



--------------------------------------------------------------------------------

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

 

-76-



--------------------------------------------------------------------------------

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the Total Outstandings at such
time, in repayment or prepayment of such of the outstanding Loans or other
Obligations then owing to such Lender.

Section 2.13 Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
payment in respect of any principal or interest on account of the Loans made by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of any principal or
interest on such Loans pro rata with each of them; provided that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. For avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time (including the
application of funds arising from the existence of a Defaulting Lender) or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant
permitted hereunder. Each Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.14 Incremental Credit Extensions.

(a) Incremental Commitments. The Borrower may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent (an “Incremental
Loan Request”), request one or more new commitments which may be in the same
Facility as any outstanding Loans (a “Loan Increase”) or a new Class of term
loans (collectively with any Loan Increase, the “Incremental Commitments”),
whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders.

 

-77-



--------------------------------------------------------------------------------

(b) Incremental Loans. Any Incremental Commitments effected through the
establishment of new Loans made on an Incremental Facility Closing Date shall be
designated a separate Class of Incremental Commitments for all purposes of this
Agreement. On any Incremental Facility Closing Date on which any Incremental
Commitments of any Class are effected (including through any Loan Increase),
subject to the satisfaction of the terms and conditions in this Section 2.14,
(i) each Incremental Lender of such Class shall make a Loan to the Borrower (an
“Incremental Loan”) in an amount equal to its Incremental Commitment of such
Class and (ii) each Incremental Lender of such Class shall become a Lender
hereunder with respect to the Incremental Commitment of such Class and the
Incremental Loans of such Class made pursuant thereto. Notwithstanding the
foregoing, Incremental Loans may have identical terms to any of the Loans and be
treated as the same Class as any of such Loans.

(c) Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.14 shall set forth the requested amount and proposed
terms of the relevant Incremental Loans. Incremental Loans may be made by any
existing Lender (but each existing Lender will not have an obligation to make
any Incremental Commitment, nor will the Borrower have any obligation to
approach any existing lenders to provide any Incremental Commitment) or by any
other bank or other financial institution (any such other bank or other
financial institution being called an “Additional Lender”) (each such existing
Lender or Additional Lender providing such, an “Incremental Lender”); provided
that (i) the Administrative Agent shall have consented (not to be unreasonably
withheld or delayed) to such Lender’s or Additional Lender’s making such
Incremental Loans to the extent such consent, if any, would be required under
Section 10.07(b) for an assignment of Loans to such Lender or Additional Lender
and (ii) with respect to Incremental Commitments, any Affiliated Lender
providing an Incremental Commitment shall be subject to the same restrictions
set forth in Section 10.07(l) as they would otherwise be subject to with respect
to any purchase by or assignment to such Affiliated Lender of Loans.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions:

(i) no Event of Default (or in the case of any Incremental Commitments, the
proceeds of which are used to fund a Permitted Acquisition, no Event of Default
under Section 8.01(a), (f) or (g)) shall have occurred and be continuing or
would result therefrom;

(ii) after giving effect to such Incremental Commitments, the conditions of
Sections 4.01(e), (f) and (g) shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Sections shall be deemed to refer to the effective date of such Incremental
Amendment); provided that if the proceeds of such Incremental Commitments are
being used to finance a Permitted Acquisition, (x) the reference in 4.01(e) to
the accuracy of the representations and warranties shall refer to the accuracy
of the representations and warranties that would constitute Specified
Representations and (y) the reference to “Material Adverse Effect (as defined in
the Merger Agreement)” shall be understood for this purpose to refer to
“Material Adverse Effect or similar definition as defined in the main
transaction agreement governing such Permitted Acquisition”;

(iii) [Reserved];

(iv) each Incremental Commitment shall be in an aggregate principal amount that
is not less than $10,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $10,000,000 if such amount
represents all remaining availability); and

 

-78-



--------------------------------------------------------------------------------

(v) the aggregate amount of the Incremental Loans shall not exceed the sum of
(A) all voluntary prepayments, repurchases, redemptions and other retirements of
Loans, Incremental Equivalent First Lien Debt or any other Indebtedness that is
secured on a pari passu basis with the Obligations (including any prepayment of
the Revolving Credit Facilities that is accompanied by a corresponding permanent
reduction in commitments under the Revolving Credit Agreement) prior to or
simultaneous with the Incremental Facility Closing Date (including through (x)
“Dutch Auctions” open to all Lenders of the applicable Class on a pro rata basis
in accordance with procedures of the type described in Section 2.05(a)(v) or
(y) open-market purchases pursuant to Section 10.07(l), which shall be credited
to the extent of the actual purchase price paid in cash in connection with such
“Dutch Auction” or open-market purchase) (excluding voluntary prepayments,
repurchases, redemptions and other retirements of Incremental Loans, to the
extent such Incremental Loans were obtained pursuant to clause (B) below or to
the extent funded with a contemporaneous incurrence of long-term funded
Indebtedness (other than revolving loans)) plus (B) additional amounts
(including at any time prior to the utilization of amounts under clause
(A) above) so long as (1) if such Indebtedness is secured by the Collateral on a
pari passu basis with the Obligations, the Secured Leverage Ratio, determined on
a Pro Forma Basis as of the last day of the most recently ended period of four
consecutive fiscal quarters for which financial statements are internally
available, does not exceed 4.00 to 1.00 and (2) if such Indebtedness is
unsecured (or not secured by any portion of the Collateral), the Fixed Charge
Coverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended period of four consecutive fiscal quarters for which financial
statements are internally available, is either not less than (x) 2.00 to 1.00 or
(y) in the case of any such Indebtedness incurred to finance a Permitted
Acquisition or other Investment not prohibited hereunder, the Fixed Charge
Coverage Ratio immediately prior to the incurrence of such Indebtedness and
consummation of such Permitted Acquisition or other Investment (the amounts
under the foregoing clause (A) are herein referred to as the “Free and Clear
Incremental Amount”, and the amounts under the foregoing clause (B) are herein
referred to as the “Incurrence-Based Incremental Amount” (the Free and Clear
Incremental Amount, together with the Incurrence-Based Incremental Amount, less
the aggregate principal amount of Indebtedness incurred pursuant to
Section 7.03(x) or Section 7.03(y) are herein referred to as the “Available
Incremental Amount”)); provided that no more than $60,000,000 of such
Incremental Loans in the aggregate (when taken together with all Incremental
Term Loans and Incremental Revolving Commitments (each as defined in the
Revolving Credit Agreement)), may constitute “Priority Payment Lien Obligations”
under the Closing Date Intercreditor Agreement.

The Borrower may elect to use the Incurrence-Based Incremental Amount prior to
the Free and Clear Incremental Amount or any combination thereof, and any
portion of any Incremental Loans incurred in reliance on the Free and Clear
Incremental Amount shall be reclassified, as the Borrower may elect from time to
time, as incurred under the Incurrence-Based Incremental Amount if the Borrower
meets the applicable ratio for the Incurrence-Based Incremental Amount at such
time on a Pro Forma Basis, and if any applicable ratio for the Incurrence-Based
Incremental Amount would be satisfied on a Pro Forma Basis as of the end of any
subsequent fiscal quarter after the initial incurrence of such Incremental
Loans, such reclassification shall be deemed to have automatically occurred
whether or not elected by the Borrower.

For purposes of determining Pro Forma Compliance and any testing of any ratios
in the Incurrence-Based Incremental Amount, (a) the cash proceeds of any
Incremental Loans and any Indebtedness incurred and excluded under clause (b)
shall be excluded in any calculation of “net” Indebtedness in determining
whether such Incremental Loans can be incurred (provided that the use of
proceeds thereof and any other Pro Forma Adjustments shall be included) and
(b) the incurrence (including by assumption or

 

-79-



--------------------------------------------------------------------------------

guarantee) or repayment of any Indebtedness in respect of the Revolving Credit
Facility (and/or any Incremental Revolving Facility (as defined in the Revolving
Credit Agreement) and any other revolving facilities included in such
calculation) prior to, or simultaneously with, the event for which the Pro Forma
Compliance determination of such ratio or other test is being made, and/or any
incurrence of Indebtedness under the Revolving Credit Facilities or any other
revolving facility that is used to finance working capital needs of the Borrower
and its Restricted Subsidiaries (as reasonably determined by the Borrower)
shall, in each case, be disregarded.

(e) Required Terms. The terms, provisions and documentation of the Incremental
Loans and Incremental Commitments, as the case may be, of any Class shall be as
agreed between the Borrower and the applicable Incremental Lenders providing
such Incremental Commitments, and except as otherwise set forth herein, to the
extent not identical to the Initial Loans existing on the Incremental Facility
Closing Date, shall be reasonably satisfactory to Administrative Agent (except
for covenants and other provisions applicable only to the periods after the
Latest Maturity Date) (it being understood that to the extent any financial
maintenance covenant is added for the benefit of any facility established
pursuant to any Incremental Commitments, no consent shall be required from the
Administrative Agent or any of the Lenders to the extent that such financial
maintenance covenant is also added (pursuant to the Incremental Amendment
relating to such Incremental Commitments) for the benefit of each
then-outstanding Facility). In any event:

(i) the Incremental Loans:

(A) subject to the Permitted Earlier Maturity Indebtedness Exception, shall not
mature earlier than the Maturity Date of the Initial Loans,

(B) subject to the Permitted Earlier Maturity Indebtedness Exception, shall have
a Weighted Average Life to Maturity not shorter than the remaining Weighted
Average Life to Maturity of the then-outstanding Initial Loans,

(C) shall have an Applicable Rate, and subject to clauses (e)(i)(A) and
(e)(i)(B) above and (e)(iii) below, amortization determined by the Borrower and
the applicable Incremental Lenders; ; provided, however, that with respect to
any Incremental Loans (other than in respect of up to the greater of (x)
$515,000,000 and (y) 100% of Consolidated EBITDA (the “MFN Trigger Amount”) in
an aggregate principal amount of Incremental Loans as designated in writing by
the Borrower to the Administrative Agent) under any Incremental Commitments
(a) secured by the Collateral on a pari passu basis with the Initial Loans and
(b) established on or prior to the date that is twelve (12) months after the
Closing Date (the “MFN Sunset”), if the All-In Yield applicable to such
Incremental Loans shall be greater than the applicable All-In Yield payable
pursuant to the terms of this Agreement as amended through the date of such
calculation with respect to such applicable Initial Loans by more than 100 basis
points per annum (the amount of such excess of the All-In Yield applicable to
such Incremental Loans over the sum of the All-In Yield applicable to the
applicable Initial Loans plus 100 basis points per annum, the “Yield
Differential”) then the interest rate (together with the Eurocurrency Rate or
Base Rate floor, as applicable) with respect to the applicable Initial Loans
shall be increased by the applicable Yield Differential (this proviso, the “MFN
Protection”); provided further that notwithstanding the foregoing, the MFN
Protection shall not apply to Incremental Loans consisting of customary bridge
facilities or customary term loan A facilities (as determined by the Borrower in
good faith); and

(ii) [Reserved];

 

-80-



--------------------------------------------------------------------------------

(iii) Subject to Sections 2.14(e)(i)(A) and (B), the amortization schedule
applicable to any Incremental Loans and the All-In Yield applicable to the
Incremental Loans of each Class shall be determined by the Borrower and the
applicable Incremental Lenders and shall be set forth in each applicable
Incremental Amendment.

(f) Incremental Amendment. Commitments in respect of Incremental Loans shall
become Commitments, under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, any other Loan Party party thereto, each
Incremental Lender providing such Commitments and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Loan Party, Agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.14 (and in
the case of an Incremental Amendment relating to Incremental Loans, customary
voluntary and mandatory prepayment provisions, assignment provisions (including
Borrower buy back and affiliated lender provisions and for the avoidance of
doubt including changes to the voting requirements and determination of Required
Lenders customarily associated with such affiliated lender provisions),
extension provisions, refinancing facility provisions and any other provisions
customarily included in term loan credit agreements of the Sponsor and related
definitions in favor of (and relating to) the lenders under such Incremental
Loans may be added to the Loan Documents pursuant to such Incremental Amendment
in the discretion of the Borrower (so long as such provisions are consistent
with credit facilities of other portfolio companies of Sponsor executed prior to
the Closing Date), so long as such provisions are reasonably satisfactory to the
Administrative Agent). The Borrower will use the proceeds of the Incremental
Loans for any purpose not prohibited by this Agreement. No Lender shall be
obligated to provide any Incremental Loans unless it so agrees.

(g) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.15 Refinancing Amendments.

(a) On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any other bank, financial institution or other institutional
lender or investor that agrees to provide any portion of Refinancing Loans
pursuant to a Refinancing Amendment in accordance with this Section 2.15 (each,
an “Additional Refinancing Lender”) (provided that (i) the Administrative Agent
shall have consented (not to be unreasonably withheld or delayed) to such
Lender’s or Additional Refinancing Lender’s making such Refinancing Loans to the
extent such consent, if any, would be required under Section 10.07(b) for an
assignment of Loans to such Lender or Additional Refinancing Lender and
(ii) with respect to Refinancing Loans, any Affiliated Lender providing an
Refinancing Loans shall be subject to the same restrictions set forth in
Section 10.07(l) as they would otherwise be subject to with respect to any
purchase by or assignment to such Affiliated Lender of Loans), Credit Agreement
Refinancing Indebtedness in respect of all or any portion of any Class of Loans
then outstanding under this Agreement, in the form of Refinancing Loans or
Refinancing Commitments pursuant to a Refinancing Amendment;

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of (i) the representations and
warranties of each Loan Party set forth in Article 5 and in each other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “material
adverse effect” shall be true and correct in all respects as so qualified) on
and as of the date of such Refinancing Amendment with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such earlier date (ii) no Default or
Event of Default shall exist or would result from such

 

-81-



--------------------------------------------------------------------------------

proposed Refinancing Amendment or from the application of the proceeds therefrom
and, (iii) to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (x) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (y) reaffirmation agreements and/or
such amendments to the Collateral Documents as may be reasonably requested by
the Administrative Agent in order to ensure that such Credit Agreement
Refinancing Indebtedness is provided with the benefit of the applicable Loan
Documents.

(c) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $25,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) make such other changes to this
Agreement and the other Loan Documents consistent with the provisions and intent
of the third paragraph of Section 10.01 (without the consent of the Required
Lenders called for therein) and (iii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.15, and the Lenders hereby expressly authorize
the Administrative Agent to enter into any such Refinancing Amendment.

(e) Any secured Other Term Loans and Other Term Loan Commitments shall be
subject to the Closing Date Intercreditor Agreement.

(f) Other Term Loans may constitute “Priority Payment Lien Obligations” under
the Closing Date Intercreditor Agreement solely to the extent (and not in a
greater amount) that the Incremental Loans in respect of which the applicable
Credit Agreement Refinancing Indebtedness is being obtained constituted
“Priority Payment Lien Obligations” under the Closing Date Intercreditor
Agreement.

Section 2.16 Extension of Loans.

(a) Extension of Loans. The Borrower may at any time and from time to time
request that all or a portion of the Loans of a given Class (each, an “Existing
Loan Tranche”) be amended to extend the scheduled maturity date(s) with respect
to all or a portion of any principal amount of such Loans (any such Loans which
have been so amended, “Extended Loans”) and to provide for other terms
consistent with this Section 2.16. In order to establish any Extended Loans, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders under the applicable Existing Loan
Tranche) (each, a “Loan Extension Request”) setting forth the proposed terms of
the Extended Loans to be established, which shall (x) be identical as offered to
each Lender under such Existing Loan Tranche (including as to the proposed
interest rates and fees payable) and offered pro rata to each Lender under such
Existing Loan Tranche and (y) be identical to the Loans under the Existing Loan
Tranche from which such Extended Loans are to be amended, except that: (i) all
or any of the scheduled amortization payments of principal of the Extended Loans
may be delayed to later dates than the scheduled amortization payments of
principal of the Loans of such Existing Loan Tranche, to the extent provided in
the applicable Extension Amendment; (ii) the Effective Yield with respect to the
Extended Loans (whether in the form of interest rate margin, upfront fees,
original issue discount or otherwise) may be different than the Effective Yield
for the Loans of such Existing Loan Tranche, in each case, to the extent
provided in the applicable Extension Amendment; (iii) the Extension Amendment
may

 

-82-



--------------------------------------------------------------------------------

provide for other covenants and terms that apply solely to any period after the
Latest Maturity Date that is in effect on the effective date of the Extension
Amendment (immediately prior to the establishment of such Extended Loans); and
(iv) Extended Loans may have call protection as may be agreed by the Borrower
and the Lenders thereof; provided that no Extended Loans may be optionally
prepaid prior to the date on which all Loans with an earlier final stated
maturity (including Loans under the Existing Loan Tranche from which they were
amended) are repaid in full, unless such optional prepayment is accompanied by
at least a pro rata optional prepayment of such other Loans; provided, however,
that (A) no Default shall have occurred and be continuing at the time a Loan
Extension Request is delivered to Lenders, (B) in no event shall the final
maturity date of any Extended Loans of a given Loan Extension Series at the time
of establishment thereof be earlier than the then Latest Maturity Date of any
then existing Loans hereunder, (C) the Weighted Average Life to Maturity of any
Extended Loans of a given Loan Extension Series at the time of establishment
thereof shall be no shorter (other than by virtue of amortization or prepayment
of such Indebtedness prior to the time of incurrence of such Extended Loans)
than the remaining Weighted Average Life to Maturity of any Existing Loan
Tranche, (D) any such Extended Loans (and the Liens securing the same) shall be
permitted by the terms of the Junior Lien Intercreditor Agreement, (E) all
documentation in respect of such Extension Amendment shall be consistent with
the foregoing and (F) any Extended Loans may participate on a pro rata basis or
less than a pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Loan Extension Request. Any Extended Loans amended
pursuant to any Loan Extension Request shall be designated a series (each, a
“Loan Extension Series”) of Extended Loans for all purposes of this Agreement;
provided that any Extended Loans amended from an Existing Loan Tranche may, to
the extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Loan Extension Series with respect to
such Existing Loan Tranche. Each Loan Extension Series of Extended Loans
incurred under this Section 2.16 shall be in an aggregate principal amount that
is not less than $10,000,000.

(b) [Reserved].

(c) Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Loan Tranche are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.16. No Lender shall have any obligation to agree to have any
of its Loans of any Existing Loan Tranche amended into Extended Loans pursuant
to any Extension Request. Any Lender holding a Loan under an Existing Loan
Tranche (each, an “Extending Lender”) wishing to have all or a portion of its
Loans under the Existing Loan Tranche subject to such Extension Request amended
into Extended Loans shall notify the Administrative Agent (each, an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Loans under the Existing Loan Tranche which it has elected to
request be amended into Extended Loans (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Loans under the Existing Loan Tranche in respect
of which applicable Lenders shall have accepted the relevant Extension Request
exceeds the amount of Extended Loans requested to be extended pursuant to the
Extension Request, Loans subject to Extension Elections shall be amended to
Extended Loans on a pro rata basis (subject to rounding by the Administrative
Agent, which shall be conclusive) based on the aggregate principal amount of
Loans included in each such Extension Election.

(d) Extension Amendment. Extended Loans shall be established pursuant to an
amendment (each, an “Extension Amendment”) to this Agreement among the Borrower,
the Administrative Agent and each Extending Lender, providing an Extended Loan
thereunder, which shall be consistent with the provisions set forth in
Section 2.16(a) (but which shall not require the consent of any other Lender).
The effectiveness of any Extension Amendment shall be subject to the
satisfaction on the date thereof of each

 

-83-



--------------------------------------------------------------------------------

of the conditions set forth in Section 4.01 and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
(i) legal opinions, board resolutions and officers’ certificates consistent with
those delivered on the Closing Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that the Extended Loans are provided with the benefit of the applicable Loan
Documents. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Amendment. Each of the parties hereto hereby
agrees that this Agreement and the other Loan Documents may be amended pursuant
to an Extension Amendment, without the consent of any other Lenders, to the
extent (but only to the extent) necessary to (i) reflect the existence and terms
of the Extended Loans incurred pursuant thereto, (ii) modify the scheduled
repayments set forth in Section 2.07 with respect to any Existing Loan Tranche
subject to an Extension Election to reflect a reduction in the principal amount
of the Loans thereunder in an amount equal to the aggregate principal amount of
the Extended Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Loans
required pursuant to Section 2.07), (iii) modify the prepayments set forth in
Section 2.05 to reflect the existence of the Extended Loans and the application
of prepayments with respect thereto, (iv) make such other changes to this
Agreement and the other Loan Documents consistent with the provisions and intent
of the second paragraph of Section 10.01 (without the consent of the Required
Lenders called for therein) and (v) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.16, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Extension Amendment.

(e) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default has occurred and
is continuing), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fourth, so long as no Default or
Event of Default has occurred and is continuing, to the payment of any amounts
owing to the Borrower as a result of

 

-84-



--------------------------------------------------------------------------------

any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and fifth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 4.01
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this Section 2.17(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders,
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III.

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower or Guarantor under any Loan Document shall be made free
and clear of and without deduction for any Taxes. If the Borrower, any Guarantor
or other applicable withholding agent shall be required by any Laws to deduct
any Taxes from or in respect of any sum payable under any Loan Document to any
Agent or any Lender, (i) if the Tax in question is an Indemnified Tax or Other
Tax, the sum payable by the Borrower or any Guarantor shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), such Agent or
such Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable withholding
agent shall make such deductions, (iii) the applicable withholding agent shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) within thirty (30) days
after the date of such payment (or, if receipts or evidence are not available
within thirty (30) days, as soon as possible thereafter), if the Borrower or any
Guarantor is the applicable withholding agent, it shall furnish to such Agent or
Lender (as the case may be) the original or a copy of a receipt evidencing
payment thereof or other evidence acceptable to such Agent or Lender. If the
applicable withholding agent is a Person other than a Loan Party or the
Administrative Agent, the applicable Lender or Agent shall be required to
establish to the reasonable satisfaction of the Borrower that the Tax in
question is in fact an Indemnified Tax or Other Tax (and, upon the reasonable
written request of the Borrower, to provide copies of any documentation,
including copies of any documentation provided to the applicable withholding
agent, that the Applicable Tax Owner is legally eligible to provide that would
reduce or eliminate such Tax).

 

-85-



--------------------------------------------------------------------------------

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes, imposed by any Governmental Authority, that arise from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document excluding, in each case, any such
Tax imposed as a result of an Agent or Lender’s Assignment and Assumption, grant
of a participation, transfer or assignment to or designation of a new applicable
Lending Office or other office for receiving payments under any Loan Document
(collectively, “Assignment Taxes”), except for Assignment Taxes resulting from
an assignment or participation that is requested or required in writing by the
Borrower (all such non-excluded taxes described in this Section 3.01(b) being
hereinafter referred to as “Other Taxes”).

(c) The Borrower and each Guarantor agrees to indemnify each Agent and each
Lender for (i) the full amount of Indemnified Taxes imposed on payments
hereunder and Other Taxes payable by such Agent or such Lender and (ii) any
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the Governmental Authority. A
certificate as to the amount of such payment or liability prepared in good faith
and delivered by such Agent or Lender (or by an Agent on behalf of such Lender),
accompanied by a written statement thereof setting forth in reasonable detail
the basis and calculation of such amounts shall be conclusive absent manifest
error.

(d) Each Lender and Agent shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender under the Loan
Documents. Each such Lender and Agent shall, whenever a lapse in time or change
in circumstances renders such documentation obsolete or inaccurate in any
material respect, deliver promptly and on or before the date such documentation
expires, becomes obsolete or inaccurate to the Borrower and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Borrower or the Administrative Agent)
or promptly notify the Borrower and the Administrative Agent in writing of its
inability to do so. Unless the applicable withholding agent has received forms
or other documents satisfactory to it indicating that payments under any Loan
Document to or for a Lender are not subject to withholding Tax or are subject to
such Tax at a rate reduced by an applicable tax treaty, the applicable
withholding agent shall withhold amounts required to be withheld by applicable
Law from such payments at the applicable statutory rate. Notwithstanding any
other provision of this clause (d), a Lender shall not be required to deliver
any form pursuant to this clause (d) that such Lender is not legally eligible to
deliver. Without limiting the foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 certifying that such Lender is exempt from federal
backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility
for the benefits of an income tax treaty to which the United States is a party,
and such other documentation as required under the Code,

 

-86-



--------------------------------------------------------------------------------

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (A) a certificate substantially in
the form of Exhibit I-1 hereto to the effect that such Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10-percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, or a “controlled foreign corporation” related to the Borrower as described
in Section 881(c)(3)(C) of the Code (any such certificate a “United States Tax
Compliance Certificate”) and (B) two properly completed and duly signed original
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor
forms),

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Participant holding a participation granted by
a participating Lender), Internal Revenue Service Form W-8IMY (or any successor
forms) of the Lender, accompanied by a Form W-8ECI, Form W-8BEN, Form W-8BEN-E,
a United States Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, Form W-9, Form W-8IMY or any other required information from
each beneficial owner, as applicable (provided that, if one or more beneficial
owners are claiming the portfolio interest exemption, the United States Tax
Compliance Certificate substantially in the form of Exhibit I-4 may be provided
by such Lender on behalf of such beneficial owner), or

(E) in the case of a Lender that receives payments with respect to the Loans
through a nominee that is a “qualified intermediary” as defined in Treasury
Regulation Section 1.1441-1T(e)(5)(ii), either (I) two (2) properly completed
and duly signed copies of an Internal Revenue Service Form W-8IMY (or successor
form) and any attachments thereto by the nominee (A) confirming its qualified
intermediary status, (B) designating the accounts of such Lender for which the
qualified intermediary acts as a qualified intermediary and (C) certifying that
it assumes primary responsibility for withholding under Chapters 3 and 4 of the
Code and for Internal Revenue Service Form 1099 reporting and backup withholding
with respect to such Lender, or (II) two (2) properly completed and duly signed
copies of an Internal Revenue Service Form W-8IMY (or successor form) and any
attachments thereto by the nominee confirming its qualified intermediary status
and any other information (e.g., Internal Revenue Service Form W-8BEN or Form
W-8BEN-E of such Lender) that it is required to provide under the applicable
Treasury Regulations.

(iii) Each Agent that is a United States person (as defined in
Section 7701(a)(3)) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 with respect to fees received on its own
behalf, certifying that such Agent is exempt from federal backup withholding.
Each Agent that is not a United States person (as defined in Section 7701(a)(3)
of the Code) shall deliver to the Borrower and the Administrative Agent two
properly completed and duly signed original copies of Internal Revenue Service
Form W-8ECI with respect to fees received on its own behalf.

 

-87-



--------------------------------------------------------------------------------

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
if necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (e), “FATCA” shall include any amendments
made to FATCA after the Closing Date. Solely for the purposes of determining
withholding Taxes imposed under FATCA, from and after the Closing Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(f) Any Lender or Agent claiming any additional amounts payable pursuant to this
Section 3.01 shall use its reasonable efforts to mitigate or reduce the
additional amounts payable, which reasonable efforts may include a change in the
jurisdiction of its Lending Office (or any other measures reasonably requested
by the Borrower) if such a change or other measures would reduce any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the sole determination of such Lender, result in any unreimbursed cost
or expense or be otherwise disadvantageous to such Lender.

(g) If any Lender or Agent determines, in its sole discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by a Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund to such Loan
Party (but only to the extent of indemnification or additional amounts paid by
the Loan Party under this Section 3.01(g) with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of the Lender or Agent, as the case may be, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund net of any Taxes payable by any Agent or Lender on such
interest); provided that the Loan Parties, upon the request of the Lender or
Agent, as the case may be, agree promptly to return such refund (plus any
penalties, interest or other charges imposed by the relevant taxing authority)
to such party in the event such party is required to repay such refund to the
relevant taxing authority. This Section 3.01 shall not be construed to require
any Agent or any Lender to make available its tax returns (or any other
information relating to Taxes that it deems confidential) to the Borrower or any
other person.

Section 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all applicable
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

-88-



--------------------------------------------------------------------------------

Section 3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the applicable Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or
that the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, or that Dollar deposits are not being
offered to banks in the London interbank eurodollar, or other applicable, market
for the applicable amount and the Interest Period of such Eurocurrency Rate
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of such Eurocurrency Rate Loans or, failing that,
will be deemed to have converted such request, if applicable, into a request for
a Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency
Rate Loan Reserves.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Eurocurrency Rate Loans, or a reduction in the amount received or receivable
by such Lender in connection with any of the foregoing (excluding for purposes
of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes indemnified pursuant to Section 3.01, or
any Taxes excluded from the definition of Indemnified Taxes (other than Taxes
excluded under clause (ii) thereof) or Other Taxes or (ii) reserve requirements
contemplated by Section 3.04(c)) and the result of any of the foregoing shall be
to increase the cost to such Lender of making or maintaining the Eurocurrency
Rate Loan (or of maintaining its obligations to make any Loan), or to reduce the
amount of any sum received or receivable by such Lender, then from time to time
within fifteen (15) days after demand by such Lender setting forth in reasonable
detail such increased costs (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction. Notwithstanding anything herein to the contrary, for all
purposes under this Agreement, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a change in law, regardless of the
date enacted, adopted or issued.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Closing Date, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy or liquidity and such Lender’s desired return on
capital), then from time to time upon demand of such Lender setting forth in

 

-89-



--------------------------------------------------------------------------------

reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within fifteen (15) days after
receipt of such demand.

(c) Each Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency Rate funds or deposits, additional interest on the
unpaid principal amount of each applicable Eurocurrency Rate Loan of the
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
or cost shall be due and payable fifteen (15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided, further, that nothing
in this Section 3.04(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 3.04(a), (b), (c) or
(d).

Section 3.05 Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, which demand shall set forth in reasonable detail the basis for
requesting such amount, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower;

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

 

-90-



--------------------------------------------------------------------------------

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to convert Base Rate Loans into
Eurocurrency Rate Loan, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, or a Benchmark Discontinuation
Event has occurred, such Lender’s applicable Eurocurrency Rate Loans shall be
automatically converted into Base Rate Loans (or, if such conversion is not
possible, repaid) on the last day(s) of the then current Interest Period(s) for
such Eurocurrency Rate Loans (or, in the case of an immediate conversion
required by Section 3.02, on such earlier date as required by Law) and the
Borrower may revoke any pending request of a Borrowing, conversion to or
continuation of Eurocurrency Rate Loans (to the extent of the affected
Eurocurrency Rate Loans or interest periods, the Eurocurrency Rate component
shall no longer be utilized in determining the Base Rate and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no longer
exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

 

-91-



--------------------------------------------------------------------------------

Section 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) a Borrower becomes obligated to pay additional amounts or
indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender,
(x) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement (in respect of any applicable Facility only in the case of clause
(i) or, with respect to a Class vote, clause (iii)) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; and provided, further, that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments and (B) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender, the applicable
Eligible Assignees shall have agreed to, and shall be sufficient (together with
all other consenting Lenders) to cause the adoption of, the applicable
departure, waiver or amendment of the Loan Documents; or (y) terminate the
Commitment of such Lender and repay all Obligations, including, without
limitation, Obligations owing under Section 3.05, of the Borrower owing to such
Lender relating to the Loans and participations held by such Lender as of such
termination date; provided that in the case of any such termination of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders) to cause the adoption of the applicable departure,
waiver or amendment of the Loan Documents and such termination shall be in
respect of any applicable facility only in the case of clause (i) or, with
respect to a Class vote, clause (iii).

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans in respect thereof, and
(ii) deliver any Notes evidencing such Loans to the Borrower or Administrative
Agent. Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Non-Consenting Lender or Defaulting Lender
does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption reflecting such replacement within five (5) Business
Days of the date on which the assignee Lender executes and delivers such
Assignment and Assumption to such Non-Consenting Lender or Defaulting Lender,
then such Non-Consenting Lender or Defaulting Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Non-Consenting Lender or Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.06.

 

-92-



--------------------------------------------------------------------------------

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each affected Lender or each
Lender of a Class in accordance with the terms of Section 10.01 or all the
Lenders with respect to a certain Class of the Loans and (iii) the Required
Lenders (or, in the case of a consent, waiver or amendment involving all
affected Lenders of a certain Class, the Required Class Lenders) have agreed to
such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

Section 3.08 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and repayment of all other Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension.

The obligation of each Lender to make a Credit Extension hereunder on the
Closing Date is subject to satisfaction of the following conditions precedent,
except as otherwise agreed between the Borrower and the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i) a Committed Loan Notice in accordance with the requirements hereof;

(ii) executed counterparts of this Agreement;

(iii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two (2) Business Days in advance of the Closing Date;

(iv) each Collateral Document set forth in Schedule 1.01C hereto required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the Pledged Debt indorsed in blank; and

(B) evidence that all other actions, recordings and filings required by the
Collateral Documents that the Administrative Agent may deem reasonably necessary
to satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(v) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity,

 

-93-



--------------------------------------------------------------------------------

authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date;

(vi) an opinion from Simpson Thacher & Bartlett LLP, New York counsel to the
Loan Parties;

(vii) an opinion from Durham, Jones & Pinegar, P.C., Utah counsel to the Loan
Parties;

(viii) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the Borrower (after giving
effect to the Transactions) substantially in the form attached hereto as
Exhibit D-2;

(ix) [Reserved];

(x) copies of a recent Lien and judgment search in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties;

(xi) a Collateral Agent Joinder Agreement supplementing the Closing Date
Intercreditor Agreement, executed by all parties thereto;

(xii) the Administrative Agent Fee Letter, executed by all parties thereto; and

(xiii) the Perfection Certificate, duly completed and executed by the Loan
Parties.

(b) All fees and expenses required to be paid hereunder and invoiced at least
three (3) Business Days before the Closing Date (except as reasonably agreed by
the Borrower) shall have been paid from the proceeds of the initial fundings
under the Facilities, including fees pursuant to the Engagement Letter.

(c) [Reserved].

(d) Since December 31, 2017, there has not been any Material Adverse Effect on
the Borrower and its Restricted Subsidiaries, taken as a whole.

(e) The representations and warranties of each Loan Party set forth in Article 5
and in each other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

(f) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(g) The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.

(h) The Arrangers shall have received the Annual Financial Statements and the
Quarterly Financial Statements.

 

-94-



--------------------------------------------------------------------------------

(i) The Administrative Agent shall have received at least three days prior to
the Closing Date all documentation and other information about the Borrower and
the Guarantors required under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act that has been
requested by the Administrative Agent in writing at least 15 days prior to the
Closing Date. If the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Borrower shall have delivered to the
Administrative Agent a Beneficial Ownership Certification.

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower and each of the Subsidiary Guarantors party hereto represent and
warrant to the Agents and the Lenders on the Closing Date that both before and
after giving effect to this Agreement:

Section 5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Restricted Subsidiary that is a Material Subsidiary
(a) is a Person duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization to the
extent such concept exists in such jurisdiction, (b) has all requisite power and
authority to (i) own or lease its assets and carry on its business as currently
conducted and (ii) in the case of the Loan Parties, execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing (where relevant) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case, referred to in clause (a) (other than
with respect to the Borrower), (b)(i) (other than with respect to the Borrower),
(c), (d) or (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

Section 5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions,
(a) have been duly authorized by all necessary corporate or other organizational
action, and (b) do not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law;
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clauses (ii) and (iii), to the extent that
such violation, conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect.

 

-95-



--------------------------------------------------------------------------------

Section 5.03 Governmental Authorization; Other Consents.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, the perfection or maintenance of the Liens created under
the Collateral Documents (including the priority thereof) or the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to obtained, taken, given or made or
in full force and effect pursuant to the Collateral and Guarantee Requirement)
and (iii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

Section 5.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity and (ii) the need for filings and
registrations necessary to create or perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties and (iii) the effect of
foreign Laws, rules and regulations as they relate to pledges of Equity
Interests in Foreign Subsidiaries.

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries as of the dates thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, (A) except as otherwise expressly noted
therein and (B) subject, in the case of the Quarterly Financial Statements, to
changes resulting from normal year-end adjustments and the absence of footnotes.

(b) Since December 31, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Section 5.06 Litigation.

Except as set forth in Schedule 5.06 hereto, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues (other than actions,
suits, proceedings and claims in connection with the Transactions) that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

-96-



--------------------------------------------------------------------------------

Section 5.07 Ownership of Property; Liens.

The Borrower and each of its Restricted Subsidiaries has good record title to,
or valid leasehold interests in, or easements or other limited property
interests in, all Real Property necessary in the ordinary conduct of its
business, free and clear of all Liens except as set forth in Schedule 5.07
hereto and except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 5.08 Environmental Matters.

Except as specifically disclosed in Schedule 5.08 hereto or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) each Loan Party and its respective properties and operations are and have
been in material compliance with all Environmental Laws, which includes
obtaining and maintaining all applicable Environmental Permits required under
such Environmental Laws to carry on the business of the Loan Parties;

(b) the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws and
none of the Loan Parties nor any of the Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Borrower, threatened in writing,
under any Environmental Law or to revoke or modify any Environmental Permit held
by any of the Loan Parties;

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities owned, operated or leased by any of the Loan
Parties, or, to the knowledge of the Borrower, Real Property formerly owned,
operated or leased by any Loan Party or arising out of the conduct of the Loan
Parties that could reasonably be expected to require investigation, remedial
activity or corrective action or cleanup or could reasonably be expected to
result in the Borrower incurring any Environmental Liability; and

(d) there are no facts, circumstances or conditions arising out of or relating
to the operations of the Loan Parties or Real Property or facilities owned,
operated or leased by any of the Loan Parties or the knowledge of the Borrower,
Real Property or facilities formerly owned, operated or leased by the Loan
Parties that could reasonably be expected to result in the Company incurring any
Environmental Liability.

Section 5.09 Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have timely filed all tax returns required to be filed, and
have paid all Taxes levied or imposed upon them or their properties, income,
profits or assets, that are due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed Tax deficiency
or assessment known to any Loan Parties against the Loan Parties that, if made
would, individually or in the aggregate, have a Material Adverse Effect.

 

-97-



--------------------------------------------------------------------------------

Section 5.10 ERISA Compliance.

(a) Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each Plan is in compliance with
the applicable provisions of ERISA, the Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than PBGC premiums due but not
delinquent under Section 4007 of ERISA); (iii) neither any Loan Party,
Restricted Subsidiary nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(iv) neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA; except, with respect to each of the foregoing clauses of this
Section 5.10(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

Section 5.11 Subsidiaries; Equity Interests.

As of the Closing Date (after giving effect to the Transactions), no Loan Party
has any material Subsidiaries other than those specifically disclosed in
Schedule 5.11 hereto, and all of the outstanding Equity Interests owned by the
Loan Parties (or a Subsidiary of any Loan Party) in such material Subsidiaries
have been validly issued and are fully paid and all Equity Interests owned by a
Loan Party (or a Subsidiary of any Loan Party) in such material Subsidiaries are
owned free and clear of all Liens except (i) those created under the Collateral
Documents and (ii) any Lien that is permitted under Section 7.01. As of the
Closing Date, Schedules 1(a) and 5(a) to the Perfection Certificate (a) set
forth the name and jurisdiction of each Domestic Subsidiary that is a Loan
Party, (b) set forth the ownership interest of the Borrower and any other
Subsidiary thereof in each Subsidiary, including the percentage of such
ownership and (c) identifies each Subsidiary that is a Subsidiary the Equity
Interests of which are required to be pledged on the Closing Date pursuant to
the Collateral and Guarantee Requirement.

Section 5.12 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowings will be used for any purpose that violates Regulation
U of the Board of Governors of the United States Federal Reserve System.

(b) None of the Borrower, any Person Controlling the Borrower, or any of their
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

Section 5.13 Disclosure.

No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party (other than projected financial
information, pro forma financial information and information of a general
economic or industry nature) to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not

 

-98-



--------------------------------------------------------------------------------

materially misleading. With respect to projected financial information and pro
forma financial information, the Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that such projections may vary from
actual results and that such variances may be material.

Section 5.14 Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against the
Borrower or any of its Restricted Subsidiaries pending or, to the knowledge of
the Borrower, threatened; (b) hours worked by and payment made to employees of
the Borrower or any of its Restricted Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable Laws dealing with such
matters; and (c) all payments due from the Borrower or any of its Restricted
Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the relevant party.

Section 5.15 Intellectual Property; Licenses, Etc.

The Borrower and its Restricted Subsidiaries own, license or possess the right
to use all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, licenses, technology, software, know-how
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, and, such IP Rights do not
conflict with the rights of any Person, except to the extent the absence of such
IP Rights and such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, no IP Rights, advertising, product, process, method, substance,
part or other material used by any Loan Party or any of the Restricted
Subsidiaries in the operation of their respective businesses as currently
conducted infringes upon any IP Rights held by any Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the IP Rights, is pending or, to the knowledge of the Borrower, threatened
against any Loan Party or any of the Restricted Subsidiaries, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Except pursuant to licenses and other user agreements entered into by each Loan
Party in the ordinary course of business, as of the Closing Date, all
registrations listed in Schedule 12(a) or 12(b) to the Perfection Certificate
are valid and in full force and effect, except, in each case, to the extent
failure to own or possess such right to use or of such registrations to be valid
and in full force and effect could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

Section 5.16 Solvency.

On the Closing Date, after giving effect to the Transactions, the Borrower and
its Restricted Subsidiaries, on a consolidated basis, are Solvent.

Section 5.17 Subordination of Junior Financing.

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation.

 

-99-



--------------------------------------------------------------------------------

Section 5.18 USA Patriot Act.

(a) To the extent applicable, each of Holdings and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the USA
Patriot Act.

(b) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

(c) Neither Holdings nor any of its Subsidiaries, nor to the knowledge of any
Loan Party, any director, officer, employee, agent or controlled affiliate
thereof, is currently the subject of any Sanctions nor is Holdings or any of its
Subsidiaries located, organized or resident in a Designated Jurisdiction. The
proceeds of the Loans will not, to the knowledge of the Borrower, be made
available to any Person for the purpose of financing the activities of any
Person currently the subject of any Sanctions.

Section 5.19 Security Documents.

Except as otherwise contemplated hereby or under any other Loan Documents, the
provisions of the Collateral Documents, together with such filings and other
actions required to be taken hereby or by the applicable Collateral Documents
(including the delivery to the Administrative Agent or the administrative agent
under the Revolving Credit Agreement of any Pledged Debt and any Pledged Equity
required to be delivered pursuant to the applicable Collateral Documents), are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties, except as otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, a legal, valid, enforceable and perfected first
priority Lien on all right, title and interest of the respective Loan Parties in
the Collateral described therein.

Notwithstanding anything herein (including this Section 5.19) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest (other than with respect to those pledges and security interests made
under the Laws of the jurisdiction of formation of the applicable Foreign
Subsidiary) in any Equity Interests of any Foreign Subsidiary, or as to the
rights and remedies of the Agents or any Lender with respect thereto, under
foreign Law, (B) the pledge or creation of any security interest, or the effects
of perfection or non-perfection, the priority or the enforceability of any
pledge of or security interest to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or (C) on the Closing Date and until required pursuant to
Section 6.13 or 4.01(a)(iv), the pledge or creation of any security interest, or
the effects of perfection or non-perfection, the priority or enforceability of
any pledge or security interest to the extent not required on the Closing Date
pursuant to Section 4.01(a)(iv).

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, then from and after the Closing
Date, the Borrower shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) and shall cause each of its Restricted
Subsidiaries to:

 

-100-



--------------------------------------------------------------------------------

Section 6.01 Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within ninety (90) days after the end of each fiscal year ending
following the Closing Date, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Ernst & Young LLP or
any other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (other than resulting from (w) activities,
operations, financial results or liabilities of any Unrestricted Subsidiary and
(x) the impending maturity of any Indebtedness);

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year of the Borrower, a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter
and the related (i) consolidated statements of income or operations for such
fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for such fiscal quarter and the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, no later than ninety (90) days after the end of each fiscal year ending
after the Closing Date, a detailed consolidated budget for the following fiscal
year on a quarterly basis (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow and projected income
and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and

(d) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of the Borrower (or any direct or indirect parent of the
Borrower) or (B) the Borrower’s (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to clauses (A) and (B), (i) to the

 

-101-



--------------------------------------------------------------------------------

extent such information relates to a parent of the Borrower, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to the Borrower (or such parent),
on the one hand, and the information relating to the Borrower and the Restricted
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of
Ernst & Young LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.

Any financial statement required to be delivered pursuant to Section 6.01(a) or
(b) shall not be required to include purchase accounting adjustments relating to
the Transactions to the extent it is not practicable to include them.

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower (or any direct or
indirect parent of the Borrower) posts such documents, or provides a link
thereto on the website on the Internet at the website address listed on Schedule
10.02 hereto; or (ii) on which such documents are posted on the Borrower’s
behalf on IntraLinks, Debtdomain or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that (i) upon written request by the Administrative Agent, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent (which may be electronic copies
delivered via electronic mail). Each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Debtdomain,
ClearPar or a substantially similar electronic transmission system (the
“Platform”) unless the Administrative Agent and/or the Arrangers are explicitly
told in writing by or on behalf of the Borrower that such materials should not
be made available to the Lenders and (b) certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that so long as the Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials

 

-102-



--------------------------------------------------------------------------------

constitute Information, they shall be treated as set forth in Section 10.08);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Arrangers shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

Section 6.02 Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;

(c) promptly after the furnishing thereof, copies of any material notices
received by any Loan Party (other than in the ordinary course of business) or
material statements or material reports furnished to any holder of debt
securities (other than in connection with any board observer rights) of any Loan
Party or of any of its Restricted Subsidiaries pursuant to the terms of any
Secured High Yield Notes Indenture or any Unsecured High Yield Notes Indenture
and, in each case, any Permitted Refinancing thereof in each case in a principal
amount in excess of the Threshold Amount and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this Section 6.02;

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Loan Party and the location of
the chief executive office of each Loan Party of the Perfection Certificate or
confirming that there has been no change in such information since the Closing
Date or the date of the last such report, (ii) a description of each event,
condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b)
and (iii) a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate (to the extent that there have
been any changes in the identity or status as a Restricted Subsidiary or
Unrestricted Subsidiary of any such Subsidiaries since the Closing Date or the
most recent list provided); and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request.

 

-103-



--------------------------------------------------------------------------------

Section 6.03 Notices.

Promptly after a Responsible Officer of the Borrower or any Subsidiary Guarantor
has obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default; or

(b) of the occurrence of an ERISA Event which could reasonably be expected to
result in a Material Adverse Effect; and

(c) of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority against the
Borrower or any of its Restricted Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

Section 6.04 Payment of Taxes.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (a) any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (b) the failure to pay
or discharge the same would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

Section 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization, and

(b) take all reasonable action to maintain all rights, privileges (including its
good standing where applicable in the relevant jurisdiction), permits, licenses
and franchises necessary or desirable in the normal conduct of its business,

except, in the case of (a) (other than with respect to the Borrower) or (b), to
the extent (i) that failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) pursuant to
any merger, consolidation, liquidation, dissolution or Disposition permitted by
Article VII.

Section 6.06 Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and fire, casualty or condemnation excepted.

 

-104-



--------------------------------------------------------------------------------

Section 6.07 Maintenance of Insurance.

Maintain with insurance companies that the Borrower believes (in the good faith
judgment of its management) are financially sound and reputable at the time the
relevant coverage is placed or renewed, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. Each such policy of insurance shall
as appropriate (i) name the Administrative Agent, on behalf of the Lenders, as
an additional insured thereunder as its interest may appear or (ii) in the case
of each casualty insurance policy, contain a loss payable clause or endorsement
that names the Administrative Agent, on behalf of the Lenders, as loss payee
thereunder. If the improvements on any Mortgaged Property are at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then, to the extent
required by applicable Flood Insurance Laws, the Company shall, or shall cause
each Loan Party to, (i) maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance in an amount reasonably
satisfactory to the Administrative Agent and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent. Following
the Closing Date, the Borrower shall deliver to the Administrative Agent annual
renewals of such flood insurance. As a condition precedent to any amendment to
this Agreement pursuant to which any increase, extension, or renewal of Loans is
contemplated, the Borrower shall cause to be delivered to the Administrative
Agent for any Mortgaged Property, a completed “life of the loan” Federal
Emergency Management Agency Standard Flood Hazard Determination, duly executed
and acknowledged by the appropriate Loan Parties, and evidence of flood
insurance, as may be required pursuant to the Flood Insurance Laws.

Section 6.08 Compliance with Laws.

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 6.09 Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP and
which reflect all material financial transactions and matters involving the
assets and business of the Borrower or a Restricted Subsidiary, as the case may
be (it being understood and agreed that certain Foreign Subsidiaries maintain
individual books and records in conformity with generally accepted accounting
principles in their respective countries of organization and that such
maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).

Section 6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that only the Administrative Agent on behalf of the Lenders may
exercise rights of the

 

-105-



--------------------------------------------------------------------------------

Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year and only one (1) such time shall be at the
Borrower’s expense; provided, further, that during the continuation of an Event
of Default, the Administrative Agent (or any of its respective representatives
or independent contractors), on behalf of the Lenders, may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, none of the Borrower or any of the Restricted
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter that (a) constitutes non-financial trade secrets or non-financial
proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.

Section 6.11 Additional Collateral; Additional Guarantors.

At the Borrower’s expense, subject to the provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
take all action necessary or reasonably requested by the Administrative Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including:

(a) Upon the formation or acquisition of any new direct or indirect wholly owned
Material Domestic Subsidiary (in each case, other than an Excluded Subsidiary)
by any Loan Party (including, without limitation, upon the formation of any
Material Domestic Subsidiary that is a Delaware Divided LLC), or the designation
in accordance with Section 6.14 of any existing direct or indirect wholly owned
Material Domestic Subsidiary as a Restricted Subsidiary (in each case, other
than an Excluded Subsidiary) or any Subsidiary becoming a wholly owned Material
Domestic Subsidiary (in each case, other than an Excluded Subsidiary) or any
Subsidiary ceasing to qualify as an Excluded Subsidiary:

(i) within 60 days after such formation, acquisition or designation, or such
longer period as the Administrative Agent may agree in writing in its
discretion:

(A) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent, other than with respect to any Excluded
Assets, joinders to this Agreement as Guarantors, Security Agreement
Supplements, Intellectual Property Security Agreements, a counterpart of the
Intercompany Note and other security agreements and documents as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other security agreements in
effect on the Closing Date), in each case granting Liens required by the
Collateral and Guarantee Requirement;

(B) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (and the parent
of each such Domestic Subsidiary that is a Guarantor) to deliver to the
Administrative Agent or the administrative agent in respect of the Revolving
Credit Agreement any and all certificates representing Equity Interests (to the
extent certificated) and intercompany notes (to the extent certificated) that
are required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank;

 

-106-



--------------------------------------------------------------------------------

(C) take and cause such Material Domestic Subsidiary that is required to become
a Guarantor pursuant to the Collateral and Guarantee Requirement and each direct
or indirect parent of such Material Domestic Subsidiary to take whatever action
(including the recording of Mortgages, the filing of UCC financing statements
and delivery of stock and membership interest certificates) as may be necessary
in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;

(ii) if reasonably requested by the Administrative Agent, within forty-five
(45) days after such request (or such longer period as the Administrative Agent
may agree in writing in its discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the
Lenders, of counsel for the Loan Parties to the Administrative Agent as to such
matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request;

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, abstracts or environmental
assessment reports, to the extent available and in the possession or control of
the Borrower; provided, however, that there shall be no obligation to deliver to
the Administrative Agent any existing environmental assessment report whose
disclosure to the Administrative Agent would require the consent of a Person
other than the Borrower or one of its Subsidiaries, where, despite the
commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained; and

(iv) if reasonably requested by the Administrative Agent, within sixty (60) days
after such request (or such longer period as the Administrative Agent may agree
in writing in its discretion), deliver to the Administrative Agent and other
items necessary from time to time to satisfy the Collateral and Guarantee
Requirement with respect to perfection and existence of security interests with
respect to property of any Guarantor acquired after the Closing Date and subject
to the Collateral and Guarantee Requirement, but not specifically covered by the
preceding clauses (i), (ii) or (iii) or clause (b) below.

(b) (i) Not later than forty-five (45) days after the later of (x) confirmation
from the Lenders that flood due diligence and flood insurance compliance as
required by Section 6.07 hereto has been completed and (y) one hundred twenty
(120) days after the acquisition by any Loan Party of Material Real Property as
determined by the Borrower (acting reasonably and in good faith) (or, in each
case, such longer period as the Administrative Agent may agree in writing in its
discretion) that is required to be provided as Collateral pursuant to the
Collateral and Guarantee Requirement, which property would not be automatically
subject to another Lien pursuant to pre-existing Collateral Documents, cause
such property to be subject to a Lien and Mortgage in favor of the
Administrative Agent for the benefit of the Secured Parties and take, or cause
the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement.

 

-107-



--------------------------------------------------------------------------------

Section 6.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all reasonable actions to cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and, in each
case to the extent the Loan Parties are required by Environmental Laws, conduct
any investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with applicable
Environmental Laws.

Section 6.13 Further Assurances.

Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents,
to the extent required pursuant to the Collateral and Guarantee Requirement. If
the Administrative Agent reasonably determines that it is required by applicable
Law to have appraisals prepared in respect of the Real Property of any Loan
Party subject to a mortgage constituting Collateral, the Borrower shall provide
to the Administrative Agent appraisals that satisfy the applicable requirements
of the Real Estate Appraisal Reform Amendments of FIRREA.

Section 6.14 Designation of Subsidiaries.

The Borrower may at any time after the Closing Date designate any Restricted
Subsidiary of the Borrower as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default shall have occurred and be continuing,
(ii) after giving effect to such designation, the Borrower could incur $1.00 of
Permitted Ratio Debt, (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if, after such designation, it would be a “Restricted Subsidiary” for
the purpose of any Secured High Yield Notes, any Unsecured High Yield Notes or
any Junior Financing and (iv) no Restricted Subsidiary may be designated an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary. The designation of any Subsidiary as an Unrestricted Subsidiary
after the Closing Date shall constitute an Investment by the Borrower therein at
the date of designation in an amount equal to the fair market value as
determined in good faith by the Borrower of the Borrower’s or its Subsidiary’s
(as applicable) Investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute (i) the incurrence at the
time of designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the Borrower in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value as determined in good faith by the Borrower at the date
of such designation of the Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary.

Section 6.15 Maintenance of Ratings.

Use commercially reasonable efforts to maintain (i) a public corporate credit
rating (but not any specific rating) from S&P and a public corporate family
rating (but not any specific rating) from Moody’s, in each case in respect of
the Borrower, and (ii) a public rating (but not any specific rating) in respect
of the Facilities from each of S&P and Moody’s.

 

-108-



--------------------------------------------------------------------------------

Section 6.16 Post-Closing Obligations

The Loans Parties shall deliver, or cause to be delivered, to the Administrative
Agent, or otherwise complete in a manner reasonably satisfactory to the
Administrative Agent, the items set forth on Schedule 6.16 within the time
periods set forth therein (unless such time periods are extended by
Administrative Agent in its reasonable discretion (which extension, for the
avoidance of doubt, may be provided by the Administrative Agent by e-mail)).

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) obligations under Treasury Services
Agreements or obligations under Secured Hedge Agreements) which is accrued and
payable shall remain unpaid or unsatisfied, then from and after the Closing
Date, the Borrower (and, with respect to Section 7.14 only, Holdings) shall not
and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly:

Section 7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens securing Indebtedness incurred pursuant to Section 7.03(a), (g) (to
the extent such Indebtedness is permitted to be secured and such Indebtedness is
subject to the Closing Date Intercreditor Agreement or, if intended or required
to be junior secured, a Junior Lien Intercreditor Agreement”), (q) (other than
clauses (i) and (ii) thereof) and (x);

(b) Liens existing on the Closing Date and listed in Schedule 7.01(b) hereto and
any modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than thirty (30) days or that are being contested in good
faith and by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than thirty (30) days or if more than thirty
(30) days overdue, are unfiled and no other action has been taken to enforce
such Liens or that are being contested in good faith and by appropriate actions,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any of its Restricted Subsidiaries;

 

-109-



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting Real Property that do not in the aggregate materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Restricted Subsidiaries, taken as a whole, and any exceptions on the
Mortgage Policies issued in connection with the Mortgaged Properties;

(h) Liens securing judgments or orders for the payment of money not constituting
an Event of Default under Section 8.01(h);

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole,
(ii) secure any Indebtedness or (iii) are permitted by Section 7.05;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) Liens on specific items of
inventory or other goods and proceeds of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;

(k) Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(g), (i) and
(n) or, to the extent related to any of the foregoing, Section 7.02(r) to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(m) Liens (i) in favor of the Borrower or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party securing Indebtedness permitted
under Section 7.03(b), (d) and (u) and (ii) in favor of the Borrower or any
Subsidiary Guarantor;

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

 

-110-



--------------------------------------------------------------------------------

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) ground leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 270 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

(v) Liens on property of any Subsidiary that is not a Loan Party, which Liens
secure Indebtedness of any of Holdings, the Borrower or any Subsidiary permitted
under Section 7.03;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g);

 

-111-



--------------------------------------------------------------------------------

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (u) and (w) of this Section 7.01; provided that (i) the Lien
does not extend to any additional property, other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness); provided further that
if the obligations subject to such Liens being modified, replaced, renewed or
extended were subject to the Closing Date Intercreditor Agreement and/or the
Junior Lien Intercreditor Agreement, the obligations to be subject to such
modified, replacement, renewed or extended Liens shall be subject to the Closing
Date Intercreditor Agreement and/or the Junior Lien Intercreditor Agreement, in
each case in a capacity no less favorable to the Lenders then that which it was
prior to such refinancing, refunding, replacement, amendment, extension or
modification;

(bb) Liens with respect to property or assets of the Borrower or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of $52,000,000 and 2.00% of
Total Assets, in each case determined as of the date of incurrence;

(cc) Liens securing Indebtedness of the Borrower or a Restricted Subsidiary, so
long as after giving effect to such Indebtedness and such Liens on a Pro Forma
Basis, the Secured Leverage Ratio is no greater than 4.00:1.00; provided that to
the extent such Liens are on Collateral, such Liens are subject to the Closing
Date Intercreditor Agreement and, if such Indebtedness is secured by the
Collateral on a second priority (or other junior priority) basis to the liens
securing the Obligations, a Junior Lien Intercreditor Agreement;

(dd) Liens on the Collateral securing obligations in respect of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt and any
Permitted Refinancing of any of the foregoing; provided that (x) any such Liens
securing any Permitted Refinancing in respect of Permitted First Priority
Refinancing Debt are subject to the Closing Date Intercreditor Agreement and
(y) any such Liens securing any Permitted Refinancing in respect of Permitted
Second Priority Refinancing Debt are subject to the Junior Lien Intercreditor
Agreement;

(ee) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

 

-112-



--------------------------------------------------------------------------------

(ff) deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any of its Subsidiaries to secure the performance of the
Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;

(gg) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing;

(hh) Liens on Collateral securing Indebtedness incurred pursuant to
Section 7.03(q), so long as such Indebtedness is subject to the Closing Date
Intercreditor Agreement;

(ii) any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture or similar arrangement pursuant
to any joint venture or similar agreement;

(jj) Liens on Equity Interests of any Unrestricted Subsidiary that secure
Indebtedness of such Unrestricted Subsidiary.

It is understood that apart from (A) the Revolving Credit Facilities in the
principal amount in effect on the Third Amendment and Restatement Effective Date
(as defined in the Revolving Credit Agreement), (B) Incremental Commitments (as
defined in the Revolving Credit Agreement as in effect on the date hereof)
permitted to be incurred by the Borrower under Section 2.14 of the Revolving
Credit Agreement as in effect on the date hereof as “Priority Payment Lien
Obligations” (less the amount under clause (C) below) and (C) the amount of
Incremental Loans permitted to be incurred as “Priority Payment Lien
Obligations” under the final proviso of Section 2.14(d)(v), no obligations
secured by a Lien permitted hereunder shall constitute “Priority Payment Lien
Obligations” under the Closing Date Intercreditor Agreement.

Section 7.02 Investments.

Make or hold any Investments, except:

(a) Investments by the Borrower or any of its Restricted Subsidiaries in assets
that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of any Loan Party (or
any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of Holdings or any direct or indirect parent
thereof; provided that, to the extent such loans or advances are made in cash,
the amount of such loans and advances used to acquire such Equity Interests
shall be contributed to the Borrower in cash as common equity and (iii) for any
other purposes not described in the foregoing clauses (i) and (ii); provided
that the aggregate principal amount outstanding at any time under clause
(iii) above shall not exceed $15,000,000;

(c) Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (other than Holdings), (ii) by any Restricted Subsidiary that is not a
Loan Party in the Borrower or any other Restricted Subsidiary and (iii) by any
Loan Party in any Restricted Subsidiary that is not a Loan Party; provided that
any such Investments made pursuant to this clause (iii) in the form of
intercompany loans shall be evidenced by notes that, unless they are Excluded
Assets, have been pledged (individually or pursuant to a global note) to the
Administrative Agent for the benefit of the Lenders (it being understood and
agreed that any Investments permitted under this clause (iii) that are not so
evidenced as of the Closing Date are not required to be so evidenced and pledged
until the date that is sixty (60) days after the Closing Date (or such later
date as may be approved by the Administrative Agent));

 

-113-



--------------------------------------------------------------------------------

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and (d)),
7.04 (other than 7.04(c)(ii) or (e)), 7.05 (other than 7.05(e)), 7.06 (other
than 7.06(d) or (h)(iv)) and 7.13, respectively;

(f) Investments (i) existing or contemplated on the Closing Date or made
pursuant to legally binding written contracts in existence on the Closing Date,
in each case set forth in Schedule 7.02(f) hereto and any modification,
replacement, renewal, reinvestment or extension thereof and (ii) existing on the
Closing Date by the Borrower or any Restricted Subsidiary in the Borrower or any
other Restricted Subsidiary and any modification, renewal or extension thereof;
provided, that the amount of any such Investment may be increased in such
extension, modification or renewal as required by the terms of such Investment
or binding commitment as in existence on the Closing Date (including as a result
of the accrual or accretion of interest or original issue discount or the
issuance of pay-in-kind securities) or (ii) as otherwise permitted under this
Agreement;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;

(i) any acquisition of all or substantially all the assets of a Person or any
Equity Interests in a Person that becomes a Restricted Subsidiary or division or
line of business of a Person (or any subsequent Investment made in a Person,
division or line of business previously acquired in a Permitted Acquisition), in
a single transaction or series of related transactions, if immediately after
giving effect thereto: (i) [reserved]; (ii) any acquired or newly formed
Restricted Subsidiary shall not be liable for any Indebtedness except for
Indebtedness otherwise permitted by Section 7.03; and (iii) to the extent
required by the Collateral and Guarantee Requirement, (A) the property, assets
and businesses acquired in such purchase or other acquisition shall constitute
Collateral and (B) any such newly created or acquired Subsidiary (other than an
Excluded Subsidiary or an Unrestricted Subsidiary) shall become Guarantors, in
each case, in accordance with Section 6.11 (any such acquisition, a “Permitted
Acquisition”);

(j) [Reserved];

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

-114-



--------------------------------------------------------------------------------

(m) loans and advances to any direct or indirect parent of the Borrower not in
excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments in respect thereof) Restricted Payments to the extent
permitted to be made to such parent in accordance with Sections 7.06(f), (g) or
(h), such Investment being treated for purposes of the applicable clause of
Section 7.06, including any limitations, as if a Restricted Payment made
pursuant to such clause;

(n) Investments in an aggregate amount outstanding pursuant to this clause (n)
(valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) at any time not to exceed (x) the greater of
$110,000,000 and 4.25% of Total Assets (in each case, net of any return in
respect thereof, including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) plus (y) the
Cumulative Credit at such time;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) (i) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts and loans or advances made
to distributors in the ordinary course of business and (ii) Investments to the
extent that payment for such Investments is made solely with Equity Interests of
the Borrower (or any direct or indirect parent of the Borrower);

(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(r) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary permitted
under this Section 7.02 (other than Investments made pursuant to clauses (c),
(e), (f) and (i) of this Section 7.02);

(s) Guarantees by the Borrower or any of its Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(t) (i) Investments in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing; provided, however, that any such Investment in a
Securitization Subsidiary is in the form of (x) a contribution of additional
Securitization Assets or (y) Limited Originator Recourse and (ii) distributions
or payments of Securitization Fees and purchases of Securitization Assets
pursuant to a Securitization Repurchase Obligation in connection with a
Qualified Securitization Financing;

(u) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person (including, to the extent constituting an Investment, in assets of a
Person that represent

 

-115-



--------------------------------------------------------------------------------

substantially all of its assets or a division, business unit or product line,
including research and development and related assets in respect of any product)
that is engaged directly or through entities that will be Restricted
Subsidiaries in a Similar Business if as a result of such Investment: (i) such
Person becomes a Restricted Subsidiary or (ii) such Person, in one transaction
or a series of related transactions, is amalgamated, merged or consolidated with
or into, or transfers or conveys substantially all of its assets (or such
division, business unit or product line) to, or is liquidated into, the Borrower
or a Restricted Subsidiary, and, in each case, any Investment held by such
Person; provided, that such Investment was not acquired by such Person in
contemplation of such acquisition, merger, amalgamation, consolidation or
transfer;

(v) Investments in a Similar Business taken together with all other investments
made pursuant to the clause (v) that are at that time outstanding not to exceed
the greater of (i) $110,000,000 and (ii) 4.25% of Total Assets (in each case,
determined on the date such Investment is made, with the fair market value of
each Investment being measured at the time made and without giving effect to
subsequent changes in value);

(w) Investments, the payment for which consists of Equity Interests (other than
Disqualified Equity Interests) of the Borrower, or any of its direct or indirect
parent companies; provided, that such Equity Interests will not increase the
Cumulative Credit;

(x) repurchase of High Yield Notes;

(y) Investments (i) by the Captive Insurance Subsidiary made in the ordinary
course of its business or consistent with past practice and (ii) in the Captive
Insurance Subsidiary in the ordinary course of business or required under
statutory or regulatory authority applicable to such Captive Insurance
Subsidiary;

(z) Investments in joint ventures of the Borrower or any of its Restricted
Subsidiaries, taken together with all other Investments made pursuant to this
clause (z) that are at that time outstanding, not to exceed the greater of (i)
$26,000,000 and (ii) 1.0% of Total Assets (in each case, determined on the date
such Investment is made, with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value); and

(aa) Investments in Unrestricted Subsidiaries having an aggregate fair market
value taken together with all other Investments made pursuant to this clause
(aa) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities (until such proceeds are converted to Cash
Equivalents), not to exceed the greater of (a) $40,000,000 million and (b) 1.5%
of Total Assets at the time of such Investment (with the fair market value of
each Investment being measured at the time made and without giving effect to
sub-sequent changes in value).

Section 7.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) (i) Indebtedness of any Loan Party under the Loan Documents and
(ii) Indebtedness incurred by the Borrower under the Revolving Credit Agreement
and any Permitted Refinancings of such Indebtedness incurred under this clause
(a)(ii); provided that the outstanding aggregate principal amount of all
Indebtedness incurred or issued under this clause (a)(ii) shall not exceed the
sum of (x) the aggregate amount of Commitments (as defined in the Revolving
Credit Agreement) as of the date hereof plus (y) the aggregate amount of
Incremental Commitments (as defined in the Revolving Credit Agreement) permitted
to be incurred by the Borrower under Section 2.14 of the Revolving Credit
Agreement as in effect on the date hereof;

 

-116-



--------------------------------------------------------------------------------

(b) Indebtedness (i) outstanding on the Closing Date and listed in
Schedule 7.03(b) hereto and any refinancing thereof and (ii) intercompany
Indebtedness outstanding on the Closing Date and any refinancing thereof, of
which any amount owed by a Restricted Subsidiary that is not a Loan Party to a
Loan Party shall be evidenced by an Intercompany Note; provided that all such
Indebtedness of any Loan Party owed to any Person or Restricted Subsidiary that
is not a Loan Party shall be unsecured and subordinated to the Obligations
pursuant to an Intercompany Note;

(c) Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
otherwise permitted hereunder; provided that (A) no Guarantee by any Restricted
Subsidiary of any Indebtedness constituting a Specified Junior Financing
Obligation shall be permitted unless such guaranteeing party shall have also
provided a Guarantee of the Obligations on the terms set forth herein and (B) if
the Indebtedness being Guaranteed is subordinated to the Obligations, such
Guarantee shall be subordinated to the Guarantee of the Obligations on terms at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness;

(d) Indebtedness of the Borrower or any Restricted Subsidiary owing to any Loan
Party or any other Restricted Subsidiary (or issued or transferred to any direct
or indirect parent of a Loan Party which is substantially contemporaneously
transferred to a Loan Party or any Restricted Subsidiary of a Loan Party);
provided that all such Indebtedness of any Loan Party owed to any Person or
Restricted Subsidiary that is not a Loan Party shall be unsecured and
subordinated to the Obligations pursuant to an Intercompany Note;

(e) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Borrower or any
Restricted Subsidiary prior to or within 270 days after the acquisition, lease
or improvement of the applicable asset and any Permitted Refinancing thereof in
an aggregate amount not to exceed the greater of $52,000,000 and 2.0% of Total
Assets, in each case determined at the time of incurrence (together with any
Permitted Refinancings thereof) at any time outstanding and any Permitted
Refinancing of such Attributable Indebtedness;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof;

(g) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance or assumed in connection with any Permitted Acquisition or other
Investment permitted hereunder; provided that such assumed Indebtedness is not
incurred in contemplation of such Permitted Acquisition or other Investment, and
any Permitted Refinancing thereof; provided further that, after giving pro forma
effect to such Permitted Acquisition or other Investment and the incurrence of
such Indebtedness, the aggregate amount of such Indebtedness does not exceed (x)
$50,000,000 at any time outstanding, plus (y) any additional amount of such
Indebtedness so long as (i) if such Indebtedness is secured, the Secured
Leverage Ratio determined on a Pro Forma Basis is no greater than 4.00:1.00 or
(ii) if such Indebtedness is unsecured, the Fixed Charge Coverage Ratio

 

-117-



--------------------------------------------------------------------------------

determined on a Pro Forma Basis is no less than either (A) 2.00:1.00 or (B) the
Fixed Charge Coverage Ratio immediately prior to the consummation of the
Permitted Acquisition or other Investment and the incurrence of such
Indebtedness; provided that (I) if any Indebtedness incurred to finance such
Permitted Acquisition or other Investment is in the form of term loans secured
on a pari passu basis with the Loans (other than customary bridge loans or term
A loan facilities as determined by the Borrower in good faith), be subject to
the MFN Protection (but subject to the MFN Trigger Amount and the MFN Sunset
exceptions to such MFN Protection) as if such Indebtedness were an Incremental
Term Loan and (II) in the case of clause (y) any such Indebtedness incurred by a
Restricted Subsidiary that is not a Loan Party, together with any Indebtedness
incurred by a Restricted Subsidiary that is not a Loan Party pursuant to
Section 7.03(s), does not exceed in the aggregate at any time outstanding the
greater of $110,000,000 and 4.25% of Total Assets, in each case determined at
the time of incurrence;

(h) Indebtedness representing deferred compensation to employees of the Borrower
or any of its Restricted Subsidiaries incurred in the ordinary course of
business;

(i) Indebtedness consisting of promissory notes issued by the Borrower or any of
its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Borrower or any direct or indirect parent of the Borrower permitted by
Section 7.06;

(j) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in a Permitted Acquisition, any other Investment expressly permitted hereunder
or any Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including earnouts) or other similar
adjustments;

(k) Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions, and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

(l) Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof;

(m) Indebtedness in an aggregate principal amount that at the time of, and after
giving effect to, the incurrence thereof, would not exceed the greater of
$110,000,000 and 4.25% of Total Assets;

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

 

-118-



--------------------------------------------------------------------------------

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) Indebtedness in respect of the (i) Unsecured Notes Due 2020 (including any
guarantees by the Guarantors thereof) and any Permitted Refinancing thereof,
(ii) Unsecured Notes Due 2023 (including any guarantees by the Guarantors
thereof) and any Permitted Refinancing thereof, (iii) Secured Notes Due 2019
(including any guarantees by the Guarantors thereof) and any Permitted
Refinancing thereof, (iv) Secured 7.875% Notes Due 2022 (including any
guarantees by the Guarantors thereof) and any Permitted Refinancing thereof and
(v) Secured 8.875% Notes Due 2022 (including any guarantees by the Guarantors
thereof) and any Permitted Refinancing thereof;

(r) Indebtedness incurred by any Subsidiary of the Borrower that is not a Loan
Party which, when aggregated with the principal amount of all other Indebtedness
incurred pursuant to this clause (r) and then outstanding, does not exceed the
greater of $52,000,000 and 2.0% of Total Assets, in each case determined at the
time of incurrence;

(s) Permitted Ratio Debt and any Permitted Refinancing thereof;

(t) Credit Agreement Refinancing Indebtedness;

(u) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(u) and then outstanding, does not exceed the greater of $260,000,000 and 10.0%
of Total Assets (excluding, solely when calculating Total Assets for purposes of
this Section 7.3(u), the assets of any Person that is not a Foreign Subsidiary),
in each case determined at the time of incurrence;

(v) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse (except for Standard
Securitization Undertakings and Limited Originator Recourse) to the Borrower or
any of the Restricted Subsidiaries;

(w) Indebtedness, Disqualified Equity Interests or Preferred Stock of the
Borrower or any Restricted Subsidiary in an aggregate principal amount or
liquidation preference up to 100% of the net cash proceeds received by the
Borrower since immediately after the Closing Date from the issue or sale of
Equity Interests of the Borrower or cash contributed to the capital of the
Borrower (in each case, other than Excluded Contributions, proceeds of
Disqualified Equity Interests or sales of Equity Interests to the Borrower or
any of its Subsidiaries) as determined in accordance with clauses (a) and (b) of
the definition of “Cumulative Credit” to the extent such net cash proceeds or
cash have not been applied pursuant to such clauses to make Restricted Payments
pursuant to Section 7.06 hereof or to make Investments pursuant to Section 7.02
(other than clauses (a) and (c) thereof);

(x) (i) secured Indebtedness (“Incremental Equivalent Secured Debt”), in an
aggregate principal amount under this clause (x), when aggregated with the
amount of Incremental Loans incurred pursuant to Section 2.14(d)(v) and
Incremental Equivalent Unsecured Debt incurred pursuant to Section 7.03(y), not
to exceed the Available Incremental Amount, so long as (a) if the proceeds of
such Indebtedness are being used to finance a Permitted Acquisition, Investment,

 

-119-



--------------------------------------------------------------------------------

or irrevocable repayment, repurchase or redemption of any Indebtedness, no Event
of Default under Sections 8.01(a) or (f) with respect to Holdings or the
Borrower shall have occurred and be continuing or would exist after giving
effect to such Indebtedness, or (b) if otherwise, no Event of Default shall have
occurred and be continuing or would exist after giving effect to such
Indebtedness; provided that such Indebtedness shall(A) in the case of
Incremental Equivalent First Lien Debt, have a maturity date that is after the
Latest Maturity Date at the time such Indebtedness is incurred and, in the case
of Incremental Equivalent Junior Debt, have a maturity date that is at least
ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred (and in each case subject to the Permitted Earlier
Maturity Indebtedness Exception); provided that the foregoing requirements of
this clause (A) shall not apply to the extent such Indebtedness constitutes
(i) a customary bridge facility, so long as the long-term Indebtedness into
which such customary bridge facility is to be converted or exchanged satisfies
the requirements of this clause (A) and such conversion or exchange is subject
only to conditions customary for similar conversions or exchanges or (ii) term
loan A facilities (as determined by the Borrower in good faith), (B) in the case
of Incremental Equivalent First Lien Debt, have a Weighted Average Life to
Maturity not shorter than the longest remaining Weighted Average Life to
Maturity of the Facilities and, in the case of Incremental Equivalent Junior
Debt, shall not be subject to scheduled amortization prior to maturity (and in
each case subject to the Permitted Earlier Maturity Indebtedness Exception);
provided that the foregoing requirements of this clause (B) shall not apply to
the extent such Indebtedness constitutes (i) a customary bridge facility, so
long as the long-term Indebtedness into which such customary bridge facility is
to be converted or exchanged satisfies the requirements of this clause (B) and
such conversion or exchange is subject only to conditions customary for similar
conversions or exchanges or (ii) term loan A facilities (as determined by the
Borrower in good faith), (C) if such Indebtedness is secured on a junior Lien
basis by a Loan Party with respect to Collateral, be subject to the Junior Lien
Intercreditor Agreement and, otherwise, be subject to the Closing Date
Intercreditor Agreement, (D) in the case of Incremental Equivalent First Lien
Debt in the form of term loans (other than customary bridge loans or term loan A
facilities (as determined by the Borrower in good faith)), be subject to the MFN
Protection (but subject to the MFN Trigger Amount and the MFN Sunset exceptions
to such MFN Protection) as if such Indebtedness were an Incremental Term Loan
and (E) have terms and conditions (other than (x) pricing, rate floors,
discounts, fees, premiums and optional prepayment or redemption provisions and
(y) covenants or other provisions applicable only to periods after the Latest
Maturity Date at the time of incurrence of such Indebtedness and to the extent
any financial maintenance covenant is added for the benefit of such Incremental
Equivalent Secured Debt, to the extent that such financial maintenance covenant
is also added for the benefit of each Facility remaining outstanding after the
incurrence or issuance of such Incremental Equivalent Secured Debt) that in the
good faith determination of the Borrower (i) are not materially less favorable
(when taken as a whole) to the Borrower than the terms and conditions of the
Loan Documents (when taken as a whole) or (ii) reflect market terms and
conditions (taken as a whole) at the time of incurrence or issuance (provided
that a certificate of the Borrower as to the satisfaction of the conditions
described in this clause (E) delivered at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the materials terms and conditions of such Indebtedness or drafts
of documentation relating thereto, stating that the Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirements of
this clause (E), shall be conclusive;

(y) (i) Indebtedness that is unsecured (or that is not secured by the
Collateral) (“Incremental Equivalent Unsecured Debt”) of Holdings, the Borrower
or any Restricted Subsidiary in an aggregate principal amount under this clause
(y), and when aggregated with the amount of Incremental Loans and pursuant to
Section 2.14(d)(v) and Incremental Equivalent Secured Debt incurred pursuant to
Section 7.03(c) not to exceed the Available Incremental Amount, so

 

-120-



--------------------------------------------------------------------------------

long as (x) if the proceeds of such Indebtedness are being used to finance a
Permitted Acquisition, Investment, or irrevocable repayment, repurchase or
redemption of any Indebtedness, no Event of Default under Sections 8.01(a) or
(f) with respect to Holdings or the Borrower shall have occurred and be
continuing or would exist after giving effect to such Indebtedness, or (y) if
otherwise, no Event of Default shall have occurred and be continuing or would
exist after giving effect to such Indebtedness; provided that such Incremental
Equivalent Unsecured Debt shall (A) have a maturity date that is at least
ninety-one (91) days after the Latest Maturity Date at the time such Incremental
Equivalent Unsecured Debt is incurred, (B) have a Weighted Average Life to
Maturity not shorter than the longest remaining Weighted Average Life to
Maturity of the Facilities (in each case subject to the Permitted Earlier
Maturity Indebtedness Exception) and (C) have terms and conditions (other than
(x) pricing, rate floors, discounts, fees, premiums and optional prepayment or
redemption provisions and (y) covenants or other provisions applicable only to
periods after the Latest Maturity Date at the time of incurrence of such
Indebtedness and to the extent any financial maintenance covenant is added for
the benefit of such Incremental Equivalent Unsecured Debt, to the extent that
such financial maintenance covenant is also added for the benefit of each
Facility remaining outstanding after the incurrence or issuance of such
Incremental Equivalent Unsecured Debt) that in the good faith determination of
the Borrower (1) are not materially less favorable (when taken as a whole) to
the Borrower than the terms and conditions of the Loan Documents (when taken as
a whole) or (2) reflect market terms and conditions (taken as a whole) at the
time of incurrence or issuance (provided that a certificate of the Borrower as
to the satisfaction of the conditions described in this clause (C) delivered at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the materials terms and
conditions of such Indebtedness or drafts of documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements of this clause (C), shall be
conclusive); provided that the foregoing requirements shall not apply to the
extent such Indebtedness constitutes (i) a customary bridge facility, so long as
the long-term Indebtedness into which such customary bridge facility is to be
converted or exchanged satisfies the requirements of this clause (y) and such
conversion or exchange is subject only to conditions customary for similar
conversions or exchanges or (ii) term loan A facilities (as determined by the
Borrower in good faith);

(z) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (y) above;

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.

 

-121-



--------------------------------------------------------------------------------

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.

Section 7.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (including, in each case, pursuant to a Delaware LLC
Division) (other than as part of the Transactions), except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that the Borrower shall be the continuing or
surviving Person or (ii) one or more other Restricted Subsidiaries; provided
that when any Person that is a Loan Party is merging with a Restricted
Subsidiary, a Loan Party shall be the continuing or surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party, (ii) any
Subsidiary (other than a Borrower) may liquidate or dissolve and (iii) any
Subsidiary may change its legal form if, with respect to clauses (ii) and (iii),
the Borrower determines in good faith that such action is in the best interest
of the Borrower and its Subsidiaries and if not materially disadvantageous to
the Lenders (it being understood that in the case of any change in legal form, a
Subsidiary that is a Guarantor will remain a Guarantor unless such Guarantor is
otherwise permitted to cease being a Guarantor hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or a Borrower or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary which is not
a Loan Party in accordance with Sections 7.02 (other than Section 7.02(e)) and
7.03, respectively; and

(d) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower may merge or consolidate with any other Person; provided
that (i) the Borrower shall be the continuing or surviving corporation or
(ii) if the Person formed by or surviving any such merger or consolidation is
not the Borrower (any such Person, the “Successor Company”), (A) the Successor
Company shall be an entity organized or existing under the Laws of the United
States, any state thereof, the District of Columbia or any territory thereof,
(B) the Successor Company shall expressly assume all the obligations of the
Borrower under this Agreement and the other Loan Documents to which the Borrower
is a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent (C) each Guarantor, unless it is the
other party to such merger or consolidation, shall have confirmed that its
Guarantee shall apply to the Successor Company’s obligations under the Loan
Documents, (D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement and other
applicable Collateral Documents confirmed that its obligations thereunder shall
apply to the Successor Company’s obligations under the Loan Documents, (E) if
requested by the Administrative Agent, each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the

 

-122-



--------------------------------------------------------------------------------

applicable Mortgage (or other instrument reasonably satisfactory to the
Administrative Agent) confirmed that its obligations thereunder shall apply to
the Successor Company’s obligations under the Loan Documents, and (F) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement; provided, further, that if the foregoing are
satisfied, the Successor Company will succeed to, and be substituted for, the
Borrower under this Agreement; and

(e) so long as no Default has occurred and is continuing or would result
therefrom (in the case of a merger involving a Loan Party), any Restricted
Subsidiary may merge or consolidate with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that the continuing or
surviving Person shall be a Restricted Subsidiary of the Borrower, which
together with each of its Restricted Subsidiaries, shall have complied with the
requirements of Section 6.11 to the extent required pursuant to the Collateral
and Guarantee Requirement;

(f) the Borrower and the Restricted Subsidiaries may consummate the
Transactions; and

(g) so long as no Default has occurred and is continuing or would result
therefrom, a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05.

Section 7.05 Dispositions.

Make any Disposition or enter into any agreement to make any Disposition (other
than as part of or in connection with the Transactions), except:

(a) Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
Borrower or any of its Restricted Subsidiaries;

(b) Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any IP Rights to lapse or go abandoned) in the
ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02;

(e) to the extent constituting Dispositions, transactions permitted by Sections
7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than Section 7.04(g)) and
7.06 (other than 7.06(d));

(f) [Reserved];

(g) Dispositions of Cash Equivalents;

 

-123-



--------------------------------------------------------------------------------

(h) (i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the Borrower
or any of its Restricted Subsidiaries and (ii) Dispositions of IP Rights that do
not materially interfere with the business of the Borrower or any of its
Restricted Subsidiaries so long so as the Borrower or any of its Restricted
Subsidiaries receives a license or other ownership rights to use such IP Rights;

(i) transfers of property subject to Casualty Events;

(j) any Disposition of property (including a Disposition of Securitization
Assets to a Securitization Subsidiary); provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default has occurred and is
continuing), no Default shall have occurred and been continuing or would result
from such Disposition and (ii) with respect to any Disposition (other than a
Permitted Asset Swap) pursuant to this clause (j) for a purchase price in excess
of $25,000,000 the Borrower or any of its Restricted Subsidiaries shall receive
not less than 75% of such consideration in the form of cash or Cash Equivalents
(in each case, free and clear of all Liens at the time received, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by Sections
7.01(a), (f), (k), (l), (p), (q), (r)(i), (r)(ii), (s) and (dd) (only to the
extent the Obligations are secured by such cash and Cash Equivalents));
provided, however, that for the purposes of this clause (j)(ii), the following
shall be deemed to be cash: (A) any liabilities (as shown on the Borrower’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of its Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by the
Borrower or the applicable Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition, and (C) aggregate
non-cash consideration received by the Borrower or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Disposition for which such non-cash consideration is received)
not to exceed the greater of $78,000,000 and 3.0% of Total Assets at any time
(net of any non-cash consideration converted into cash and Cash Equivalents);

(k) [Reserved];

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m) [Reserved];

(n) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater value or usefulness to the business
of the Borrower and its Subsidiaries as a whole, as determined in good faith by
the management of the Borrower;

(o) any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

 

-124-



--------------------------------------------------------------------------------

(p) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(q) the unwinding of any Swap Contract;

(r) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights; and

(s) [Reserved];

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (o), (p) and (q) and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition as
determined by the Borrower in good faith. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
a Loan Party, such Collateral shall be sold free and clear of the Liens created
by the Loan Documents, and the Administrative Agent shall be authorized to take
any actions deemed appropriate in order to effect the foregoing.

Section 7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower, and
other Restricted Subsidiaries of the Borrower (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to the Borrower and any
other Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in the Equity Interests
(other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;

(c) Restricted Payments made (i) on the Closing Date to consummate the
Transactions and (ii) to holders of Equity Interests of the Borrower
(immediately prior to giving effect to the Transactions) in connection with, or
as a result of, their exercise of appraisal rights and the settlement of any
claims or actions (whether actual, contingent or potential) with respect
thereto, in each case, with respect to the Transactions;

(d) to the extent constituting Restricted Payments, the Borrower (or any direct
or indirect parent thereof) and its Restricted Subsidiaries may enter into and
consummate transactions expressly permitted by any provision of Section 7.02
(other than 7.02(e) and (m)), 7.04 or 7.08 (other than Section 7.08(f) or
7.08(l));

(e) repurchases of Equity Interests in the Borrower or any Restricted Subsidiary
of the Borrower deemed to occur upon exercise of stock options or warrants if
such Equity Interests represent a portion of the exercise price of such options
or warrants;

 

-125-



--------------------------------------------------------------------------------

(f) the Borrower and each Restricted Subsidiary may (i) pay (or make Restricted
Payments to allow Holdings or any other direct or indirect parent thereof to
pay) for the repurchase, retirement or other acquisition or retirement for value
of Equity Interests of such Restricted Subsidiary (or of the Borrower or any
other such direct or indirect parent thereof) held by any future, present or
former employee, officer, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributes of any of the foregoing) of such Restricted Subsidiary (or the
Borrower or any other direct or indirect parent thereof) or any of its
Subsidiaries or (ii) make Restricted Payments in the form of distributions to
allow Holdings or any direct or indirect parent of Holdings to pay principal or
interest on promissory notes that were issued to any future, present or former
employee, officer, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributes
of any of the foregoing) of such Restricted Subsidiary (or the Borrower or any
other direct or indirect parent thereof) in lieu of cash payments for the
repurchase, retirement or other acquisition or retirement for value of such
Equity Interests held by such Persons, in each case, upon the death, disability,
retirement or termination of employment of any such Person or pursuant to any
employee, manager or director equity plan, employee, manager or director stock
option plan or any other employee, manager or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, officer or consultant of such Restricted Subsidiary (or the
Borrower or any other direct or indirect parent thereof) or any of its
Restricted Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (f) together with the aggregate amount of
loans and advances to Holdings made pursuant to Section 7.02(m) in lieu of
Restricted Payments permitted by this clause (f) shall not exceed $15,000,000 in
any calendar year (which shall increase to $25,000,000 subsequent to the
consummation of a Qualified IPO) (with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum (without giving
effect to the following proviso) of $30,000,000 in any calendar year (which
shall increase to $50,000,000 subsequent to the consummation of a Qualified
IPO)); provided further that such amount in any calendar year may further be
increased by an amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Equity Interests) of the Borrower and, to the extent contributed to the
Borrower, the cash proceeds from the sale of Equity Interests of any of the
Borrower’s direct or indirect parent companies, in each case to any future,
present or former employees, directors, officers, members of management, or
consultants (or their respective Controlled Investment Affiliates or Immediate
Family Members) of the Borrower, any of its Subsidiaries or any of its direct or
indirect parent companies that occurs after the Closing Date, to the extent the
cash proceeds from the sale of such Equity Interests have not otherwise
increased the Cumulative Credit; and

(B) the Net Proceeds of key man life insurance policies received by the Borrower
or its Restricted Subsidiaries less the amount of Restricted Payments previously
made with the cash proceeds of such key man life insurance policies; less

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) above;

and provided further that cancellation of Indebtedness owing to the Borrower
from members of management of the Borrower, any of the Borrower’s direct or
indirect parent companies or any of the Borrower’s Restricted Subsidiaries in
connection with a repurchase of Equity Interests of any of the Borrower’s direct
or indirect parent companies will not be deemed to constitute a Restricted
Payment for purposes of this covenant or any other provision of this Agreement;

 

-126-



--------------------------------------------------------------------------------

(g) the Borrower may make Restricted Payments in an aggregate amount not to
exceed, when combined with prepayment of Indebtedness pursuant to
Section 7.13(a)(iv), (x) the greater of $91,000,000 and 3.50% of Total Assets,
in each case, determined at the time such Restricted Payments are made plus
(y) the Cumulative Credit at such time; provided, that with respect to any
Restricted Payment made pursuant to clause (y) above, no Default has occurred
and is continuing or would result therefrom and immediately after giving effect
to such transaction on a pro forma basis, the Borrower could incur $1.00 of
additional Permitted Ratio Debt plus (z) if the Total Leverage Ratio calculated
on a Pro Forma Basis is less than or equal to 4.00 to 1.00, $80,000,000, in each
case, determined at the time the applicable Restricted Payment is made;

(h) the Borrower may make Restricted Payments to any direct or indirect parent
of the Borrower:

(i) to pay its operating costs and expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the Borrower and
its Restricted Subsidiaries, Transaction Expenses and any reasonable and
customary indemnification claims made by directors or officers of such parent
attributable to the ownership or operations of the Borrower and its Restricted
Subsidiaries;

(ii) the proceeds of which shall be used to pay (or make Restricted Payments to
allow any direct or indirect parent thereof to pay) franchise taxes and other
fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence;

(iii) for any taxable period in which the Borrower and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which a direct or indirect parent of the Borrower is the common parent (a
“Tax Group”), to pay federal, foreign, state and local income taxes of such Tax
Group that are attributable to the taxable income of the Borrower and/or its
Subsidiaries; provided that, for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount that the Borrower and its Subsidiaries would have been
required to pay as a stand-alone Tax Group; provided further that the permitted
payment pursuant to this clause (iii) with respect to any Taxes of any
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to the
Borrower or its Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar income Taxes;

(iv) to finance any Investment that would be permitted to be made pursuant to
Section 7.02 and Section 7.08 if such parent were subject to such sections;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or the
Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or its
Restricted Subsidiaries in order to consummate such Permitted Acquisition or
Investment, in each case, in accordance with the requirements of Section 6.11;

 

-127-



--------------------------------------------------------------------------------

(v) the proceeds of which (A) shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the Restricted Subsidiaries or (B) shall be used to make payments permitted
under Sections 7.08 (e), (i), (k) and (p) (but only to the extent such payments
have not been and are not expected to be made by the Borrower or a Restricted
Subsidiary);

(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of the Borrower and its Restricted
Subsidiaries;

(vii) fees and expenses other than to Affiliates of the Borrower related to any
unsuccessful equity or debt offering of such parent entity;

(viii) amounts payable pursuant to the Sponsor Management Agreement, (including
any amendment thereto or replacement thereof so long as any such amendment or
replacement is not materially disadvantageous in the good faith judgment of the
board of directors of the Borrower to the Lenders when taken as a whole, as
compared to the Sponsor Management Agreement as in effect on the Closing Date
(it being understood that any amendment thereto or replacement thereof to
increase the fees payable pursuant to the Sponsor Management Agreement would be
deemed to be materially disadvantageous to the Lenders)), solely to the extent
such amounts are not paid directly by the Borrower or its Subsidiaries;

(i) payments made or expected to be made by Holdings, the Borrower or any of the
Restricted Subsidiaries in respect of withholding or similar Taxes payable by or
with respect to any future, present or former employee, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributes of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options;

(j) after a Qualified IPO, (i) any Restricted Payment by the Borrower or any
other direct or indirect parent of the Borrower to pay listing fees and other
costs and expenses attributable to being a publicly traded company which are
reasonable and customary and (ii) additional Restricted Payments in an aggregate
amount per annum not to exceed an amount equal to 6% the net proceeds received
by (or contributed to) the Borrower and its Restricted Subsidiaries from such
Qualified IPO;

(k) Holdings, the Borrower or any of the Restricted Subsidiaries may pay cash in
lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition;

(l) Restricted Payments in the amount of (a) any Excluded Contributions
previously received or (b) without duplication with clause (a), from the Net
Proceeds from a Disposition in respect of property or assets acquired after the
Closing Date, if the acquisition of such property or assets was financed with
Excluded Contributions; and

(m) one or more Restricted Payments that are made with the net cash proceeds of
the 2GIG Disposition; provided that the Total Leverage Ratio on a Pro Forma
Basis shall be no more than 5.00 to 1.00 at the time of each such Restricted
Payment.

 

-128-



--------------------------------------------------------------------------------

Section 7.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and the Restricted Subsidiaries on the
Closing Date or any business reasonably related, complementary, synergistic or
ancillary thereto (including related, complementary, synergistic or ancillary
technologies) or reasonable extensions thereof.

Section 7.08 Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate of the Borrower
involving aggregate payments or consideration in excess of $20,000,000, whether
or not in the ordinary course of business, other than:

(a) transactions among the Borrower and its Restricted Subsidiaries or any
entity that becomes a Restricted Subsidiary as a result of such transaction,

(b) on terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate,

(c) the Transactions and the payment of fees and expenses (including Transaction
Expenses) as part of or in connection with the Transactions,

(d) the issuance of Equity Interests to any officer, director, employee or
consultant of the Borrower or any of its Restricted Subsidiaries in connection
with the Transactions,

(e) the payment of management, monitoring, consulting, advisory and other fees
(including transaction and termination fees), indemnities and expenses pursuant
to the Sponsor Management Agreement,

(f) Restricted Payments permitted under Section 7.06,

(g) transactions by the Borrower and its Restricted Subsidiaries permitted under
an express provision (including any exceptions thereto) of this Article VII,

(h) employment and severance arrangements between the Borrower and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business,

(i) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries,

(j) transactions pursuant to agreements, instruments or arrangements in
existence on the Closing Date and set forth in Schedule 7.08(j) hereto or any
amendment thereto to the extent such an amendment is not adverse to the Lenders
in any material respect,

 

-129-



--------------------------------------------------------------------------------

(k) customary payments by the Borrower and any of its Restricted Subsidiaries to
the Sponsors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of the Borrower, in good
faith,

(l) payments by the Borrower or any of its Subsidiaries pursuant to any tax
sharing agreements with any direct or indirect parent of the Borrower to the
extent attributable to the ownership or operation of the Borrower and the
Subsidiaries, but only to the extent permitted by Section 7.06(h)(iii),

(m) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees,
distributes or Affiliate of any of the foregoing) of the Borrower, any of its
Subsidiaries or any direct or indirect parent thereof,

(n) transactions with customers, clients, joint venture partners, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement that
are fair to the Borrower and the Restricted Subsidiaries, in the reasonable
determination of the board of directors or the senior management of the
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party,

(o) [reserved],

(p) the payment of reasonable out-of-pocket costs and expenses and indemnities
pursuant to the stockholders agreement or the registration and participation
rights agreement entered into on the Closing Date in connection therewith,

(q) transactions in which the Borrower or any of the Restricted Subsidiaries, as
the case may be, deliver to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of clause (b) of this Section 7.08,

(r) payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is only an Affiliate as a result of Investments by
Holdings and the Restricted Subsidiaries in such joint venture) in the ordinary
course of business to the extent otherwise permitted under Section 7.02,

(s) any Disposition of Securitization Assets or related assets, Investment
permitted pursuant to Section 7.02(t) or Standard Securitization Undertakings,
in each case in connection with any Qualified Securitization Financing, and

(t) (i) investments by Permitted Holders in securities of the Borrower or any of
its Restricted Subsidiaries (and payment of reasonable out-of-pocket expenses
incurred by such Permitted Holders in connection therewith) so long as (A) the
investment is being offered by the Borrower or such Restricted Subsidiary
generally to other investors on the same or more favorable terms and (B) the
investment constitutes less than 5.0% of the proposed or outstanding issue
amount of such class of securities (provided, that any investments in debt
securities by any Debt

 

-130-



--------------------------------------------------------------------------------

Fund Affiliates shall not be subject to the limitation in this clause (B)), and
(ii) payments to Permitted Holders in respect of securities of the Borrower or
any of its Restricted Subsidiaries contemplated in the foregoing subclause
(i) or that were acquired from Persons other than the Borrower and its
Restricted Subsidiaries, in each case, in accordance with the terms of such
securities.

Section 7.09 Burdensome Agreements.

Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of:

(a) any Restricted Subsidiary of the Borrower that is not a Guarantor to make
Restricted Payments to the Borrower or any Guarantor, or

(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Facilities and
the Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations which:

(i) (x) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 7.09) are listed in Schedule 7.09(b) hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation,

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of the Borrower, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower; provided, further,
that this clause (ii) shall not apply to Contractual Obligations that are
binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 6.14,

(iii) represent Indebtedness of a Restricted Subsidiary of the Borrower which is
not a Loan Party which is permitted by Section 7.03 and which does not apply to
any Loan Party,

(iv) are customary restrictions that arise in connection with (x) any Lien
permitted by Sections 7.01(a), (k), (l), (p), (q), (r)(i), (r)(ii), (s) and (ee)
and relate to the property subject to such Lien or (y) arise in connection with
any Disposition permitted by Section 7.04 or 7.05 and relate solely to the
assets or Person subject to such Disposition,

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to (i) the property financed by such Indebtedness and the
proceeds and products thereof or (ii) the property secured by such Indebtedness
and the proceeds and products thereof so long as the agreements governing such
Indebtedness permit the Liens securing the Obligations,

 

-131-



--------------------------------------------------------------------------------

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto,

(viii) comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Section 7.03(e), (g), (n)(a), and (u) and to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or, in the case of Section 7.03(g), to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness,

(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary,

(x) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business,

(xii) arise in connection with cash or other deposits permitted under Sections
7.01 and 7.02 and limited to such cash or deposit, and

(xiii) comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Closing Date and permitted under Section 7.03
(including, without limitation, the (A) Unsecured Notes Due 2020 and any
Permitted Refinancing thereof, (B) Unsecured Notes Due 2023 and any Permitted
Refinancing thereof, (C) Secured Notes Due 2019 and any Permitted Refinancing
thereof, (D) Secured 7.875% Notes Due 2022 and any Permitted Refinancing thereof
and (E) Secured 8.875% Notes Due 2022 and any Permitted Refinancing thereof)
that are, taken as a whole, in the good faith judgment of the Borrower, no more
restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive than the restrictions contained in this Agreement), so long as
the Borrower shall have determined in good faith that such restrictions will not
affect its obligation or ability to make any payments required hereunder.

Section 7.10 Use of Proceeds.

Use the proceeds of any Borrowing, whether directly or indirectly, on the
Closing Date, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement.

Section 7.11 [Reserved]

Section 7.12 Accounting Changes.

Make any change in its fiscal year; provided, however, that the Borrower may,
upon written notice to the Administrative Agent, change its fiscal year to any
other fiscal year reasonably acceptable to the Administrative Agent, in which
case, the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

 

-132-



--------------------------------------------------------------------------------

Section 7.13 Prepayments, Etc. of Subordinated Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments shall be
permitted) any subordinated Indebtedness incurred under Section 7.03, or any
other Indebtedness for borrowed money of a Loan Party that is subordinated to
the Obligations expressly by its terms (other than Indebtedness among the
Borrower and its Restricted Subsidiaries) (collectively, “Junior Financing”),
except (i) the refinancing thereof with any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing and, if such Indebtedness was
originally incurred under Section 7.03(g), is permitted pursuant to
Section 7.03(g)), to the extent not required to prepay any Loans pursuant to
Section 2.05(b), (ii) the conversion or exchange of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
of its direct or indirect parents, (iii) the prepayment of Indebtedness of the
Borrower or any Restricted Subsidiary to the Borrower or any Restricted
Subsidiary and (iv) prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity in an
aggregate amount not to exceed, when combined with the amount of Restricted
Payments pursuant to Section 7.06(g), (x) the greater of $91,000,000 and 3.50%
of Total Assets, in each case, determined at the time such actions are taken
plus (y) the Cumulative Credit at such time; provided, that with respect to any
Restricted Payment made pursuant to clause (y) above, immediately after giving
effect to such transaction on a pro forma basis, the Borrower could incur $1.00
of additional Permitted Ratio Debt plus (z) if the Total Leverage Ratio
calculated on a Pro Forma Basis is less than or equal to 4.00 to 1.00,
$80,000,000, in each case, determined at the time the applicable prepayment is
made.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation in
respect of any Junior Financing having an aggregate outstanding principal amount
in excess of the Threshold Amount without the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed).

Section 7.14 Permitted Activities.

With respect to Holdings, engage in any material operating or business
activities; provided that the following and any activities incidental thereto
shall be permitted in any event: (i) its ownership of the Equity Interests of
the Borrower and activities incidental thereto, including payment of dividends
and other amounts in respect of its Equity Interests, (ii) the maintenance of
its legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations with
respect to the Loan Documents and any other Indebtedness, (iv) any public
offering of its common stock or any other issuance or sale of its Equity
Interests, (v) financing activities, including the issuance of securities,
incurrence of debt, payment of dividends, making contributions to the capital of
the Borrower and guaranteeing the obligations of the Borrower,
(vi) participating in tax, accounting and other administrative matters as a
member of the consolidated group of Holdings and the Borrower, (vii) holding any
cash or property (but not operate any property), (viii) providing
indemnification to officers and directors and (ix) any activities incidental to
the foregoing. Holdings shall not incur any Liens on Equity Interests of the
Borrower other than those for the benefit of the Obligations and Holdings shall
not own any Equity Interests other than those of the Borrower.

 

-133-



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower, any Restricted Subsidiary or, in the case
of Section 7.14, Holdings, fails to perform or observe any term, covenant or
agreement contained in any of Sections 6.03(a) or 6.05(a) (solely with respect
to the Borrower) or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be incorrect in any material respect when made or
deemed made and, to the extent capable of being cured, such incorrect
representation or warranty shall remain incorrect for a period of thirty
(30) days after written notice thereof from the Administrative Agent to the
Borrower; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period, if any, whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise, in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount of not less than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
default thereunder by any Loan Party), the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(B) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder; provided,
further, that such failure is unremedied and is not waived by the holders of
such Indebtedness prior to any termination of the Commitments or acceleration of
the Loans pursuant to Section 8.02; provided, further, that no Event of Default
under this Section 8.01(e) with respect to the Revolving Credit Agreement shall
occur unless such default is a payment default thereunder at its stated final
maturity or otherwise unless and until the lenders thereunder cause the
Indebtedness outstanding thereunder to be accelerated and due prior to its
stated maturity; or

 

-134-



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g) Attachment. Any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
the Borrower and the Restricted Subsidiaries, taken as a whole, and is not
released, vacated or fully bonded within sixty (60) days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document or the validity or priority of a Lien as required by the Collateral
Documents on a material portion of the Collateral; or any Loan Party denies in
writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than pursuant
to the terms thereof including as a result of a transaction not prohibited under
this Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, (i) except to the extent that any such perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or results from the failure of the Administrative Agent to maintain possession
of certificates actually delivered to it representing securities pledged under
the Collateral Documents or to file Uniform Commercial Code continuation
statements and (ii) except as to Collateral consisting of Real Property to the
extent that such losses are covered by a lender’s title insurance policy and
such insurer has not denied coverage; or

 

-135-



--------------------------------------------------------------------------------

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, or (ii) a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of a Loan Party or a Restricted
Subsidiary in an aggregate amount which could reasonably be expected to result
in a Material Adverse Effect.

Section 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

(i) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(iii) [Reserved]; and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States
or any Debtor Relief Laws, the obligation of each Lender to make Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, in each case without further act of the Administrative Agent or any
Lender.

Section 8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and Obligations
under Treasury Services Agreements and Secured Hedge Agreements) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and scheduled periodic payments due under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Third
payable to them;

 

-136-



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, and any breakage, termination or other payments under
Treasury Services Agreements or Secured Hedge Agreements, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

ARTICLE IX.

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints Bank of America to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and, as applicable, the Arrangers, neither
the Lenders nor any Loan Party have rights as a third party beneficiary of any
of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including the second paragraph of Section 10.05), as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Loan
Documents as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Lenders hereby expressly authorize the
Administrative Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents and acknowledge and agree that any such
action by any Agent shall bind the Lenders.

 

-137-



--------------------------------------------------------------------------------

Section 9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

Section 9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

-138-



--------------------------------------------------------------------------------

Section 9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

Section 9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Section 9.06 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. If the Administrative Agent is a Defaulting Lender,
the Borrower may remove such Defaulting Lender from such role upon fifteen
(15) days’ notice to the Lenders. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower at all times other than upon the occurrence and during the continuation
of an Event of Default under Section 8.01(f) (which consent of the Borrower
shall not be unreasonably withheld or delayed), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 9.06. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations

 

-139-



--------------------------------------------------------------------------------

hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article IX and Sections 10.04 and
10.05 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them (i) while the retiring
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

Section 9.07 Non-Reliance on Administrative Agent, Arrangers, and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, Arrangers or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

Section 9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Administrative
Agent, Arrangers or Syndication Agents listed on the cover page hereof shall
have any duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder. Each Arranger shall be an intended third party
beneficiary of the provisions herein applicable thereto.

Section 9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04 and 10.05)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

-140-



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

Section 9.10 Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Hedge Bank)
irrevocably authorize the Administrative Agent:

(a) to automatically release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Treasury Services Agreements and Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Hedge Bank shall have been made),
(ii) at the time the property subject to such Lien is Disposed or to be Disposed
(other than to another Loan Party) as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document, (iii) subject
to Section 10.01, if the release of such Lien is approved, authorized or
ratified in writing by the Required Lenders or (iv) if the property subject to
such Lien is owned by a Guarantor, upon release of such Guarantor from its
obligations under its Guaranty pursuant to clause (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(u) to the extent required by the
holder of, or pursuant to the terms of any agreement governing, the obligations
secured by such Liens; and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary or becomes an Excluded Subsidiary as
a result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Junior Financing.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.10.

 

-141-



--------------------------------------------------------------------------------

Section 9.11 Secured Treasury Services Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Treasury Services Agreements and Secured Hedge Agreements unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Hedge Bank.

The Lenders hereby authorize the Administrative Agent to enter into the Closing
Date Intercreditor Agreement, any Junior Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement and any
such intercreditor agreement is binding upon the Lenders.

Section 9.12 Withholding Tax Indemnity.

To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after written demand therefor, indemnify and
hold harmless the Administrative Agent (to the extent that the Administrative
Agent has not already been reimbursed by the Borrower pursuant to Section 3.01
and Section 3.04 and without limiting or expanding the obligation of the
Borrower to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.12. The agreements in
this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

Section 9.13 ERISA Representation.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans,

 

-142-



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and the Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans and the
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans and the Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans and the Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, that none
of the Administrative Agent, any Arranger or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender involved in the Loans
and this Agreement (including in connection with the reservation or exercise of
any rights by the Administrative Agent under this Agreement, any Loan Document
or any documents related hereto or thereto).

ARTICLE X.

MISCELLANEOUS

Section 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders, or by the Administrative Agent with the consent
of the Required Lenders, and such Loan Party and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that any amendment or waiver contemplated in clause
(h) below, shall only require the consent of such Loan Party and the Required
Facility Lenders under the applicable Facility, as applicable; provided further
that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment including without limitation by an
amendment, waiver or consent to any of the provisions relating to the Springing
Maturity Condition (it being understood that a waiver of any condition precedent
or of any Default, mandatory prepayment or mandatory reduction of any
Commitments shall not constitute an extension or increase of any Commitment of
any Lender);

 

-143-



--------------------------------------------------------------------------------

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 (other than pursuant
to Section 2.08(b)) or postpone any date for the payment of fees hereunder
without the written consent of each Lender directly affected thereby, it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest and it further being
understood that any change to the definition of “Total Leverage Ratio”,
“Consolidated First Lien Net Leverage Ratio”, “Fixed Charge Coverage Ratio” or
“Secured Leverage Ratio” or, in each case, in the component definitions thereof
shall not constitute a reduction or forgiveness in any rate of interest;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document (or extend the timing of payments of such fees or other amounts)
without the written consent of each Lender directly affected thereby (it being
understood that any change to the definition of “Total Leverage Ratio”,
“Consolidated First Lien Net Leverage Ratio,” “Fixed Charge Coverage Ratio” or
“Secured Leverage Ratio” or, in each case, in the component definitions thereof
shall not constitute a reduction in any rate of interest; provided that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate);

(d) change any provision of this Section 10.01 or the definition of “Required
Lenders,” “Required Facility Lenders,” “Required Class Lenders” or any other
provision specifying the number of Lenders or portion of the Loans or
Commitments required to take any action under the Loan Documents, without the
written consent of each Lender directly affected thereby; provided that such
definitions may be amended pursuant to an Incremental Amendment with respect to
Incremental Loans in order to restrict affiliated lenders and other persons from
being included in such definitions;

(e) other than in connection with a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

(f) other than in connection with a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender;

(g) [reserved]; or

(h) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Loans and the rate of interest applicable thereto) which directly
affects Lenders of one or more Incremental Loans and does not directly affect
Lenders under any other Facility, in each case, without the written consent of
the Required Facility Lenders under such applicable Incremental Loans (and in
the case of multiple Facilities which are affected, such Required Facility
Lenders shall consent together as one Facility); provided, however, that the
waivers described in this clause (h) shall not require the consent of any
Lenders other than the Required Facility Lenders under such applicable
Incremental Loans;

 

-144-



--------------------------------------------------------------------------------

and provided, further, that (i) [reserved]; (ii) [reserved]; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of,
or any fees or other amounts payable to, the Administrative Agent under this
Agreement or any other Loan Document; and (iv) Section 10.07(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms materially and adversely affects any
Defaulting Lender to a greater extent than other affected Lenders shall require
the consent of such Defaulting Lender.

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to the Closing Date Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
Permitted First Priority Refinancing Debt, or Permitted Second Priority
Refinancing Debt, as expressly contemplated by the terms of the Closing Date
Intercreditor Agreement, such Junior Lien Intercreditor Agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders); provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects or (iii) to cause such guarantee, collateral security document or other
document to be consistent with this Agreement and the other Loan Documents.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14, Refinancing Amendment in
accordance with Section 2.15 and Extension Amendment in accordance with
Section 2.16 and such Incremental Amendments, Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement to
the extent permitted to be amended by such Sections without complying with this
Section 10.01 and the other applicable Loan Documents, in each case, without any
further action or consent of any other party to any Loan Document.

 

-145-



--------------------------------------------------------------------------------

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) Notices; Effectiveness; Electronic Communications.

(A) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (B) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 hereto; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (B) below shall be effective as provided in such
subsection (B).

(B) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(b) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A

 

-146-



--------------------------------------------------------------------------------

PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Loan Parties, any Lender or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Loan Parties, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(c) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 10.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

 

-147-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) [reserved], (c) any Lender
from exercising setoff rights in accordance with Section 10.09 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Section 10.04 Attorney Costs and Expenses.

The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Syndication Agents and the Arrangers for all
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration
of the transactions contemplated hereby and thereby, including all Attorney
Costs, which shall be limited to Cahill Gordon & Reindel LLP and one local
counsel as reasonably necessary in each relevant jurisdiction material to the
interests of the Lenders taken as a whole and (b) from and after the Closing
Date, to pay or reimburse the Administrative Agent for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all respective Attorney Costs, which shall be limited to Attorney Costs of one
counsel to the Administrative Agent and the Lenders taken as a whole and one
local counsel as reasonably necessary in any relevant jurisdiction material to
the interests of the Lenders taken as a whole). The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within thirty (30) days following receipt by the Borrower of an
invoice relating thereto setting forth such expenses in reasonable detail;
provided that, with respect to the Closing Date, all amounts due under this
Section 10.04 shall be paid on the Closing Date solely to the extent invoiced to
the Borrower within three (3) Business Days of the Closing Date. If any Loan
Party fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its discretion. For the avoidance of
doubt, this Section 10.04 shall not apply to Taxes, except any Taxes that
represent costs and expenses arising from any non-Tax claim.

Section 10.05 Indemnification by the Borrower.

The Borrower shall indemnify and hold harmless each Agent, Agent-Related Person,
Lender and Arranger and their Affiliates, and their respective officers,
directors, employees, partners, agents, advisors and other representatives of
the foregoing (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs
but limited in the case of legal fees and expenses to

 

-148-



--------------------------------------------------------------------------------

the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to all Indemnitees taken as a whole and, if reasonably
necessary, one local counsel for all Indemnitees taken as a whole in each
relevant jurisdiction that is material to the interests of the Lenders, and
solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction to each group of similarly situated affected Indemnitees)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or the use or proposed use of the proceeds therefrom, or (c) any actual or
alleged presence or Release of Hazardous Materials at, on, under or from any
property or facility currently or formerly owned, leased or operated by the Loan
Parties or any Subsidiary, or any Environmental Liability of the Loan Parties or
any Subsidiary, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) (a “Proceeding”) and regardless of whether any Indemnitee is a party
thereto or whether or not such Proceeding is brought by the Borrower or any
other person and, in each case, whether or not caused by or arising, in whole or
in part, out of the negligence of the Indemnitee (all of the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (x) the gross negligence,
bad faith or willful misconduct of such Indemnitee or of any of its Affiliates
or their respective directors, officers, employees, partners, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction, (y) a material breach of any obligations under any Loan
Document by such Indemnitee or of any of its Affiliates or their respective
directors, officers, employees, partners, advisors or other representatives, as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (z) any dispute solely among Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under any Facility and
other than any claims arising out of any act or omission of Holdings, the
Borrower, the Sponsor or any of their Affiliates. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks, Debtdomain or other similar information
transmission systems in connection with this Agreement, nor shall any
Indemnitee, Loan Party or any Subsidiary have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date) (other than, in the case of
any Loan Party, in respect of any such damages incurred or paid by an Indemnitee
to a third party and for any out of pocket expenses); it being agreed that this
sentence shall not limit the indemnification or reimbursement obligations of
Holdings or any Subsidiary. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, any Subsidiary of any Loan Party, its directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents are
consummated. All amounts due under this Section 10.05 shall be paid within
thirty (30) days after written demand therefor (together with backup
documentation supporting such reimbursement request); provided, however, that
such Indemnitee shall promptly refund such amount to the extent that there is a
final judicial or arbitral determination that such Indemnitee was not entitled
to indemnification rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this
Section 10.05 shall not apply to Taxes, except any Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
prepayments, suits, costs, expenses and disbursements arising from any non-Tax
claims.

 

-149-



--------------------------------------------------------------------------------

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent (or any sub-agent thereof) or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this paragraph are subject to the
provisions of Section 2.12(e).

Section 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible Assignee”) and (A) in the case
of any Assignee that, immediately prior to or upon giving effect to such
assignment, is an Affiliated Lender, Section 10.07(l), (B) in the case of any
Assignee that is Holdings or any of its Subsidiaries, Section 10.07(m), or
(C) in the case of any Assignee that, immediately prior to or upon giving effect
to such assignment, is a Debt Fund Affiliate, Section 10.07(p), (ii) by way of
participation in accordance with the provisions of Section 10.07(f), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding the
foregoing, no Lender may assign or transfer by participation (with respect to
participations, only in the case of clauses (i), (ii) and (iii) below) any of
its rights or obligations hereunder (i) to any Person that is a Defaulting
Lender, (ii) to a natural Person and (iii) to Holdings, the Borrower or any of
their respective Subsidiaries. Nothing in this Agreement, expressed or implied,
shall

 

-150-



--------------------------------------------------------------------------------

be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(f) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

If any Loans or Commitments are assigned or participated (x) to a Disqualified
Lender or (y) without complying with any otherwise applicable notice
requirement, then: (a) the Borrower may (i) terminate any Commitment of such
person and prepay any applicable outstanding Loans at a price equal to the
lesser of (x) the current trading price of the Loans, (y) par and (z) the amount
such person paid to acquire such Loans, in each case, without premium, penalty,
prepayment fee or breakage, and/or (ii) require such person to assign its rights
and obligations to one or more Eligible Assignees at the price indicated above
(which assignment shall not be subject to any processing and recordation fee)
and if such person does not execute and deliver to the Administrative Agent a
duly executed Assignment and Assumption reflecting such assignment within three
(3) Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Assumption to such person, then such person shall be deemed
to have executed and delivered such Assignment and Assumption without any action
on its part, (b) no such person shall receive any information or reporting
provided by the Borrower, the Administrative Agent or any Lender, (c) for
purposes of voting, any Loans or Commitments held by such person shall be deemed
not to be outstanding, and such person shall have no voting or consent rights
with respect to “Required Lender” or class votes or consents, (d) for purposes
of any matter requiring the vote or consent of each Lender affected by any
amendment or waiver, such person shall be deemed to have voted or consented to
approve such amendment or waiver if a majority of the affected class (giving
effect to clause (c) below) so approves, and (e) such person shall not be
entitled to any expense reimbursement or indemnification rights under any Loan
Documents (including Sections 10.04 and 10.05) and the Borrower expressly
reserves all rights against such person under contract, tort or any other theory
and shall be treated in all other respects as a Defaulting Lender; it being
understood and agreed that the foregoing provisions shall only apply to a
Disqualified Lender and not to any assignee of such Disqualified Lender that
becomes a Lender so long as such assignee is not a Disqualified Lender or an
affiliate thereof.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders or Affiliated Lenders.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (a) be obligated to ascertain, monitor or inquire as to whether and Lender
or participant or prospective Lender or participant is a Disqualified Lender or
Affiliated Lender or (b) have any liability with respect to or arising out of
any assignment or participation of loans, or disclosure of confidential
information, to any Disqualified Lender. Without limiting the foregoing, in no
event shall the Administrative Agent be obligated to monitor the aggregate
amount of Loans held by Affiliated Lenders.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
(i) an assignment of all or any portion of the Loans to a Lender, an Affiliate
of a Lender or an Approved Fund; provided that the Borrower shall be deemed to
have consented to any such assignment of any Loans unless it shall have objected
thereto by written notice to the Administrative Agent within fifteen
(15) Business Days after having received notice thereof, or (ii) if an Event of
Default under Section 8.01(a) or, solely with respect to the Borrower,
Section 8.01(f) has occurred and is continuing, any Assignee; and

 

-151-



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment from an Agent to its Affiliates.

Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent or any other party hereto so long as
such Lender complies with the requirements of Section 10.07(b)(ii).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $1,000,000 (provided that simultaneous assignments to or from two or
more Approved Funds shall be aggregated for purposes of determining compliance
with this Section 10.7(b)(ii)(A)), and shall be in increments of an amount of
$1,000,000, in excess thereof unless each of the Borrower and the Administrative
Agent otherwise consents; provided that such amounts shall be aggregated in
respect of each Lender and its Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments to or from two or more Approved Funds;
and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Pro Rata Share. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

-152-



--------------------------------------------------------------------------------

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, (1) other than in connection with an assignment
pursuant to Section 10.07(m), the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and (2) the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(f).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption, each Affiliated Lender Assignment and Assumption
delivered to it, and each notice of cancellation of any Loans delivered by the
Borrower and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. This Section 10.07(d) and Section 2.11 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations).

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, if required, and, if required, the Borrower, to such
assignment and any applicable tax forms required pursuant to Section 3.01(d),
the Administrative Agent shall promptly (i) accept such Assignment and
Assumption and (ii) record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e).

(f) Any Lender may at any time, sell participations to any Person (other than a
natural person or a Defaulting Lender) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (a) through (f)

 

-153-



--------------------------------------------------------------------------------

of the first proviso to Section 10.01 that requires the affirmative vote of such
Lender. Subject to Section 10.07(f), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to
the requirements and limitations of such Sections) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to
Section 10.07(c). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a nonfiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and related interest amounts) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments or Loans or its other obligations under any Loan Document) except to
the extent that (w) such disclosure is necessary in connection with an audit or
other proceeding to establish that such Commitment, Loan or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or (x) upon request of the Borrower, to confirm no Participant or
SPC of Loans is a Disqualified Lender, a natural Person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person. The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. The
portion of any Participant Register relating to any Participant or SPC
requesting payment from a Borrower or seeking to exercise its rights under
Section 10.09 shall be available for inspection by the Borrower upon reasonable
request to the extent that such disclosure is necessary to establish that such
loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.

(g) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
such entitlement to a greater payment results from a change in any Law after the
sale of the participation takes place.

(h) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement except, in the case of Section 3.01, to the
extent that the grant to the SPC was made with the prior written consent of the
Borrower (not to be unreasonably withheld or delayed; for the avoidance of
doubt, the Borrower shall

 

-154-



--------------------------------------------------------------------------------

have reasonable basis for withholding consent if an exercise by SPC immediately
after the grant would result in materially increased indemnification obligation
to a Borrower at such time), (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(k) [Reserved].

(l) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Loans under this Agreement to a Person who is or
will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions open to all Lenders on a pro rata basis in accordance with procedures
of the type described in Section 2.05(a)(v) or (y) open market purchases on a
non-pro rata basis, in each case subject to the following limitations:

(i) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit L-1 hereto (an “Affiliated Lender
Assignment and Assumption”);

(ii) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices of prepayments
and other administrative notices in respect of its Loans or Commitments required
to be delivered to Lenders pursuant to Article II;

(iii) the aggregate principal amount of Loans held at any one time by Affiliated
Lenders shall not exceed 25% of the original principal amount of all Loans at
such time outstanding (measured at the time of purchase) (such percentage, the
“Affiliated Lender Cap”); provided that to the extent any assignment to an
Affiliated Lender would result in the aggregate principal amount of all Loans
held by Affiliated Lenders exceeding the Affiliated Lender Cap, the assignment
of such excess amount will be void ab initio; and

 

-155-



--------------------------------------------------------------------------------

(iv) as a condition to each assignment pursuant to this clause (l), the
Administrative Agent shall have been provided a notice in the form of
Exhibit L-2 to this Agreement in connection with each assignment to an
Affiliated Lender or a Person that upon effectiveness of such assignment would
constitute an Affiliated Lender pursuant to which such Affiliated Lender shall
waive any right to bring any action in connection with such Loans against the
Administrative Agent, in its capacity as such.

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within ten (10) Business Days) if it becomes an Affiliated Lender.
Such notice shall contain the type of information required and be delivered to
the same addressee as set forth in Exhibit L-2.

(m) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing and, to the extent purchased at a discount, no proceeds of loans
under the Revolving Credit Agreement are applied to fund the consideration for
any such assignment, at any time, assign all or a portion of its rights and
obligations with respect to Loans under this Agreement to Holdings or the
Borrower through (x) Dutch auctions open to all Lenders on a pro rata basis in
accordance with procedures of the type described in Section 2.05(a)(v) or
(y) notwithstanding Sections 2.12 and 2.13 or any other provision in this
Agreement, open market purchase on a non-pro rata basis; provided, that, in
connection with assignments pursuant to clause (y) above:

(i) if Holdings is the assignee, upon such assignment, transfer or contribution,
Holdings shall automatically be deemed to have contributed the principal amount
of such Loans, plus all accrued and unpaid interest thereon, to the Borrower; or

(ii) if the assignee is the Borrower (including through contribution or
transfers set forth in clause (i) above), (a) the principal amount of such
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer,
(b) the aggregate outstanding principal amount of Loans of the remaining Lenders
shall reflect such cancellation and extinguishing of the Loans then held by the
Borrower and (c) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Loans,
and the Administrative Agent, upon receipt of such notice, shall reflect the
cancellation of the applicable Loans in the Register.

(n) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” “Required Class Lenders,” or “Required Facility Lenders” to the
contrary, for purposes of determining whether the Required Lenders, Required
Class Lenders (in respect of a Class of Loans) or the Required Facility Lenders
have (i) consented (or not consented) to any amendment, modification, waiver,
consent or other action with respect to any of the terms of any Loan Document or
any departure by any Loan Party therefrom, or subject to Section 10.07(o), any
plan of reorganization pursuant to the U.S. Bankruptcy Code, (ii) otherwise
acted on any matter related to any Loan Document, or (iii) directed or required
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, no Affiliated
Lender shall have any right to consent (or not consent), otherwise act or direct
or require the Administrative Agent or any Lender to take (or refrain from
taking) any such action and:

(A) all Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders and
Required Class Lenders (in respect of a Class of Loans) have taken any actions;
and

 

-156-



--------------------------------------------------------------------------------

(B) all Loans held by Affiliated Lenders shall be deemed to be not outstanding
for all purposes of calculating whether all Lenders have taken any action unless
the action in question affects such Affiliated Lender in a disproportionately
adverse manner than its effect on other Lenders.

(o) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Loans held by such Affiliated Lender in any manner in the Administrative
Agent’s sole discretion, unless the Administrative Agent instructs such
Affiliated Lender to vote, in which case such Affiliated Lender shall vote with
respect to the Loans held by it as the Administrative Agent directs; provided
that such Affiliated Lender shall be entitled to vote in accordance with its
sole discretion (and not in accordance with the direction of the Administrative
Agent) in connection with any plan of reorganization to the extent any such plan
of reorganization proposes to treat any Obligations held by such Affiliated
Lender in a disproportionately adverse manner to such Affiliated Lender than the
proposed treatment of similar Obligations held by Lenders that are not
Affiliated Lenders.

(p) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, all Loans held by
Debt Fund Affiliates may not account for more than 49.9% (pro rata among such
Debt Fund Affiliates) of the Loans of consenting Lenders included in determining
whether the Required Lenders have consented to any action pursuant to
Section 10.01.

(q) Any request for consent of the Borrower pursuant to this Section 10.07 and
related communications shall be delivered by the Administrative Agent
simultaneously to the following Persons:

(i) with respect to any request for consent in respect of any assignment of or
participation relating to Loans to (A) any recipient that is an employee of
Holdings or the Borrower, as designated in writing to the Administrative Agent
by the Borrower from time to time (if any) and (B) the chief financial officer
of Holdings or the Borrower or any other Responsible Officer designated by the
Borrower in writing to the Administrative Agent from time to time; and

(ii) in addition to the Persons set forth in clause (i) above and prior to the
occurrence of a Change of Control, with respect to any request for consent in
respect of any assignment or participation related to Loans, to an employee of
the Sponsor designated in writing to the Administrative Agent by the Sponsor
from time to time.

Section 10.08 Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ managers, auditors, administrators, directors, officers,
employees, trustees, partners, investors, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and

 

-157-



--------------------------------------------------------------------------------

instructed to keep such Information confidential); (b) to the extent requested
by any Governmental Authority or self-regulatory authority having or asserting
jurisdiction over such Person (including any Governmental Authority regulating
any Lender or its Affiliates), provided that the Administrative Agent or such
Lender, as applicable, agrees that it will notify the Borrower as soon as
practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory or self-regulatory authority) unless such
notification is prohibited by law, rule or regulation; (c) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process, provided that the Administrative Agent or such Lender, as applicable,
agrees that it will notify the Borrower as soon as practicable in the event of
any such disclosure by such Person (other than at the request of a regulatory or
self-regulatory authority) unless such notification is prohibited by law, rule
or regulation; (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions at least as restrictive as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), direct or indirect contractual
counterparty to a Swap Contract, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in any of its rights or
obligations under this Agreement; (f) with the written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08 or becomes available to the
Administrative Agent, any Arranger, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than a Loan Party or
any Sponsor or their respective related parties (so long as such source is not
known to the Administrative Agent, such Arranger, such Lender or any of their
respective Affiliates to be bound by confidentiality obligations to any Loan
Party); (h) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender); or (i) in connection with the
exercise of any remedies hereunder, under any other Loan Document or the
enforcement of its rights hereunder or thereunder. For the purposes of this
Section 10.08, “Information” means all information received from the Loan
Parties relating to any Loan Party, its Affiliates or its Affiliates’ directors,
officers, employees, trustees, investment advisors or agents, relating to
Holdings, the Borrower or any of its Subsidiaries or its business, other than
any such information that is publicly available to any Agent or any Lender prior
to disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that all information received after the Closing Date
from Holdings, the Borrower or any of its Subsidiaries shall be deemed
confidential unless such information is clearly identified at the time of
delivery as not being confidential. In addition, the Administrative Agent and
the Lenders may disclose the existence of this Agreement and publicly available
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agents and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.

Section 10.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent, in respect of any unpaid fees,
costs and expenses payable hereunder) is authorized at any time and from time to
time, without prior notice to the Borrower, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or the Administrative Agent to or for the credit or
the account of the respective Loan Parties and their Subsidiaries against any
and all Obligations owing to such Lender and its Affiliates or the
Administrative Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that in the

 

-158-



--------------------------------------------------------------------------------

event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent and each
Lender under this Section 10.09 are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent and such Lender
may have at Law. No amounts set off from any Guarantor shall be applied to any
Excluded Swap Obligation of such Guarantor.

Section 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 10.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement and each other
Loan Document shall be effective as delivery of an original executed counterpart
of this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by telecopier be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier.

Section 10.12 Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

-159-



--------------------------------------------------------------------------------

Section 10.13 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied shall remain outstanding.

Section 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions; provided, that, the
Lenders shall charge no fee in connection with any such amendment. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

Section 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
(BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE
OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN
PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN
SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

-160-



--------------------------------------------------------------------------------

Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties and the Administrative Agent shall have been notified by each
Lender, that each such Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Loan Parties, each Agent and each Lender
and their respective successors and assigns, in each case in accordance with
Section 10.07 (if applicable) and except that no Loan Party shall have the right
to assign its rights hereunder or any interest herein without the prior written
consent of the Lenders except as permitted by Section 7.04.

Section 10.18 USA Patriot Act.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA Patriot Act. This notice is given in accordance with the
requirements of the USA Patriot Act and is effective as to the Lenders and the
Administrative Agent.

Section 10.19 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the other Arrangers are arm’s-length commercial transactions between the Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent, the other Arrangers and the Lenders, on the other hand, (B) each Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each other Arranger and each Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for each Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any other Arranger
nor any Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the other Arrangers, the Lenders and their
respective Affiliates may be

 

-161-



--------------------------------------------------------------------------------

engaged in a broad range of transactions that involve interests that differ
from, or conflict with, those of the Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor any other Arranger nor any
Lender has any obligation to disclose any of such interests to the Loan Parties
or any of their respective Affiliates. To the fullest extent permitted by law,
each Loan Party hereby waives and releases any claims that it may have against
the Administrative Agent, the other Arrangers and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 10.20 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

Section 10.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(A) a reduction in full or in part or cancellation of any such liability;

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(C) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

 

-162-



--------------------------------------------------------------------------------

ARTICLE XI.

GUARANTEE

Section 11.01 The Guarantee.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of the principal of and interest (including any
interest, fees, costs or charges that would accrue but for the provisions of
(i) the Title 11 of the United States Code after any bankruptcy or insolvency
petition under Title 11 of the United States Code and (ii) any other Debtor
Relief Laws) on the Loans made by the Lenders to, and the Notes held by each
Lender of, the Borrower (other than such Guarantor), and all other Obligations
(other than with respect to any Guarantor, Excluded Swap Obligations of such
Guarantor) from time to time owing to the Secured Parties by any Loan Party
under any Loan Document or any Secured Hedge Agreement or any Treasury Services
Agreement, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Guarantors hereby jointly and severally agree that if the Borrower or other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal. Without limiting the generality of the foregoing,
the Guaranteed Obligations shall include any such indebtedness, obligations and
liabilities, or portion thereof, which may be or hereafter become unenforceable
or compromised or shall be an allowed or disallowed claim under any proceeding
or case commenced by or against the Borrower under any Debtor Relief Laws.

Section 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment (and not collection) and to the fullest extent permitted by
applicable Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of the Borrower under this Agreement, the Notes,
if any, or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to
Section 11.09, any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

 

-163-



--------------------------------------------------------------------------------

(iv) any Lien or security interest granted to, or in favor of, any Lender or
Agent as security for any of the Guaranteed Obligations shall fail to be
perfected; or

(v) the release of any other Guarantor pursuant to Section 11.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guarantee. This Guarantee shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

Section 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

Section 11.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party to any Person that is not a Loan Party
permitted pursuant to Section 7.03(b)(ii) or 7.03(d) shall be subordinated to
such Loan Party’s Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

 

-164-



--------------------------------------------------------------------------------

Section 11.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

Section 11.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 11.07 Continuing Guarantee.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

Section 11.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 11.09 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Subsidiary
Guarantor are sold or otherwise transferred to a Person or Persons none of which
is a Loan Party or (ii) any Subsidiary Guarantor becomes an Excluded Subsidiary
(any such Subsidiary Guarantor, and any Subsidiary Guarantor referred to in
clause (i), a “Transferred Guarantor”), such Transferred Guarantor shall, upon
the consummation of such sale or transfer or other transaction, be automatically
released from its obligations under this Agreement (including under
Section 10.05 hereof) and its obligations to pledge and grant any Collateral
owned by it pursuant to any Collateral Document and, in the case of a sale of
all or substantially all of the Equity Interests of the Transferred Guarantor,
the pledge of such Equity Interests to the Administrative Agent pursuant to the
Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Administrative Agent shall take such actions
as are necessary to effect each release described in this Section 11.09 in
accordance with the relevant provisions of the Collateral Documents.

 

-165-



--------------------------------------------------------------------------------

When all Commitments hereunder have terminated, and all Loans or other
Obligation hereunder which are accrued and payable have been paid or satisfied,
this Agreement and the Guarantees made herein shall terminate with respect to
all Obligations, except with respect to Obligations that expressly survive such
repayment pursuant to the terms of this Agreement.

Section 11.10 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.10 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent and the
Lenders, and each Subsidiary Guarantor shall remain liable to the Administrative
Agent and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

Section 11.11 Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor as may be needed by such Specified Guarantor
from time to time to honor all of its obligations under its Guaranty and the
other Loan Documents in respect of any Swap Obligation (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 11.11 for
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Article XI voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 11.11 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full and all Commitments have been terminated. Each
Qualified ECP Guarantor intends that this Section 11.11 constitute, and this
Section 11.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Specified Guarantor in accordance with §
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

-166-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

APX GROUP, INC. By:  

/s/ Dale R. Gerard

  Name: Dale R. Gerard   Title: Senior Vice President of Finance & Treasurer APX
GROUP HOLDINGS, INC. By:  

/s/ Dale R. Gerard

  Name: Dale R. Gerard   Title: Senior Vice President of Finance & Treasurer

VIVINT, INC.

SMART HOME PROS. INC.

313 AVIATION LLC

AP AL LLC

VIVINT WIRELESS, INC.

FARMINGTON IP LLC

IPR LLC

SMARTROVE INC.

SPACE MONKEY LLC

VIVINT FIREWILD, LLC

VIVINT PURCHASING, LLC

VIVINT GROUP, INC.

VIVINT LOUISIANA LLC

By:  

/s/ Dale R. Gerard

  Name: Dale R. Gerard   Title: Senior Vice President of Finance & Treasurer
BANK OF AMERICA, N.A., as Administrative Agent By:  

Don B. Pinzon

  Name: Don B. Pinzon   Title: Vice President



--------------------------------------------------------------------------------

Schedule 1.01A

Guarantors

 

1.

Vivint, Inc.

 

2.

Smart Home Pros, Inc.

 

3.

Vivint Purchasing, LLC

 

4.

AP AL LLC

 

5.

313 Aviation, LLC

 

6.

Vivint Wireless, Inc.

 

7.

Farmington IP LLC

 

8.

IPR LLC

 

9.

Smartrove Inc.

 

10.

Space Monkey, LLC

 

11.

Vivint FireWild, LLC

 

12.

Vivint Group, Inc.

 

13.

Vivint Louisiana LLC

 

14.

APX Group Holdings, Inc.



--------------------------------------------------------------------------------

Schedule 1.01B

Commitments

 

Lender

   Term Loan Commitment  

Bank of America, N.A.

   $ 810,000,000     

 

 

 

Total:

   $ 810,000,000     

 

 

 



--------------------------------------------------------------------------------

Schedule 1.01C

Collateral Documents

 

1.

Security Agreement dated as of the Closing Date, among the Borrower, the
Guarantors party thereto and the Administrative Agent.

 

2.

Collateral Agent Joinder Agreement, dated as of the Closing Date, to the
Intercreditor Agreement, among the Borrower, the Guarantors party thereto, Bank
of America, N.A. as Credit Agreement Collateral Agent, and Wilmington Trust
National Association as Notes Collateral Agent (as defined therein).

 

3.

Patent Security Agreement dated as of the Closing Date, among the Borrower, the
Guarantors party thereto and the Administrative Agent.

 

4.

Trademark Security Agreement dated as of the Closing Date, among the Borrower,
the Guarantors party thereto and the Administrative Agent.



--------------------------------------------------------------------------------

Schedule 5.06

Litigation

None.



--------------------------------------------------------------------------------

Schedule 5.07

Property

None.



--------------------------------------------------------------------------------

Schedule 5.08

Environmental

None.



--------------------------------------------------------------------------------

Schedule 5.11

Subsidiaries

 

1.

Vivint, Inc.

 

2.

Smart Home Pros, Inc. (f/k/a ARM Security, Inc.)

 

3.

Vivint Canada, Inc.

 

4.

Vivint Purchasing, LLC

 

5.

AP AL LLC



--------------------------------------------------------------------------------

Schedule 6.16

Post-Closing Obligations

 

1.

To the extent not delivered on the Closing Date, within 30 days after the
Closing Date (or such longer period as the Administrative Agent may reasonably
agree), the Loan Parties shall deliver endorsements and certificates of
insurance as specified in Section 6.07 of this Credit Agreement.

 

2.

To the extent not delivered on the Closing Date, within 30 days after the
Closing Date (or such longer period as the Administrative Agent may reasonably
agree), the Loan Parties shall deliver an Amended and Restated Intercompany
Note, substantially in the form of Exhibit G, to the Administrative Agent or,
subject to the Intercreditor Agreement, the collateral agent under the Revolving
Credit Agreement.

 

3.

To the extent not delivered on the Closing Date, within 30 days after the
Closing Date (or such longer period as the Administrative Agent may reasonably
agree), the Loan Parties shall deliver a stock certificate evidencing Vivint
Group, Inc.’s ownership in Vivint, Inc. to the Administrative Agent or, subject
to the Intercreditor Agreement, to the collateral agent under the Revolving
Credit Agreement.



--------------------------------------------------------------------------------

Schedule 7.01(b)

Liens

None.



--------------------------------------------------------------------------------

Schedule 7.02(f)

Investments

 

1.

On or about July 10, 2007, Borrower acquired 20% of the limited liability
company membership interests of PAR SIX, L.L.C., a Utah limited liability
company, which owns an aircraft hangar.

 

2.

On or about April 10, 2008, Borrower acquired 13% of the limited liability
company membership interests of Skyline Aviation II, L.L.C., a Utah limited
liability company, which owns an aircraft.



--------------------------------------------------------------------------------

Schedule 7.03(b)

Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 7.08(j)

Affiliate Transactions

 

    

Parties

  

Agreement

  

Date

1.    2GIG and Vivint, Inc.    Exclusive Purchase and Supply Agreement   
10/16/2009   

 

First Amendment to Exclusive Purchase and Supply Agreement

  

 

05/21/2010

  

 

2GIG, Vivint, Inc. and Vivint Purchasing, LLC

  

 

Second Amendment to Exclusive Purchase and Supply Agreement

  

 

07/06/2011

2.    Vivint, Inc. and Solar Sub    Administrative Services Agreement   
06/01/2011   

 

First Amendment

  

 

02/22/2012

  

 

Second Amendment

  

 

06/29/2012

3.    Vivint, Inc. and Solar Sub    Trademark / Service Mark License Agreement
   06/01/2011 4.    PAR Three L.L.C. and Apex Alarm Management, Inc.   
Operating Agreement of Skyline Aviation II L.L.C.    05/01/2006   

 

PAR Three L.L.C. partial assignment to Vivint, Inc. (consented to by Skyline
Aviation II L.L.C.)

  

 

Partial Assignment of Limited Liability Company Membership Interest in Skyline
Aviation II L.L.C.

  

 

04/10/2008

5.    Bruce R. Dickerson, L&T Enterprise, Inc., Canterbury Business Park LC, and
Apex Alarm Management, Inc.    Operating Agreement of PAR SIX L.L.C.    Undated
  

 

Bruce R. Dickerson, L&T Enterprise, Inc., Canterbury Business Park LC, Apex
Alarm Management, Inc. and Vivint, Inc.

  

 

Amendment “A”

  

 

November 2008

6.    APX and Todd R. Pedersen    Director and Officer Indemnification Agreement
   Pending 7.    APX and Shawn M. Brenchley    Director and Officer
Indemnification Agreement    Pending 8.    APX and Alex Dunn    Director and
Officer Indemnification Agreement    Pending 9.   

APX and Christopher A. Black

  

 

Director and Officer Indemnification Agreement

  

Pending



--------------------------------------------------------------------------------

    

Parties

  

Agreement

  

Date

10.    Vivint, Inc., 2GIG Technologies, Inc., Vivint Solar, Inc., and APX Group,
Inc.    Expense Sharing Agreement    05/08/2012 11.    2GIG Technologies, Inc.
and Vivint, Inc.    Exclusive Purchase and Supply Agreement    10/16/2009      

 

First Amendment to Exclusive Purchase and Supply Agreement

  

 

05/21/2010

  

 

2GIG Technologies, Inc., Vivint, Inc. and Vivint Purchasing, LLC

  

 

Second Amendment to Exclusive Purchase and Supply Agreement

  

 

07/06/2011

12.    2GIG Technologies, Inc. and Todd Pedersen    Director and Officer
Indemnification Agreement    Pending 13.    2GIG Technologies, Inc. and Alex
Dunn    Director and Officer Indemnification Agreement    Pending 14.    2GIG
Technologies, Inc. and Shawn Brenchley    Director and Officer Indemnification
Agreement    Pending 15.    2GIG Technologies, Inc. and Daniel Peterson   
Director and Officer Indemnification Agreement    Pending 16.    2GIG
Technologies, Inc. and Todd Santiago    Director and Officer Indemnification
Agreement    Pending 17.    2GIG Technologies, Inc. and John Sprague    Director
and Officer Indemnification Agreement    Pending 18.    2GIG Technologies, Inc.
and Terry Blumer    Director and Officer Indemnification Agreement    Pending
19.    2G Holding Company, LLC and 2GIG Technologies, Inc.    Contribution
Agreement    01/01/ 2010 20.    Vivint, Inc. and Vivint Solar Developer, LLC   
Product Development and Supply Agreement    09/30/2014 21.    Vivint Solar
Licensing, LLC and Vivint Solar, Inc.    Trademark License Agreement   
09/30/2014 22.    Vivint, Inc. and Vivint Solar, Inc.    Trademark Assignment
Agreement    09/30/2014 23.    Vivint, Inc. and Vivint Solar Licensing LLC   
Trademark Assignment Agreement    09/30/2014 24.    Vivint, Inc. and Vivint
Solar, Inc.    Sales Dealer Agreement    08/16/2017



--------------------------------------------------------------------------------

    

Parties

  

Agreement

  

Date

25.    Vivint, Inc. and Vivint Solar, Inc.    Non-Competition Agreement   
9/30/2014   

 

Amendment No. 1 to Non-Competition Agreement

  

 

08/16/2017

26.    Vivint, Inc. and Vivint Solar Developer, LLC    Marketing and Customer
Relations Agreement    09/30/2014      

 

Side Letter

  

 

07/20/2015

     

 

Amendment No. 1 to Marketing and Customer Relations Agreement

  

 

11/30/2016

     

 

Amendment No. 2 to Marketing and Customer Relations Agreement

  

 

08/16/2017

27.    Vivint, Inc. and Vivint Solar, Inc.    Master Framework Agreement   
09/30/2014 28.    Vivint, Inc. and Vivint Solar Provider, LLC    Master Backup
Maintenance Services Agreement    01/23/2014 29.    Vivint, Inc. and Vivint
Solar, Inc.    Transition Services Agreement    09/30/2014



--------------------------------------------------------------------------------

Schedule 7.09(b)

Burdensome Agreements

None.



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office, Certain Addresses for Notices

BORROWER:

APX Group, Inc.

4931 North 300 West

Provo, UT 84604

Attention: Shawn J. Lindquist, Esq.

Telephone: 801.900.2805

Electronic Mail: slindquist@vivint.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

One Independence Center

101 N Tryon Street

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: Daniel Butler

Telephone: 980.387.4802

Facsimile: 704.804.5104

Electronic Mail: dbutler4@baml.com

USD Payment Instructions:

Bank of America, N.A.

New York, NY

ABA# 026009593

Account No.: 1366072250600

Attn: Wire Clearing Acct for Syn Loans - LIQ

Ref: APX Group, Inc.

Other Notices as Administrative Agent and Collateral Agent:

Bank of America, N.A.

Agency Management

222 Broadway, 14th Floor

Mail Code: NY3-222-14-03

New York, New York 10038

Attention: Don B. Pinzon

Telephone: 646.556.3280

Facsimile: 212.901.7843

Electronic Mail: don.b.pinzon@baml.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                 ,                

To:     Bank of America, N.A., as Administrative Agent

One Independence Center

101 N Tryon Street

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: Daniel Butler

Telephone: 980.387.4802

Facsimile: 704.804.5104

Electronic Mail: dbutler4@baml.com

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of September 6, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among APX Group, Inc., a Delaware
corporation, (“Borrower”), APX Group Holdings, Inc., a Delaware corporation, the
other Guarantors party thereto from time to time, each lender from time to time
party thereto and Bank of America, N.A., as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The Borrower hereby requests (select one):

 

    A Borrowing of new Loans   

 

       A conversion of Loans made on   

 

  

OR

    A continuation of Eurocurrency Rate Loans made on

  

 

  

to be made on the terms set forth below:

 

(A)  Class of Borrowing1

  

 

  

(B)  Date of Borrowing, conversion or continuation (which is a Business Day)

  

 

  

(C)  Principal amount2

  

 

        

 

 

1 

E.g., “Initial Loans”, “Incremental Loans”, “Refinancing Loans” or “Extended
Loans” and, if applicable, the relevant Class.

2 

Eurocurrency Rate Loan Borrowings to be in a minimum amount of $2,000,000 or in
whole multiples of $1,000,000 in excess thereof. Base Rate Borrowings to be in a
minimum amount of $1,000,000 or in whole multiples of $100,000 in excess
thereof.

 

A-1



--------------------------------------------------------------------------------

(D)  Type of Loan3

  

 

  

(E)  Interest Period and the last day thereof4

  

 

        

[Except in respect of any conversion or continuation of a Borrowing, the
undersigned hereby represents and warrants to the Administrative Agent and the
Lenders that the conditions to lending specified in clauses (e) and (f) of
Section 4.01 of the Credit Agreement will be satisfied as of the date of the
Borrowing set forth above.]5

 

 

 

3 

Specify Eurocurrency Rate Loan or Base Rate Loan.

4 

Applicable for Eurocurrency Borrowings/Loans only.

5 

Applies only to Borrowings on Closing Date.

 

A-2



--------------------------------------------------------------------------------

APX GROUP, INC. By:  

 

Name:   Title:  

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

[RESERVED]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INITIAL LOAN NOTE

 

LENDER: [        ]        [New York, New York] PRINCIPAL AMOUNT: $[        ]    
   [Date]

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
the Lender set forth above (the “Lender”) or its registered assigns, in lawful
money of the United States of America in immediately available funds at the
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the Credit
Agreement, dated as of September 6, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among APX Group, Inc., a Delaware corporation, (“Borrower”), APX
Group Holdings, Inc., a Delaware corporation, the other Guarantors party thereto
from time to time, each lender from time to time party thereto and Bank of
America, N.A., as Administrative Agent, (A) on the dates set forth in the Credit
Agreement, the lesser of (i) the principal amount set forth above and (ii) the
aggregate unpaid principal amount of all Initial Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, and (B) interest from the date hereof
on the principal amount from time to time outstanding on each such Initial Loan
at the rate or rates per annum and payable on such dates, as provided in the
Credit Agreement.

The Borrower hereby promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates at the rate or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever, subject to entry in the Register. The non-exercise by the
holder hereof of any of its rights hereunder in any particular instance shall
not constitute a waiver thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Notes referred to in the Credit Agreement that, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional and mandatory prepayment of
the principal hereof prior to the maturity hereof and for the amendment or
waiver of certain provisions of the Credit Agreement, all upon the terms and
conditions therein specified.

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS TERM NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

 

C-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[The remainder of this page is intentionally left blank.]

 

C-2



--------------------------------------------------------------------------------

APX GROUP, INC. By:  

 

Name:   Title:  

 

C-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date    Amount of Loan   

Maturity

Date

   Payments of
Principal/Interest    Principal
Balance of
Note    Name of
Person Making
the Notation

 

  

 

  

 

  

 

  

 

  

 

 

C-4



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF COMPLIANCE CERTIFICATE

[Date]

Reference is made to the Credit Agreement, dated as of September 6, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among APX Group, Inc., a Delaware
corporation, (“Borrower”), APX Group Holdings, Inc., a Delaware corporation, the
other Guarantors party thereto from time to time, each lender from time to time
party thereto and Bank of America, N.A., as Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. In the event of any conflict or
inconsistency between this Compliance Certificate and the Credit Agreement, the
Credit Agreement shall control. Pursuant to Section 6.02(a) of the Credit
Agreement, the undersigned, solely in his/her capacity as a Responsible Officer
of the Borrower, certifies as follows:1

1. [Attached hereto as Exhibit A is a consolidated balance sheet of the Borrower
and its Subsidiaries for the fiscal year ended [            ], and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
[Ernst & Young LLP]2, which report and opinion has been prepared in accordance
with generally accepted auditing standards and is not subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (other than resulting from (x) activities,
operations, financial results or liabilities of any Unrestricted Subsidiary and
(y) the impending maturity of any Indebtedness). Also attached hereto as Exhibit
A are the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) (which
may be in footnote form only) from such consolidated financial statements.]3

2. [Attached hereto as Exhibit A is a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of the fiscal quarter ended [            ],
and the related (i) consolidated statements of income or operations for such
fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for such fiscal quarter and the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail (collectively, the “Financial Statements”). Such Financial
Statements fairly present in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes. Also attached hereto as Exhibit A are
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) (which
may be in footnote form only) from such consolidated financial statements.]4

 

1 

Schedules 1 through 3 set forth in paragraphs 5, 6 and 7 of the actual
Compliance Certificate delivered by the Borrowers may differ from this form of
Compliance Certificate to the extent necessary to reflect the terms of the
Credit Agreement, as may be amended, supplemented or modified from time to time.

2 

May be any other independent registered public accounting firm of nationally
recognized standing

3 

To be included if accompanying annual financial statements only.

4 

To be included if accompanying quarterly financial statements only.

 

D-2-1



--------------------------------------------------------------------------------

3. [Attached hereto as Exhibit B are the Projections required to be delivered
pursuant to Section 6.01(c) of the Credit Agreement. Such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
Projections. Actual results may vary from such Projections and such variations
may be material.]5

4. [[To my knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to the Credit Agreement, no Default has occurred and is continuing.]
[If unable to provide the foregoing certification, attach an Annex A specifying
the details of the Default that has occurred and is continuing and any action
taken or proposed to be taken with respect thereto.]6

5. [Attached hereto is the information required to be delivered pursuant to
Section 6.02(d) of the Credit Agreement.]7]

6. [Attached hereto as Schedule 3 is a description of each event, condition or
circumstance during the fiscal quarter ending [                            ]8
requiring a mandatory prepayment under Section 2.05(b) of the Credit Agreement.]

[The remainder of this page is intentionally left blank.]

 

5 

To be included only in annual compliance certificate.

6 

Item 4 may be disclosed in a separate certificate no later than five (5) days
after delivery of the financial statements pursuant to Section 6.02(a) of the
Credit Agreement.

7 

To be included in quarterly and annual compliance certificates, except
information required by Section 6.02(d)(i) to be included only in annual
compliance certificate.

8 

The last fiscal quarter covered by this Compliance Certificate.

 

D-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower, and has caused this certificate to be delivered as of the date first
set forth above.

 

APX GROUP INC.

By:

 

 

Name:

 

Title:

 

 

D-2-3



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF SOLVENCY CERTIFICATE

of

APX GROUP, INC.

AND ITS SUBSIDIARIES

[Date]

Reference is made to the Credit Agreement, dated as of September 6, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among APX Group, Inc., a Delaware corporation (the
“Borrower”), APX Group Holdings, Inc., a Delaware corporation, the other
Guarantors party thereto from time to time, each lender from time to time party
thereto and Bank of America, N.A., as Administrative Agent, the undersigned
hereby certifies, solely in such undersigned’s capacity as [chief financial
officer] [specify other officer with equivalent duties] of the Borrower, and not
individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement on
the date hereof, and after giving effect to the application of the proceeds of
such Loans:

 

  a.

The fair value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

  b.

The present fair saleable value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

  c.

The Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

  d.

The Borrower and its Subsidiaries, on a consolidated basis, are not engaged in,
and are not about to engage in, business for which they have unreasonably small
capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Borrower and its
Subsidiaries after consummation of the Transactions.

 

D-2-4



--------------------------------------------------------------------------------

[Signature Page Follows]

 

D-2-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [specify other officer with
equivalent duties] of the Borrower, on behalf of the Borrower, and not
individually, as of the date first stated above.

 

APX GROUP, INC.

By:

 

 

Name:

 

Title:

 

 

D-2-6



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor. In the event of any conflict or inconsistency between
this Assignment and Assumption and the Credit Agreement, the provisions of the
Credit Agreement shall control.

 

1.

  

Assignor[s]:

  

 

  

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

E-1



--------------------------------------------------------------------------------

     

                                                             

2.    Assignee[s]:   

                                                             

     

                                                             

   [for each Assignee, indicate if [Affiliate][Approved Fund] of [identify
Lender]] 3.    Affiliate Status:    [        ] 4.    Borrower(s):    APX Group,
Inc. 5.    Administrative Agent:    Bank of America, N.A., including any
successor thereto, as the administrative agent under the Credit Agreement 6.   
Credit Agreement:    Credit Agreement, dated as of September 6, 2018, among APX
Group, Inc., a Delaware corporation, APX Group Holdings, Inc., a Delaware
corporation, the other Guarantors party thereto from time to time, each lender
from time to time party thereto and Bank of America, N.A., as Administrative
Agent 7.    Assigned Interest:   

 

Assignor[s]5

  

Assignee[s]6

  

Facility

Assigned7

  

Aggregate

Amount of

Commitment/Loans

for all Lenders8

  

Amount of

Commitment/Loans

Assigned

  

Percentage

Assigned of

Commitment/

Loans9

  

CUSIP

Number

      ________________    $________________    $______________   
_______________%          ________________    $________________   
$______________    _______________%          ________________   
$________________    $______________    _______________%   

 

[8.

  

Trade Date:

         __________________]10            

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.,
“Initial Loans”, “Incremental Loans”, “Refinancing Loans” or “Extended Loans”,
etc. and, if applicable, the relevant Class).

8 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-2



--------------------------------------------------------------------------------

Effective Date:                                         , 20     [TO BE INSERTED
BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION
OF TRANSFER IN THE REGISTER THEREFOR.]

 

E-3



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

[Consented to and]11 Accepted: BANK OF AMERICA, N.A., as Administrative Agent
By:  

 

  Name:   Title: [Consented to]:12 APX GROUP, INC. By:  

 

  Name:   Title:

 

 

11 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

12 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

E-4



--------------------------------------------------------------------------------

ANNEX 1

TO EXHIBIT E

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(a) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.07(b) of the Credit Agreement), (iii) it is not a Defaulting Lender,
a natural person or an Affiliated Lender and it has reviewed the list of
Disqualified Lenders maintained by the Administrative Agent and the Assignee is
not a Disqualified Lender or an Affiliate of a Disqualified Lender, (iv) from
and after the Effective Date referred to in this Assignment and Assumption, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (v) it is sophisticated with respect to
decisions to acquire assets of the type represented by [the][such] Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the][such] Assigned Interest, is experienced in acquiring
assets of such type, (vi) it has received a copy of the Credit Agreement, and
has received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.01(a) and (b) as
applicable, of the Credit Agreement and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vii) it has, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(viii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, including but not limited to any
documentation required pursuant to Section 3.01 of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

E-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

E-6



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECURITY AGREEMENT

[attached]

 

F-1



--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

dated as of

September [    ], 2018

among

THE GRANTORS IDENTIFIED HEREIN

and

BANK of AMERICA, N.A.,

as Administrative Agent

 

 

Reference is made to the Intercreditor and Collateral Agency Agreement, dated as
of November 16, 2012, among APX Group, Inc., a Delaware corporation, the other
grantors party thereto, Bank of America, N.A., in its capacity as collateral
agent for the Credit Agreement Secured Parties (as defined therein) and
Wilmington Trust, National Association, in its capacity as collateral agent for
the Senior Secured Notes Secured Parties (as defined therein), and each
additional collateral agent from time to time party thereto as collateral agent
for any First Lien Obligations (as defined therein) of any other Class (as
defined therein), and as it may be amended from time to time in accordance with
the Credit Agreement (as defined below) (the “Closing Date Intercreditor
Agreement”). Each Secured Party (as defined in the Credit Agreement referred to
below) (a) consents to the terms of the Closing Date Intercreditor Agreement,
including the priority of payment provisions of such Closing Date Intercreditor
Agreement, (b) agrees that it will be bound by and will take no actions contrary
to the provisions of the Closing Date Intercreditor Agreement and (c) authorizes
and instructs the Administrative Agent to enter into the Closing Date
Intercreditor Agreement as “Collateral Agent,” and on behalf of such Secured
Party.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE I Definitions SECTION 1.01   Credit Agreement    1 SECTION 1.02   Other
Defined Terms    1 ARTICLE II Pledge of Securities SECTION 2.01   Pledge    4
SECTION 2.02   Delivery of the Pledged Equity    5 SECTION 2.03  
Representations, Warranties and Covenants    5 SECTION 2.04   Certification of
Limited Liability Company and Limited Partnership Interests    7 SECTION 2.05  
Registration in Nominee Name; Denominations    7 SECTION 2.06   Voting Rights;
Dividends and Interest    8 ARTICLE III Security Interests in Personal Property
SECTION 3.01   Security Interest    10 SECTION 3.02   Representations and
Warranties    12 SECTION 3.03   Covenants    13 ARTICLE IV Remedies SECTION 4.01
  Remedies Upon Default    16 SECTION 4.02   Application of Proceeds    18
SECTION 4.03   Grant of License to Use Intellectual Property    18 ARTICLE V
Subordination SECTION 5.01   Subordination    19

 

-i-



--------------------------------------------------------------------------------

Page ARTICLE VI Miscellaneous SECTION 6.01   Notices    19 SECTION 6.02  
Waivers; Amendment    20 SECTION 6.03   Administrative Agent’s Fees and
Expenses; Indemnification    20 SECTION 6.04   Successors and Assigns    20
SECTION 6.05   Survival of Agreement    20 SECTION 6.06   Counterparts;
Effectiveness; Several Agreement    21 SECTION 6.07   Severability    21
SECTION 6.08   Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process    21 SECTION 6.09   Headings    21 SECTION 6.10  
Security Interest Absolute    21 SECTION 6.11   Termination or Release    22
SECTION 6.12   Additional Grantors    22 SECTION 6.13   Administrative Agent
Appointed Attorney-in-Fact    22 SECTION 6.14   General Authority of the
Administrative Agent    23 SECTION 6.15   Reasonable Care    23 SECTION 6.16  
Delegation; Limitation    23 SECTION 6.17   Reinstatement    23 SECTION 6.18  
Miscellaneous    24

 

Schedules    Schedule I    Subsidiary Parties Schedule II    Pledged Equity and
Pledged Debt Schedule III    Commercial Tort Claims Exhibits    Exhibit I   
Form of Security Agreement Supplement Exhibit II    Perfection Certificate
Exhibit III    Form of Patent Security Agreement Exhibit IV    Form of Trademark
Security Agreement Exhibit V    Form of Copyright Security Agreement

 

-ii-



--------------------------------------------------------------------------------

SECURITY AGREEMENT dated as of September [     ], 2018, among the Grantors (as
defined below) and Bank of America, N.A., as Administrative Agent for the
Secured Parties (in such capacity, the “Administrative Agent”).

Reference is made to the Credit Agreement dated as of September 6, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among APX Group Inc., a Delaware corporation, (“Borrower”), APX
Group Holdings, Inc., a Delaware corporation, (the “Holdings”), the other
Guarantors party thereto from time to time, each lender from time to time party
thereto (collectively, the “Lenders” and individually, a “Lender”), and Bank of
America, N.A., as Administrative Agent. The Lenders have agreed to extend credit
to the Borrower subject to the terms and conditions set forth in the Credit
Agreement. The obligations of the Lenders to extend such credit are conditioned
upon, among other things, the execution and delivery of this Agreement. Holdings
and the Subsidiary Parties are affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement, and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit. Accordingly, the parties
hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Credit Agreement.

(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement. All terms defined in the
UCC (as defined herein) and not defined in this Agreement have the meanings
specified therein; the term “instrument” shall have the meaning specified in
Article 9 of the UCC.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

SECTION 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the UCC.

“Administrative Agent” has the meaning assigned to such term in the recitals of
the Agreement.

“Agreement” means this Security Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Borrower” has the meaning assigned to such term in the recitals of this
Agreement.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.



--------------------------------------------------------------------------------

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyright rights in any work subject to the copyright laws of
the United States, whether as author, assignee, transferee or otherwise, and
(b) all registrations and applications for registration of any such copyright in
the United States, including registrations, recordings, supplemental
registrations and pending applications for registration in the USCO.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“General Intangibles” has the meaning specified in Article 9 of the UCC.

“Grantor” means the Borrower, each Guarantor that is a party hereto, and each
Guarantor that becomes a party to this Agreement after the Closing Date.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
the intellectual property rights in software and databases and related
documentation and all additions and improvements to the foregoing.

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as
Exhibits III, IV and V, respectively.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder or with respect thereto
including damages and payments for past, present or future infringements or
violations thereof, and (iii) rights to sue for past, present and future
violations thereof.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

 

-2-



--------------------------------------------------------------------------------

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters Patent of the United States in or to which any Grantor
now or hereafter has any right, title or interest therein, all registrations and
recordings thereof, and all applications for letters Patent of the United
States, including registrations, recordings and pending applications in the
USPTO, and (b) all reissues, continuations, divisions, continuations-in-part,
renewals, improvements or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of each of the
Grantors.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means the Pledged Equity and Pledged Debt.

“Secured Obligations” means the “Obligations” (as defined in the Credit
Agreement).

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05 of the Credit Agreement.

“Security Agreement Supplement” means an instrument substantially in the form of
Exhibit I hereto.

“Subsidiary Parties” means (a) the Restricted Subsidiaries identified on
Schedule I and (b) each other Restricted Subsidiary that becomes a party to this
Agreement as a Subsidiary Party after the Closing Date.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, designs, fictitious business names other source or business
identifiers, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the USPTO or any similar offices in any State of the United States or any
political subdivision thereof, and all extensions or renewals thereof, as well
as any unregistered trademarks and service marks used by a Grantor and (b) all
goodwill connected with the use of and symbolized thereby.

 

-3-



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

ARTICLE II

Pledge of Securities

SECTION 2.01 Pledge. As security for the payment or performance, as the case may
be, in full of the Secured Obligations, including the Guarantees, each of the
Grantors hereby assigns and pledges to the Administrative Agent, its successors
and assigns, for the benefit of the Secured Parties, and hereby grants to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of such Grantors’ right, title and interest
in, to and under:

(i) all Equity Interests held by it that are listed on Schedule II and any other
Equity Interests obtained in the future by such Grantor and the certificates
representing all such Equity Interests (the “Pledged Equity”); provided that the
Pledged Equity shall not include (A) Excluded Assets or (B) for the avoidance of
doubt, Equity Interests in excess of 65% of the issued and outstanding Equity
Interests of (1) any Restricted Subsidiary that is a wholly owned Material
Domestic Subsidiary that is directly owned by the Borrower or by any Subsidiary
Guarantor and that (x) is treated as a disregarded entity for federal income tax
purposes and (y) substantially all of the assets of which consist of the Equity
Interests and/or Indebtedness of one or more CFCs and any other assets
incidental thereto and (2) any Restricted Subsidiary that is a wholly owned
Material Foreign Subsidiary that is directly owned by the Borrower or by any
Subsidiary Guarantor;

(ii) (A) the debt securities owned by it and listed opposite the name of such
Grantor on Schedule II, (B) any debt securities obtained in the future by such
Grantor and (C) the promissory notes and any other instruments evidencing such
debt securities (the “Pledged Debt”); provided that the Pledged Debt shall not
include any Excluded Assets;

(iii) all other property that may be delivered to and held by the Administrative
Agent pursuant to the terms of this Section 2.01;

(iv) subject to Section 2.06, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of, the securities referred to in
clauses (i) and (ii) above;

 

-4-



--------------------------------------------------------------------------------

(v) subject to Section 2.06, all rights and privileges of such Grantor with
respect to the securities and other property referred to in
clauses (i), (ii), (iii) and (iv) above; and

(vi) all Proceeds of any of the foregoing

(the items referred to in clauses (i) through (vi) above being collectively
referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Administrative Agent, its successors and assigns, for the benefit of
the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 2.02 Delivery of the Pledged Equity.

(a) Each Grantor agrees promptly (but in any event within 30 days after receipt
by such Grantor or such longer period as the Administrative Agent may agree in
its reasonable discretion) to deliver or cause to be delivered to the
Administrative Agent, for the benefit of the Secured Parties, any and all
(i) Pledged Equity to the extent certificated and (ii) to the extent required to
be delivered pursuant to paragraph (b) of this Section 2.02, Pledged Debt.

(b) Each Grantor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5,000,000 owed to such Grantor by any
Person that is evidenced by a duly executed promissory note to be pledged and
delivered to the Administrative Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.

(c) Upon delivery to the Administrative Agent, any Pledged Securities shall be
accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Administrative Agent and
by such other instruments and documents as the Administrative Agent may
reasonably request (other than instruments or documents governed by or requiring
actions in any non-U.S. jurisdiction related to Equity Interests of Foreign
Subsidiaries). Each delivery of Pledged Securities shall be accompanied by a
schedule describing the securities, which schedule shall be deemed to supplement
Schedule II and made a part hereof; provided that failure to supplement Schedule
II shall not affect the validity of such pledge of such Pledged Equity. Each
schedule so delivered shall supplement any prior schedules so delivered.

SECTION 2.03 Representations, Warranties and Covenants. Each Grantor represents,
warrants and covenants to and with the Administrative Agent, for the benefit of
the Secured Parties, that:

(a) As of the date hereof, Schedule II includes all Equity Interests, debt
securities and promissory notes required to be pledged by such Grantor hereunder
in order to satisfy the Collateral and Guarantee Requirement;

(b) the Pledged Equity issued by the Borrower, each other Borrower, or a
wholly-owned Restricted Subsidiary have been duly and validly authorized and
issued by the issuers thereof and are fully paid and nonassessable;

 

-5-



--------------------------------------------------------------------------------

(c) except for the security interests granted hereunder, such Grantor (i) is,
subject to any transfers made in compliance with the Credit Agreement, the
direct owner, beneficially and of record, of the Pledged Equity indicated on
Schedule II, (ii) holds the same free and clear of all Liens, other than
(A) Liens created by the Collateral Documents and any Liens expressly permitted
by Section 7.01 of the Credit Agreement that are governed by any Intercreditor
Agreement and (B) nonconsensual Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement, and (iii) if requested by the
Administrative Agent, will defend its title or interest thereto or therein
against any and all Liens (other than the Liens permitted pursuant to this
Section 2.03(c)), however arising, of all Persons whomsoever;

(d) except for restrictions and limitations (i) that are imposed or permitted by
the Loan Documents or securities laws generally, (ii) in the case of Pledged
Equity of Persons that are not Subsidiaries, that are transfer restrictions that
exist at the time of acquisition of Equity Interests in such Persons, and
(iii) that are described in the Perfection Certificate, the Pledged Collateral
is freely transferable and assignable, and none of the Pledged Collateral is
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Administrative
Agent of rights and remedies hereunder;

(e) the execution and performance by the Grantors of this Agreement are within
each Grantor’s corporate or limited liability company powers and have been duly
authorized by all necessary corporate or limited liability company action or
other organizational action;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby, except for (i) filings and registrations necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the
Administrative Agent (for the benefit of the Secured Parties) and
(ii) approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect (except to the extent not required to be obtained, taken,
given, or made or to be in full force and effect pursuant to the Collateral and
Guarantee Requirement);

(g) by virtue of the execution and delivery by each Grantor of this Agreement,
and delivery of the Pledged Securities to and continued possession by the
Administrative Agent or its bailee pursuant to the Closing Date Intercreditor
Agreement, the Administrative Agent for the benefit of the Secured Parties has a
legal, valid and perfected lien upon and security interest in such Pledged
Security as security for the payment and performance of the Secured Obligations
to the extent such perfection is governed by the UCC, subject only to
nonconsensual Liens permitted by Section 7.01 of the Credit Agreement and any
Lien expressly permitted by Section 7.01 of the Credit Agreement that are
governed by any Intercreditor Agreement; and

 

-6-



--------------------------------------------------------------------------------

(h) the pledge effected hereby is effective to vest in the Administrative Agent,
for the benefit of the Secured Parties, the rights of the Administrative Agent
in the Pledged Collateral to the extent intended hereby.

Subject to the terms of this Agreement, each Grantor hereby agrees that upon the
occurrence and during the continuance of an Event of Default, it will comply
with instructions of the Administrative Agent with respect to the Equity
Interests in such Grantor that constitute Pledged Equity hereunder that are not
certificated without further consent by the applicable owner or holder of such
Equity Interests.

Notwithstanding anything to the contrary in this Agreement, to the extent any
provision of this Agreement or the Credit Agreement excludes any assets from the
scope of the Pledged Collateral, or from any requirement to take any action to
perfect any security interest in favor of the Administrative Agent for the
benefit of the Secured Parties in the Pledged Collateral, the representations,
warranties and covenants made by any relevant Grantor in this Agreement with
respect to the creation, perfection or priority (as applicable) of the security
interest granted in favor of the Administrative Agent for the benefit of the
Secured Parties (including, without limitation, this Section 2.03) shall be
deemed not to apply to such excluded assets.

SECTION 2.04 Certification of Limited Liability Company and Limited Partnership
Interests. No interest in any limited liability company or limited partnership
controlled by any Grantor that constitutes Pledged Equity shall be represented
by a certificate unless (i) the limited liability company agreement or
partnership agreement expressly provides that such interests shall be a
“security” within the meaning of Article 8 of the UCC of the applicable
jurisdiction, and (ii) such certificate shall be delivered to the Administrative
Agent in accordance with Section 2.02. Any limited liability company and any
limited partnership controlled by any Grantor shall either (a) not include in
its operative documents any provision that any Equity Interests in such limited
liability company or such limited partnership be a “security” as defined under
Article 8 of the Uniform Commercial Code or (b) certificate any Equity Interests
in any such limited liability company or such limited partnership. To the extent
an interest in any limited liability company or limited partnership controlled
by any Grantor and pledged under Section 2.01 is certificated or becomes
certificated, (i) each such certificate shall be delivered to the Administrative
Agent, pursuant to Section 2.02(a) and (ii) such Grantor shall fulfill all other
requirements under Section 2.02 applicable in respect thereof. Such Grantor
hereby agrees that if any of the Pledged Collateral are at any time not
evidenced by certificates of ownership, then each applicable Grantor shall, to
the extent permitted by applicable law, if necessary or, upon the request of the
Administrative Agent, desirable to perfect a security interest in such Pledged
Collateral, cause such pledge to be recorded on the equity holder register or
the books of the issuer, execute any customary pledge forms or other documents
necessary or appropriate to complete the pledge and give the Administrative
Agent the right to transfer such Pledged Collateral under the terms hereof.

SECTION 2.05 Registration in Nominee Name; Denominations. If an Event of Default
shall have occurred and be continuing and the Administrative Agent shall have
given the Borrower prior written notice of its intent to exercise such rights,
(a) the Administrative Agent, on behalf of the Secured Parties, shall have the
right to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Administrative Agent and each
Grantor will promptly give to the Administrative Agent copies of any written
notices or other written communications received by it with respect to Pledged
Equity registered in the name of such Grantor and (b) the Administrative Agent
shall have the right to exchange the certificates representing Pledged Equity
for certificates of smaller or larger denominations for any purpose consistent
with this Agreement, to the extent permitted by the documentation governing such
Pledged Securities.

 

-7-



--------------------------------------------------------------------------------

SECTION 2.06 Voting Rights; Dividends and Interest.

(a) Unless and until an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have provided prior notice to the Borrower
that the rights of the Grantor under this Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof and each Grantor agrees that it shall exercise such rights for
purposes consistent with the terms of this Agreement, the Credit Agreement and
the other Loan Documents.

(ii) The Administrative Agent shall promptly (after reasonable advance notice)
execute and deliver to each Grantor, or cause to be executed and delivered to
such Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Administrative
Agent and the Secured Parties and shall be promptly (and in any event within 10
Business Days or such longer period as the Administrative Agent may agree in its
reasonable discretion) delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement reasonably requested by the
Administrative Agent). So long as no Default or Event of Default has occurred
and is continuing, the Administrative Agent shall promptly deliver to each
Grantor any Pledged Securities in its possession if requested to be delivered to
the issuer thereof in connection with any exchange or redemption of such Pledged
Securities permitted by the Credit Agreement in accordance with this
Section 2.06(a)(iii).

 

-8-



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Borrower of the suspension of
the Grantors’ rights under paragraph (a)(iii) of this Section 2.06, then all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Section 2.06 shall cease, and all such rights shall thereupon become vested
in the Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions subject to the terms of the Closing Date Intercreditor Agreement.
All dividends, interest, principal or other distributions received by any
Grantor contrary to the provisions of this Section 2.06 shall be held in trust
for the benefit of the Administrative Agent, shall be segregated from other
property or funds of such Grantor and shall be promptly (and in any event within
10 days or such longer period as the Administrative Agent may agree in its
reasonable discretion) delivered to the Administrative Agent upon demand in the
same form as so received (with any necessary endorsement reasonably requested by
the Administrative Agent). Any and all money and other property paid over to or
received by the Administrative Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Administrative Agent in an account to be
established by the Administrative Agent upon receipt of such money or other
property and shall be applied in accordance with the provisions of Section 4.02.
After all Events of Default have been cured or waived, the Administrative Agent
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.06 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have provided the Borrower with notice of the
suspension of its rights under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived, each Grantor
shall have the exclusive right to exercise the voting and/or consensual rights
and powers that the Borrower would otherwise be entitled to exercise pursuant to
the terms of paragraph (a)(i) above, and the obligations of the Administrative
Agent under paragraph (a)(ii) of this Section 2.06 shall be reinstated.

(d) Any notice given by the Administrative Agent to the Borrower under
Section 2.05 or Section 2.06 (i) shall be given in writing, (ii) may be given
with respect to one or more Grantors at the same or different times and
(iii) may suspend the rights of the Grantors under paragraph (a)(i) or paragraph
(a)(iii) of this Section 2.06 in part without suspending all such rights (as
specified by the Administrative Agent in its sole and absolute discretion) and
without waiving or otherwise affecting the Administrative Agent’s rights to give
additional notices from time to time suspending other rights so long as an Event
of Default has occurred and is continuing.

 

-9-



--------------------------------------------------------------------------------

ARTICLE III

Security Interests in Personal Property

SECTION 3.01 Security Interest.

(a) As security for the payment or performance, as the case may be, in full of
the Secured Obligations, including the Guarantees, each Grantor hereby assigns
and pledges to the Administrative Agent, its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in, all right, title or interest in or to any
and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment;

(v) all General Intangibles;

(vi) all Goods;

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all books and records pertaining to the Article 9 Collateral;

(xi) all Fixtures;

(xii) all Letter-of-Credit Rights, but only to the extent constituting a
supporting obligation for other Article 9 Collateral as to which perfection of
security interests in such Article 9 Collateral is accomplished by the filing of
a UCC financing statement;

(xiii) all Intellectual Property;

(xiv) all Commercial Tort Claims listed on Schedule III and on any supplement
thereto received by the Administrative Agent pursuant to Section 3.03(g); and

(xv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all Supporting Obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

 

-10-



--------------------------------------------------------------------------------

provided that, notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Assets and the term “Article 9 Collateral” shall not include any Excluded
Assets.

(b) Subject to Section 3.01(e), each Grantor hereby irrevocably authorizes the
Administrative Agent for the benefit of the Secured Parties at any time and from
time to time to file in any relevant jurisdiction any initial financing
statements with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Article 9 Collateral as “all assets” or
“all personal property” of such Grantor or words of similar effect as being of
an equal or lesser scope or with greater detail and (ii) contain the information
required by Article 9 of the Uniform Commercial Code or the analogous
legislation of each applicable jurisdiction for the filing of any financing
statement or amendment, including whether such Grantor is an organization, the
type of organization and, if required, any organizational identification number
issued to such Grantor. Each Grantor agrees to provide such information to the
Administrative Agent promptly upon any reasonable request.

(c) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.

(d) Each Grantor hereby further authorizes the Administrative Agent to file with
the USPTO or the USCO (or any successor office) one or more Intellectual
Property Security Agreements substantially in the form of Exhibits III, IV or V,
as applicable, and such other documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in United States Intellectual Property of each Grantor in
which a security interest has been granted by each Grantor, without the
signature of any Grantor, and naming any Grantor or the Grantor as debtors and
the Administrative Agent as secured party. No Grantor shall be required to
complete any filings governed by non-United States laws or take any other action
with respect to the perfection of the Security Interests created hereby in any
Intellectual Property subsisting in any non-United States jurisdiction.

(e) Notwithstanding anything to the contrary in the Loan Documents, none of the
Grantors shall be required, nor is the Administrative Agent authorized, (i) to
perfect the Security Interests granted by this Security Agreement (including
Security Interests in Investment Property and Fixtures) by any means other than
by (A) filings pursuant to the Uniform Commercial Code in the office of the
secretary of state (or similar central filing office) of the relevant State(s),
and filings in the applicable real estate records with respect to any fixtures
relating to Mortgaged Properties, (B) filings in United States government
offices with respect to Intellectual Property of Grantor as expressly required
elsewhere herein, (C) delivery to the Administrative Agent to be held in its
possession of all Collateral consisting of Instruments and certificated Pledged
Equity as expressly required elsewhere herein or (D) other methods expressly
provided herein, (ii) to enter into any deposit account control agreement,
securities account control agreement or any other control agreement with respect
to any deposit account, securities account or any other Collateral that requires
perfection by “control” except as otherwise set forth in this Section 3.01(e),
(iii) to take any action (other than the actions listed in clauses (i)(A) and
(C) above) with respect to any assets located outside of the United States,
(iv) to perfect in any assets subject to a certificate of title statute or
(v) to deliver any Equity Interests except as expressly provided in
Section 2.01.

 

-11-



--------------------------------------------------------------------------------

SECTION 3.02 Representations and Warranties. Each Grantor jointly and severally
represents and warrants, as to itself and the other Grantors, to the
Administrative Agent and the Secured Parties that:

(a) Subject to Liens permitted by Section 7.01 of the Credit Agreement, each
Grantor has good and valid rights in and title (except as otherwise permitted by
the Loan Documents) to the Article 9 Collateral with respect to which it has
purported to grant a Security Interest hereunder and has full power and
authority to grant to the Administrative Agent the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other Person other than any consent or approval that has been
obtained.

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein is correct and complete in all material
respects (except the information therein with respect to the exact legal name of
each Grantor shall be correct and complete in all respects) as of the Closing
Date. Subject to Section 3.01(e), the Uniform Commercial Code financing
statements or other appropriate filings, recordings or registrations prepared by
the Administrative Agent based upon the information provided to the
Administrative Agent in the Perfection Certificate for filing in the applicable
filing office (or specified by notice from the Borrower to the Administrative
Agent after the Closing Date in the case of filings, recordings or registrations
(other than filings required to be made in the USPTO and the USCO in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States Patents, Trademarks and Copyrights), in each case, as required by
Section 6.11 of the Credit Agreement), are all the filings, recordings and
registrations that are necessary to establish a legal, valid and perfected
security interest in favor of the Administrative Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code, and no further or
subsequent filing, re-filing, recording, rerecording, registration or
re-registration is necessary in any such jurisdiction, except as provided under
applicable Law with respect to the filing of continuation statements.

(c) Each Grantor represents and warrants that short-form Intellectual Property
Security Agreements containing a description of all Article 9 Collateral
consisting of material United States registered Patents (and Patents for which
United States registration applications are pending), United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights, respectively (other than, in
each case, any Excluded Assets), have been delivered to the Administrative Agent
for recording by the USPTO and the USCO pursuant to 35 U.S.C. § 261, 15 U.S.C.
§ 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable, (for
the benefit of the Secured Parties) in respect of all Article 9 Collateral
consisting of registrations and applications for Patents, Trademarks and
Copyrights. To the extent a security interest may be perfected by filing,
recording or registration in USPTO or USCO under the Federal intellectual
property laws, then no

 

-12-



--------------------------------------------------------------------------------

further or subsequent filing, re-filing, recording, rerecording, registration or
re-registration is necessary (other than (i) such filings and actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of Patents, Trademarks and Copyrights (or registration or
application for registration thereof) acquired or developed by any Grantor after
the date hereof and (ii) the UCC financing and continuation statements
contemplated in Section 3.02(b)).

(d) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations and (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code. Subject to Section 3.01(e) of this Agreement, the Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral, other than any Liens expressly permitted pursuant to Section 7.01 of
the Credit Agreement.

(e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable Laws covering any Article 9 Collateral, (ii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with the USPTO
or the USCO or (iii) any assignment in which any Grantor assigns any Article 9
Collateral or any security agreement or similar instrument covering any Article
9 Collateral with any foreign governmental, municipal or other office, which
financing statement or analogous document, assignment, security agreement or
similar instrument is still in effect, except, in each case, for Liens expressly
permitted pursuant to Section 7.01 of the Credit Agreement and assignments
permitted by the Credit Agreement.

(f) As of the date hereof, no Grantor has any Commercial Tort Claim in excess of
$8,000,000 other than the Commercial Tort Claims listed on Schedule III.

SECTION 3.03 Covenants.

(a) The Borrower agrees to notify the Administrative Agent in writing promptly,
but in any event within 60 days (or such longer period as the Administrative
Agent may agree in its reasonable discretion), after any change in (i) the legal
name of any Grantor, (ii) the identity or type of organization or corporate
structure of any Grantor, (iii) the jurisdiction of organization of any Grantor
or (iv) the organizational identification number of such Grantor, if any.

(b) Subject to Section 3.01(e), each Grantor shall, at its own expense, upon the
reasonable request of the Administrative Agent, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Administrative Agent in
the Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 of the Credit Agreement; provided that,
nothing in this Agreement shall prevent any Grantor from discontinuing the
operation or maintenance of any of its assets or properties if such
discontinuance is (x) determined by such Grantor to be desirable in the conduct
of its business and (y) permitted by the Credit Agreement.

 

-13-



--------------------------------------------------------------------------------

(c) Subject to Section 3.01(e), each Grantor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Administrative Agent
may from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement, the granting of the Security Interest
and the filing of any financing statements (including amendments or
continuations thereof) or other documents in connection herewith or therewith.
If any amount payable under or in connection with any of the Article 9
Collateral that is in excess of $5,000,000 shall be or become evidenced by any
promissory note, other instrument or debt security, such note, instrument or
debt security shall be promptly (and in any event within 30 days of its
acquisition or such longer period as the Administrative Agent may agree in its
reasonable discretion) pledged and delivered to the Administrative Agent, for
the benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Administrative Agent.

(d) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or any other Loan Document and within a
reasonable period of time after the Administrative Agent has requested that it
do so, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent within 10 Business Days after demand for any payment made
or any reasonable expense incurred by the Administrative Agent pursuant to the
foregoing authorization; provided, however, the Grantors shall not be obligated
to reimburse the Administrative Agent with respect to any Intellectual Property
that any Grantor has failed to maintain or pursue, or otherwise allowed to
lapse, terminate, expire or be put into the public domain in accordance with
Section 3.03(f)(iv). Nothing in this paragraph shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the
Administrative Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.

(e) Each Grantor (rather than the Administrative Agent or any Secured Party)
shall remain liable (as between itself and any relevant counterparty) to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof.

(f) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person the value of which is in excess of
$5,000,000 to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Administrative Agent for the
benefit of the Secured Parties provided that,

 

-14-



--------------------------------------------------------------------------------

notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in any Excluded Assets. Such
assignment need not be filed of public record unless necessary to continue the
perfected status of the security interest against creditors of and transferees
from the Account Debtor or other Person granting the security interest.

(g) Intellectual Property Covenants.

(i) Other than to the extent not prohibited herein or in the Credit Agreement or
with respect to registrations and applications no longer used or useful, except
to the extent failure to act would not, as deemed by the applicable Grantor in
its reasonable business judgment, reasonably be expected to have a Material
Adverse Effect, with respect to registration or pending application of each item
of its Intellectual Property for which such Grantor has standing to do so, each
Grantor agrees to take, at its expense, all reasonable steps, including, without
limitation, in the USPTO, the USCO and any other governmental authority located
in the United States, to pursue the registration and maintenance of each Patent,
Trademark, or Copyright registration or application now or hereafter included in
the Intellectual Property of such Grantor that are not Excluded Assets.

(ii) Other than to the extent not prohibited herein or in the Credit Agreement,
or with respect to registrations and applications no longer used or useful, or
except as would not, as deemed by the applicable Grantor in its reasonable
business judgment, reasonably be expected to have a Material Adverse Effect, no
Grantor shall do or permit any act or knowingly omit to do any act whereby any
of its Intellectual Property, excluding Excluded Assets, may lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(or in the case of a trade secret, become publicly known).

(iii) Other than as excluded or as not prohibited herein or in the Credit
Agreement, or with respect to Patents, Copyrights or Trademarks which are no
longer used or useful in the applicable Grantor’s business operations or except
where failure to do so would not, as deemed by the applicable Grantor in its
reasonable business judgment, reasonably be expected to have a Material Adverse
Effect, each Grantor shall take all reasonable steps to preserve and protect
each item of its Intellectual Property, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and services as of the date hereof, and taking reasonable steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to standards of quality.

(iv) Notwithstanding any other provision of this Agreement, nothing in this
Agreement or any other Loan Document prevents or shall be deemed to prevent any
Grantor from disposing of, discontinuing the use or maintenance of, failing to
pursue, or otherwise allowing to lapse, terminate or be put into the public
domain, any of its Intellectual Property to the extent permitted by the Credit
Agreement if such Grantor determines in its reasonable business judgment that
such discontinuance is desirable in the conduct of its business.

(v) Within the same delivery period as required for the delivery of the annual
Compliance Certificate required to be delivered under Section 6.02(a) of the
Credit Agreement the Borrower shall provide a list of any additional
registrations of Intellectual Property of all Grantors not previously disclosed
to the Administrative Agent including such information as is necessary for such
Grantor to make appropriate filings in the USPTO and USCO.

 

-15-



--------------------------------------------------------------------------------

(h) Commercial Tort Claims. If the Grantors shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated by such Grantor to
exceed $5,000,000 for which this clause has not been satisfied and for which a
complaint in a court of competent jurisdiction has been filed, such Grantor
shall within 45 days (or such longer period as the Administrative Agent may
agree in its reasonable discretion) after the end of the fiscal quarter in which
such complaint was filed notify the Administrative Agent thereof in a writing
signed by such Grantor including a summary description of such claim and grant
to the Administrative Agent, for the benefit of the Secured Parties, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement.

ARTICLE IV

Remedies

SECTION 4.01 Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Administrative Agent
shall have the right to exercise any and all rights afforded to a secured party
with respect to the Secured Obligations, including the Guarantees, under the
Uniform Commercial Code or other applicable Law and also may (i) require each
Grantor to, and each Grantor agrees that it will at its expense and upon request
of the Administrative Agent, promptly assemble all or part of the Collateral as
directed by the Administrative Agent and make it available to the Administrative
Agent at a place and time to be designated by the Administrative Agent that is
reasonably convenient to both parties; (ii) occupy any premises owned or, to the
extent lawful and permitted, leased by any of the Grantors where the Collateral
or any part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under Law, without obligation to
such Grantor in respect of such occupation; provided that the Administrative
Agent shall provide the applicable Grantor with notice thereof prior to such
occupancy; (iii) exercise any and all rights and remedies of any of the Grantors
under or in connection with the Collateral, or otherwise in respect of the
Collateral; provided that the Administrative Agent shall provide the applicable
Grantor with notice thereof prior to such exercise; and (iv) subject to the
mandatory requirements of applicable Law and the notice requirements described
below, sell or otherwise dispose of all or any part of the Collateral securing
the Secured Obligations at a public or private sale or at any broker’s board or
on any securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate. The Administrative Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by Law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any Law now existing or hereafter enacted. The
Administrative Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice

 

-16-



--------------------------------------------------------------------------------

within the meaning of Section 9-611 of the UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine. The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the extent permitted
by Law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by Law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by Law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Administrative Agent shall be free to
carry out such sale pursuant to such agreement and no Grantor shall be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Administrative Agent shall have entered
into such an agreement all Events of Default shall have been remedied and the
Secured Obligations paid in full. As an alternative to exercising the power of
sale herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at Law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the UCC or its equivalent in other jurisdictions.

Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default (provided that the Administrative Agent shall
provide the applicable Grantor with notice thereof prior to, to the extent
reasonably practicable, or otherwise promptly after, exercising such rights),
for the purpose of (i) making, settling and adjusting claims in respect of
Article 9 Collateral under policies of insurance, endorsing the name of such
Grantor on any check, draft,

 

-17-



--------------------------------------------------------------------------------

instrument or other item of payment for the proceeds of such policies if
insurance, (ii) making all determinations and decisions with respect thereto and
(iii) obtaining or maintaining the policies of insurance required by
Section 6.07 of the Credit Agreement or to pay any premium in whole or in part
relating thereto. All sums disbursed by the Administrative Agent in connection
with this paragraph, including reasonable attorneys’ fees, court costs, expenses
and other charges relating thereto, shall be payable, within 10 days of demand,
by the Grantors to the Administrative Agent and shall be additional Secured
Obligations secured hereby.

SECTION 4.02 Application of Proceeds. The Administrative Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash in accordance with Section 8.03 of the Credit Agreement.

The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.

The Administrative Agent shall have no liability to any of the Secured Parties
for actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, provided that nothing in this sentence shall prevent any
Grantor from contesting any amounts claimed by any Secured Party in any
information so supplied. All distributions made by the Administrative Agent
pursuant to this Section 4.02 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error).

SECTION 4.03 Grant of License to Use Intellectual Property. For the exclusive
purpose of enabling the Administrative Agent to exercise rights and remedies
under this Agreement at such time as the Administrative Agent shall be lawfully
entitled to exercise such rights and remedies at any time after and during the
continuance of an Event of Default, each Grantor hereby grants to the
Administrative Agent a non-exclusive, royalty-free, limited license (until the
termination or cure of the Event of Default) for cash, upon credit or for future
delivery as the Administrative Agent shall deem appropriate to use, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
such Grantor, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof; provided, however, that all of the foregoing
rights of the Administrative Agent to use such licenses, sublicenses and other
rights, and (to the extent permitted by the terms of such licenses and
sublicenses) all licenses and sublicenses granted thereunder, shall expire
immediately upon the termination or cure of all Events of Default and shall be
exercised by the Administrative Agent solely during the continuance of an Event
of Default and upon 10 Business Days’ prior written notice to the applicable
Grantor, and nothing in this Section 4.03 shall require Grantors to grant any
license that is prohibited by any rule of law, statute or regulation, or is
prohibited by, or constitutes a breach or default under or results in the
termination of any contract, license, agreement, instrument or other document
evidencing,

 

-18-



--------------------------------------------------------------------------------

giving rise to or theretofore granted, to the extent permitted by the Credit
Agreement, with respect to such property or otherwise unreasonably prejudices
the value thereof to the relevant Grantor; provided, further, that any such
license and any such license granted by the Administrative Agent to a third
party shall include reasonable and customary terms and conditions necessary to
preserve the existence, validity and value of the affected Intellectual
Property, including without limitation, provisions requiring the continuing
confidential handling of trade secrets, requiring the use of appropriate notices
and prohibiting the use of false notices, quality control and inurement
provisions with regard to Trademarks, patent designation provisions with regard
to Patents, copyright notices and restrictions on decompilation and reverse
engineering of copyrighted software (it being understood and agreed that,
without limiting any other rights and remedies of the Administrative Agent under
this Agreement, any other Loan Document or applicable Law, nothing in the
foregoing license grant shall be construed as granting the Administrative Agent
rights in and to such Intellectual Property above and beyond (x) the rights to
such Intellectual Property that each Grantor has reserved for itself and (y) in
the case of Intellectual Property that is licensed to any such Grantor by a
third party, the extent to which such Grantor has the right to grant a
sublicense to such Intellectual Property hereunder). For the avoidance of doubt,
the use of such license by the Administrative Agent may be exercised, at the
option of the Administrative Agent, only during the continuation of an Event of
Default. Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may also exercise the rights afforded under
Section 4.01 of this Agreement with respect to Intellectual Property contained
in the Article 9 Collateral.

ARTICLE V

Subordination

SECTION 5.01 Subordination.

(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors to indemnity, contribution or subrogation under applicable law
or otherwise shall be fully subordinated to the payment in full in cash of the
Secured Obligations. No failure on the part of the Borrower or any Grantor to
make the payments required under applicable law or otherwise shall in any
respect limit the obligations and liabilities of any Grantor with respect to its
obligations hereunder, and each Grantor shall remain liable for the full amount
of the obligations of such Grantor hereunder.

(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Administrative
Agent, all Indebtedness owed to it by any other Grantor shall be fully
subordinated to the payment in full in cash of the Secured Obligations.

ARTICLE VI

Miscellaneous

SECTION 6.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to the Borrower or any other Grantor shall be given to it in care of the
Borrower as provided in Section 10.02 of the Credit Agreement.

 

-19-



--------------------------------------------------------------------------------

SECTION 6.02 Waivers; Amendment.

(a) No failure or delay by any Secured Party in exercising any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges of the Secured Parties herein provided,
and provided under each other Loan Document, are cumulative and are not
exclusive of any rights, remedies, powers and privileges provided by Law. No
waiver of any provision of this Agreement or consent to any departure by any
Grantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 6.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan,
the issuance of a Letter of Credit or the provision of services under Treasury
Services Agreements or Secured Hedge Agreements shall not be construed as a
waiver of any Default, regardless of whether any Secured Party may have had
notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.

SECTION 6.03 Administrative Agent’s Fees and Expenses; Indemnification.

(a) The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its reasonable out-of-pocket expenses incurred hereunder and
indemnity for its actions in connection herewith as provided in Sections 10.04
and 10.05 of the Credit Agreement.

(b) Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Secured Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, or any investigation
made by or on behalf of the Administrative Agent or any other Secured Party. All
amounts due under this Section 6.03 shall be payable within 30 days of written
demand therefor.

SECTION 6.04 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

SECTION 6.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors hereunder and in the other Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the Secured Parties and shall survive the execution and delivery of the Loan
Documents, the making of any Loans and issuance of any Letters of Credit and the
provision of services under Treasury Services Agreements or Secured Hedge
Agreements, regardless of any investigation made by any Secured Party or on its
behalf and notwithstanding that any Secured Party may have had notice or
knowledge of any Default at the time any credit is extended under the Credit
Agreement, and shall continue in full force and effect as long as this Agreement
has not been terminated or released pursuant to Section 6.11 below.

 

-20-



--------------------------------------------------------------------------------

SECTION 6.06 Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic communication of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. This Agreement
shall become effective as to any Grantor when a counterpart hereof executed on
behalf of such Grantor shall have been delivered to the Administrative Agent and
a counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Grantor and the Administrative
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of such Grantor, the Administrative Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
Grantor shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein or in the Collateral (and any such assignment
or transfer shall be void) except as expressly contemplated by this Agreement or
the Credit Agreement. This Agreement shall be construed as a separate agreement
with respect to each Grantor and may be amended, modified, supplemented, waived
or released with respect to any Grantor without the approval of any other
Grantor and without affecting the obligations of any other Grantor hereunder.

SECTION 6.07 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

SECTION 6.08 Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process.

(a) The terms of Sections 10.15 and 10.16 of the Credit Agreement with respect
to governing law, submission of jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 6.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

SECTION 6.09 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 6.10 Security Interest Absolute. To the extent permitted by Law, all
rights of the Administrative Agent hereunder, the Security Interest, the grant
of a security interest in the Pledged Collateral and all obligations of each
Grantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Secured Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Secured Obligations, or any other amendment or waiver of or any consent
to any departure from the Credit Agreement, any other Loan Document or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Secured Obligations or this Agreement.

 

-21-



--------------------------------------------------------------------------------

SECTION 6.11 Termination or Release.

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Secured Obligations and any
Liens arising therefrom shall be automatically released upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(i) obligations under Treasury Services Agreements or obligations under Secured
Hedge Agreements not yet due and payable and (ii) contingent obligations not yet
accrued and payable).

(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Borrower or becomes an Excluded Subsidiary;
provided that the Required Lenders shall have consented to such transaction (if
and to the extent required by the Credit Agreement) and the terms of such
consent did not provide otherwise.

(c) Upon any sale or transfer by any Grantor of any Collateral that is permitted
under the Credit Agreement (other than a sale or transfer to another Loan
Party), or upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to Section 10.01 of
the Credit Agreement, the security interest in such Collateral shall be
automatically released.

(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this Section 6.11, the Administrative Agent shall execute and deliver
to any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release and shall perform
such other actions reasonably requested by such Grantor to effect such release,
including delivery of certificates, securities and instruments. Any execution
and delivery of documents pursuant to this Section 6.11 shall be without
recourse to or warranty by the Administrative Agent.

SECTION 6.12 Additional Grantors. Pursuant to Section 6.11 of the Credit
Agreement, certain additional Restricted Subsidiaries of the Grantors may be
required to enter in this Agreement as Grantors. Upon execution and delivery by
the Administrative Agent and a Restricted Subsidiary of a Security Agreement
Supplement, such Restricted Subsidiary shall become a Grantor hereunder with the
same force and effect as if originally named as a Grantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
Grantor hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

SECTION 6.13 Administrative Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Administrative Agent the attorney-in-fact of such Grantor
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Administrative Agent may deem
necessary or advisable to accomplish the purposes hereof at any time after and
during the continuance of an Event of Default, which appointment is irrevocable
and coupled with an interest. Without limiting the generality of the foregoing,
the Administrative Agent shall have the right, upon the occurrence and during
the continuance of an Event of Default and notice by the Administrative Agent to
the applicable Grantor of the Administrative Agent’s intent to exercise such
rights, with full power of substitution either in the Administrative Agent’s
name or in the name of such Grantor (a) to receive, endorse, assign and/or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to sign the

 

-22-



--------------------------------------------------------------------------------

name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at Law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral;
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Administrative Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Administrative Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, bad faith, or willful misconduct or that
of any of their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact, in each case, as determined by a final non-appealable
judgment of a court of competent jurisdiction.

SECTION 6.14 General Authority of the Administrative Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signatory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Administrative Agent as its agent hereunder
and under such other Collateral Documents, (b) to confirm that the
Administrative Agent shall have the authority to act as the exclusive agent of
such Secured Party for the enforcement of any provisions of this Agreement and
such other Collateral Documents against any Grantor, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Collateral or any Grantor’s obligations
with respect thereto, (c) to agree that it shall not take any action to enforce
any provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.

SECTION 6.15 Reasonable Care. The Administrative Agent is required to use
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided, that the Administrative Agent shall be deemed to have used
reasonable care in the custody and preservation of any of the Collateral, if
such Collateral is accorded treatment substantially similar to that which the
Administrative Agent accords its own property.

SECTION 6.16 Delegation; Limitation. The Administrative Agent may execute any of
the powers granted under this Agreement and perform any duty hereunder either
directly or by or through agents or attorneys-in-fact, and shall not be
responsible for the gross negligence or willful misconduct of any agents or
attorneys-in-fact selected by it with reasonable care and without gross
negligence or willful misconduct.

SECTION 6.17 Reinstatement. The obligations of the Grantors under this Security
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Secured Obligations is rescinded or must be otherwise restored by
any holder of any of the Secured Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

 

-23-



--------------------------------------------------------------------------------

SECTION 6.18 Miscellaneous. The Administrative Agent shall not be deemed to have
actual, constructive, direct or indirect notice or knowledge of the occurrence
of any Event of Default unless and until the Administrative Agent shall have
received a notice of Event of Default or a notice from the Grantor or the
Secured Parties to the Administrative Agent in its capacity as Administrative
Agent indicating that an Event of Default has occurred.

SECTION 6.19 Intercreditor Agreement. Notwithstanding any other provision
contained herein, this Agreement, the Liens created hereby and the rights,
remedies, duties and obligations provided for herein are subject in all respects
to the provisions of the Closing Date Intercreditor Agreement. In the event of
any conflict or inconsistency between the provisions of this Agreement and the
Closing Date Intercreditor Agreement, the provisions of the Closing Date
Intercreditor Agreement shall control. Notwithstanding anything herein to the
contrary, requirements of this Agreement to deliver or grant control (to the
extent that only one person can have control of such Collateral) with respect to
Collateral to the Administrative Agent shall be deemed satisfied by delivery of
such Collateral or grant of control with respect to Collateral to a Bailee
Administrative Agent (as defined in the Closing Date Intercreditor Agreement) as
required pursuant to Section 4.01 of the Closing Date Intercreditor Agreement.

[Signature Pages Follow]

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  APX HOLDINGS, INC. By:  

 

  Name:   Title:   APX GROUP, INC. By:  

 

  Name:   Title:   [GUARANTORS] By:  

 

  Name:   Title:

 

S-1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

  Name:   Title:

 

S-2



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Parties

Vivint, Inc.

Smart Home Pros, Inc.

Vivint Purchasing, LLC

AP AL LLC

313 Aviation, LLC

Vivint Wireless, Inc.

Farmington IP LLC

IPR LLC

Smartrove Inc.

Space Monkey, LLC

Vivint FireWild, LLC

Vivint Group, Inc.

Vivint Louisiana LLC

APX Group Holdings, Inc.



--------------------------------------------------------------------------------

SCHEDULE II

Pledged Equity

 

Pledgor

  

Issuer

  

Shares/ Ownership

Interest Pledged

  

Certificate

Number

APX Group Holdings, Inc.    APX Group, Inc.    100 common shares    1 Vivint
Group, Inc.    Vivint, Inc.    100 common shares    Certificated26 APX Group,
Inc.    Vivint Wireless, Inc.    9,000    C-1 Vivint, Inc.    Smart Home Pros,
Inc.    1,000 common shares (100% owner)    2 Vivint, Inc.    Vivint Purchasing,
LLC    100% owner    N/A Vivint, Inc.    AP AL LLC    100% owner    N/A Vivint
Group, Inc.    313 Aviation, LLC    100% owner    N/A Vivint Group, Inc.   
Vivint Wireless, Inc.    850,000 shares    Uncertificated IPR LLC    Farmington
IP LLC    100% owner    N/A AP AL LLC    IPR LLC    100% owner    N/A

Ramsesh Kalkunte

Venkat Kalkunte

   Smartrove Inc.   

428.6

571.4


(1,000 combined shares)

  

2

1

Vivint Group, Inc.    Space Monkey, LLC    100% owner    N/A Vivint Wireless,
Inc.    Vivint FireWild, LLC    100% owner    N/A APX Group, Inc.    Vivint
Group, Inc.    1,065,857,126 shares    2 Vivint, Inc.    Vivint Louisiana LLC   
100% owner    N/A

 

26 

Certificate to be updated to reflect the current owners as described in Schedule
6.16 of the Credit Agreement.



--------------------------------------------------------------------------------

Pledged Debt

1. the Intercompany Note, dated as of November 16, 2012, among APX Group
Holdings, Inc., 313 Group, Inc. (which merged with and into APX Group, Inc.),
the other guarantors party thereto from time to time, and Bank of America, N.A.,
as Administrative Agent, Swing Line Lender and L/C Lender.



--------------------------------------------------------------------------------

SCHEDULE III

Commercial Tort Claims

None.



--------------------------------------------------------------------------------

Exhibit I to the

Security Agreement

SUPPLEMENT NO.         dated as of [•] (the “Supplement”), to the Security
Agreement (the “Security Agreement”), dated as of September [         ], 2018,
among the Grantors identified therein and Bank of America, N.A., as
Administrative Agent.

A. Reference is made to that certain Credit Agreement dated as of September 6,
2018 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among APX Group, Inc., a
Delaware corporation, (the “Borrower”), APX Group Holdings, Inc., a Delaware
corporation (“Holdings”), the other Guarantors party thereto from time to time,
each Lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), Bank of America, N.A., as Administrative Agent, and
the other agents named therein.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans. Section 6.12 of the Security Agreement provides that
additional Restricted Subsidiaries of the Borrower may become Grantors under the
Security Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned (the “New Grantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Grantor under the Security Agreement in order to induce the Lenders to make
additional Loans and as consideration for Loans previously made.

Accordingly, the Administrative Agent and the New Grantor agree as follows:

SECTION 1. In accordance with Section 6.12 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Secured Obligations, does hereby create and grant to the
Administrative Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Grantor’s right, title and interest in and to the Collateral (as defined
in the Security Agreement) of the New Grantor. Each reference to a “Grantor” in
the Security Agreement shall be deemed to include the New Grantor. The Security
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Grantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

2



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Grantor and the Administrative Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the information
required by Schedules II and III to the Security Agreement applicable to it and
(b) set forth under its signature hereto is the true and correct legal name of
the New Grantor, its jurisdiction of formation and the location of its chief
executive office.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.

SECTION 9. The New Grantor agrees to reimburse the Administrative Agent for its
reasonable out-of-pocket expenses in connection with the execution and delivery
of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent.

[Signature pages follow.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF NEW GRANTOR] By:  

                                                          

Name:  

 

Title:  

 

Legal Name: Jurisdiction of Formation: Location of Chief Executive office:

 

[Signature Page – Security Agreement Supplement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:

 

 

Title:

 

 

 

[Signature Page – Security Agreement Supplement]



--------------------------------------------------------------------------------

Schedule I

to the Supplement No         to the

Security Agreement

PLEDGED EQUITY AND PLEDGED DEBT

 

  1.

Pledged Equity:

 

Current Legal Entities Owned

   Record
Owner    Certificate No.
(to the extent
certificated)    No.
Shares

 

  2.

Pledged Debt:

 

  [List]





--------------------------------------------------------------------------------

Schedule I

to the Supplement No         to the

Security Agreement

COMMERCIAL TORT CLAIMS

[List]

 

2



--------------------------------------------------------------------------------

Exhibit II to the

Security Agreement

PERFECTION CERTIFICATE

[Attached]

 

3



--------------------------------------------------------------------------------

Exhibit III to the

Security Agreement

FORM OF

PATENT SECURITY AGREEMENT (SHORT FORM)

PATENT SECURITY AGREEMENT

THIS PATENT SECURITY AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT, DATED AS OF NOVEMBER 16, 2012 (AS AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME), AMONG APX GROUP, INC., THE GRANTORS PARTY
THERETO, BANK OF AMERICA, N.A., AS CREDIT AGREEMENT COLLATERAL AGENT (AS DEFINED
THEREIN), AND WILMINGTON TRUST, NATIONAL ASSOCIATION,

AS NOTES COLLATERAL AGENT (AS DEFINED THEREIN), AND EACH ADDITIONAL COLLATERAL
AGENT (AS DEFINED THEREIN) FROM TIME TO TIME PARTY THERETO.

Patent Security Agreement, dated as of [             ], by [         ] and
[                  ] (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of BANK OF AMERICA, N.A., in its capacity as
administrative agent pursuant to the Credit Agreement (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Security Agreement dated as of September [
], 2018 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) and related Intellectual Property
Security Agreements (as defined therein) in favor of the Administrative Agent
pursuant to which the Grantors are required to execute and deliver this Patent
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Grantor hereby
pledges and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral (excluding any Excluded
Assets) of such Grantor:

(a) Patents of such Grantor listed on Schedule I attached hereto.



--------------------------------------------------------------------------------

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Patents made
and granted hereby are more fully set forth in the Security Agreement. In the
event that any provision of this Patent Security Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control unless the Administrative Agent shall otherwise determine.

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with Section 6.13 thereof, the Administrative Agent shall, at the
expense of such Grantor, execute, acknowledge, and deliver to the Grantors an
instrument in writing in recordable form releasing the lien on and security
interest in the Patents under this Patent Security Agreement.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

[Signature pages follow.]



--------------------------------------------------------------------------------

[GRANTOR] By:  

                                  

  Name:   Title:

 

[Patent Security Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

                                                                       

  Name:   Title:

 

[Patent Security Agreement]



--------------------------------------------------------------------------------

Schedule I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patents:

 

OWNER

   REGISTRATION NUMBER    DESCRIPTION

Patent Applications:

 

OWNER

   APPLICATION NUMBER    DESCRIPTION



--------------------------------------------------------------------------------

Exhibit IV to the

Security Agreement

FORM OF

TRADEMARK SECURITY AGREEMENT (SHORT FORM)

TRADEMARK SECURITY AGREEMENT

THIS TRADEMARK SECURITY AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT, DATED AS OF NOVEMBER 16, 2012 (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME), AMONG APX GROUP, INC.,
THE GRANTORS PARTY THERETO, BANK OF AMERICA, N.A., AS CREDIT AGREEMENT
COLLATERAL AGENT (AS DEFINED THEREIN), AND WILMINGTON TRUST, NATIONAL
ASSOCIATION,

AS NOTES COLLATERAL AGENT (AS DEFINED THEREIN), AND EACH ADDITIONAL COLLATERAL
AGENT (AS DEFINED THEREIN) FROM TIME TO TIME PARTY THERETO.

Trademark Security Agreement, dated as of [             ], by [         ] and
[                    ] (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of BANK OF AMERICA, N.A., in its capacity as
administrative agent pursuant to the Credit Agreement (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to a Security Agreement dated as of September [
], 2018 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) and related Intellectual Property
Security Agreements (as defined therein) in favor of the Administrative Agent
pursuant to which the Grantors are required to execute and deliver this
Trademark Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Grantor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral (excluding any
Excluded Assets) of such Grantor:

(a) registered Trademarks of such Grantor listed on Schedule I attached hereto.

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security



--------------------------------------------------------------------------------

interest in the Trademarks made and granted hereby are more fully set forth in
the Security Agreement. In the event that any provision of this Trademark
Security Agreement is deemed to conflict with the Security Agreement, the
provisions of the Security Agreement shall control unless the Administrative
Agent shall otherwise determine.

SECTION 4. Termination. Upon the termination of the Security Agreement in
accordance with Section 6.13 thereof, the Administrative Agent shall, at the
expense of such Grantor, execute, acknowledge, and deliver to the Grantors an
instrument in writing in recordable form releasing the lien on and security
interest in the Trademarks under this Trademark Security Agreement.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

[Signature pages follow.]

 

2



--------------------------------------------------------------------------------

[GRANTOR] By:  

                                                  

  Name:   Title:

 

[Trademark Security Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

                                                                   

  Name:   Title:

 

[Trademark Security Agreement]



--------------------------------------------------------------------------------

Schedule I

Trademark Registrations and Use Applications

Registrations:

 

OWNER

   REGISTRATION
NUMBER    TRADEMARK

Applications:

 

OWNER

   APPLICATION
NUMBER    TRADEMARK



--------------------------------------------------------------------------------

Exhibit V to the

Security Agreement

FORM OF

COPYRIGHT SECURITY AGREEMENT (SHORT FORM)

COPYRIGHT SECURITY AGREEMENT

THIS COPYRIGHT SECURITY AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT, DATED AS OF NOVEMBER 16, 2012 (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME), AMONG APX GROUP, INC.,
THE GRANTORS PARTY THERETO, BANK OF AMERICA, N.A., AS CREDIT AGREEMENT
COLLATERAL AGENT (AS DEFINED THEREIN), AND WILMINGTON TRUST, NATIONAL
ASSOCIATION,

AS NOTES COLLATERAL AGENT (AS DEFINED THEREIN), AND EACH ADDITIONAL COLLATERAL
AGENT (AS DEFINED THEREIN) FROM TIME TO TIME PARTY THERETO.

Copyright Security Agreement, dated as of [                ], by [        ] and
[                ] (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of BANK OF AMERICA, N.A., in its capacity as
administrative agent pursuant to the Credit Agreement (in such capacity, the
“Administrative Agent”).

W I T N E S S E  T H:

WHEREAS, the Grantors are party to a Security Agreement dated as of September
[    ], 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) and related Intellectual
Property Security Agreements (as defined therein) in favor of the Administrative
Agent pursuant to which the Grantors are required to execute and deliver this
Copyright Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Grantors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. Each Grantor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral (excluding any
Excluded Assets) of such Grantor:

(a) registered Copyrights of such Grantor listed on Schedule I attached hereto.



--------------------------------------------------------------------------------

SECTION 3. The Security Agreement. The security interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Grantors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Copyrights
made and granted hereby are more fully set forth in the Security Agreement. In
the event that any provision of this Copyright Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control unless the Administrative Agent shall otherwise determine.

SECTION 4. Termination. Upon termination of the Security Agreement in accordance
with Section 6.13 thereof, the Administrative Agent shall, at the expense of
such Grantor, execute, acknowledge, and deliver to the Grantors an instrument in
writing in recordable form releasing the lien on and security interest in the
Copyrights under this Copyright Security Agreement.

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

[Signature pages follow.]



--------------------------------------------------------------------------------

[GRANTOR]

By:  

 

  Name:   Title:

 

[Copyright Security Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

[Copyright Security Agreement]



--------------------------------------------------------------------------------

Schedule I

Copyright Registrations

 

OWNER

   TITLE    REGISTRATION
NUMBER

 

Copyright Security Agreement



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF AMENDED AND RESTATED INTERCOMPANY NOTE

[DATE]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, an “Issuer”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Holder” and, together with
each Issuer, a “Note Party”), in immediately available funds at such location as
the applicable Holder shall from time to time designate, the unpaid principal
amount of all loans and advances or other credit extensions (including trade
payables) made by such Holder to such Issuer. Each Issuer promises also to pay
interest on the unpaid principal amount of all such loans and advances or other
credit extensions in like money at said location from the date of such loans and
advances until paid at such rate per annum as shall be agreed upon from time to
time by such Issuer and such Holder.

This note (as may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Note”) is an Intercompany Note referred to in
(i) the Credit Agreement, dated as of November 16, 2012 (as amended, modified,
refinanced and/or restated from time to time, the “Revolving Credit Agreement”),
among the Parent, 313 Group, Inc., a Delaware corporation (which merged with and
into the Borrower), the other guarantors party thereto from time to time, Bank
of America, N.A., as Administrative Agent (the “Revolver Administrative Agent”),
Swing Line Lender and L/C Issuer, and the lenders party thereto from time to
time, and (ii) the Credit Agreement, dated as of September 6, 2018 (as amended,
modified, refinanced and/or restated from time to time, the “Term Loan Credit
Agreement” and together with the Revolving Credit Agreement, the “Credit
Agreements” and each a “Credit Agreement”), among APX Group, Inc., a Delaware
corporation (the “Borrower”), APX Group Holdings, Inc., a Delaware corporation
(the “Parent”), the Guarantors party thereto from time to time, Bank of America,
N.A., as Administrative Agent (the “Term Loan Administrative Agent” and together
with the Revolver Administrative Agent, the “Administrative Agents” and each an
“Administrative Agent”), and the lenders party thereto from time to time and
(collectively, the “Lenders” and individually, a “Lender”) and is subject to the
terms thereof, and shall be pledged by each Holder pursuant to each Security
Agreement (each as defined in the applicable Credit Agreement), to the extent
required pursuant to the terms thereof. Each Holder hereby acknowledges and
agrees that each Administrative Agent may exercise all rights provided in the
applicable Credit Agreement and the Security Agreement with respect to this
Note.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Issuer that is the Borrower or a Guarantor to
any Holder shall be subordinate and junior in right of payment, to the extent
and in the manner hereinafter set forth, to (i) all Obligations (as such term is
defined in each of the Credit Agreements), including, without limitation, where
applicable, under such Issuer’s guarantee of the Obligations under each of the
Credit Agreements and (ii) all other Indebtedness (as defined in each Credit
Agreement) of such Issuer or any guaranty thereof, other than Indebtedness that
by its terms expressly provides that it shall not be Senior Indebtedness (as
defined below) hereunder (such Obligations and such Indebtedness and other
indebtedness and obligations in connection with any renewal, refunding,
restructuring or refinancing thereof, including interest thereon accruing after
the commencement of any proceedings referred to in clause (i) below, whether or
not such interest is an allowed claim in such proceeding, being hereinafter
collectively referred to as “Senior Indebtedness”):



--------------------------------------------------------------------------------

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Issuer or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Issuer, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Holder is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Holder would otherwise be entitled (other than debt securities of such
Issuer that are subordinated, to at least the same extent as this Note, to the
payment of all Senior Indebtedness then outstanding (such securities being
hereinafter referred to as “Restructured Debt Securities”)) shall be made to the
holders of Senior Indebtedness;

(ii) if any default occurs and is continuing with respect to any Senior
Indebtedness (including any Default under and as defined in any Credit
Agreement), then no payment or distribution of any kind or character shall be
made by or on behalf of the Issuer or any other Person on its behalf with
respect to this Note; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Holder in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), in accordance with the
documents governing such Senior Indebtedness, to the extent necessary to pay all
Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Issuer or by any act
or failure to act on the part of such holder or any trustee or agent for such
holder. Each Holder and each Issuer hereby agree that the subordination of this
Note is for the benefit of the Administrative Agents, the Lenders and the other
Secured Parties under and as defined in each Credit Agreement and the
Administrative Agents, the Lenders and the other Secured Parties under each
Credit Agreement are obligees under this Note to the same extent as if their
names were written herein as such and the Administrative Agent under each Credit
Agreement may, on behalf of the itself and the other Secured Parties under the
applicable Credit Agreement, proceed to enforce the subordination provisions
herein.

The indebtedness evidenced by this Note owed by any Issuer that is not the
Borrower or a Guarantor shall not be subordinated to, and shall rank pari passu
in right of payment with, any other obligation of such Issuer.

Notwithstanding the foregoing, nothing contained in the subordination provisions
set forth above is intended to or will impair, as between each Issuer and each
Holder, the obligations of such Issuer, which are absolute and unconditional, to
pay to such Holder the principal of and interest on this Note as and when due
and payable in accordance with its terms, or is intended to or will affect the
relative rights of such Holder and other creditors of such Issuer other than the
holders of Senior Indebtedness.

Each Holder is hereby authorized to record all loans and advances or other
credit extensions made by it to any Issuer (all of which shall be evidenced by
this Note), and all repayments or prepayments thereof, in its books and records,
such books and records constituting prima facie evidence of the accuracy of the
information contained therein. For the avoidance of doubt, this Note as between
each Issuer and each Holder contains additional terms to any intercompany loan
agreement between them and this Note does not in any way replace such
intercompany loans between them nor does this Note in any way change the
principal amount of any intercompany loans between them.



--------------------------------------------------------------------------------

Upon execution and delivery after the date hereof by the Borrower or any
subsidiary of the Borrower of a counterpart signature page hereto, such
subsidiary shall become a Note Party hereunder with the same force and effect as
if originally named as a Note Party hereunder. The rights and obligations of
each Note Party hereunder shall remain in full force and effect notwithstanding
the addition of any new Note Party as a party to this Note.

Each Issuer hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

This Amended and Restated Intercompany Note amends and restates in its entirety
the Intercompany Note dated November 16, 2012, among the Parent, 313 Group, Inc.
(which merged with and into the Borrower), the other guarantors party thereto
from time to time and the Revolver Administrative Agent, (the “Original Note”).
Each of the parties hereto that is also a party to the Original Note hereby
acknowledges and agrees that this Note supersedes the Original Note in all
respects and that, as of the date hereof, the Original Note is of no further
force or effect.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

APX GROUP HOLDINGS, INC.

as both Issuer and Holder,

By:  

                                  

Name:   Title:  

APX GROUP, INC.

as both Issuer and Holder,

By:  

                                      

Name:   Title:  

VIVINT, INC.

SMART HOME PROS. INC.

313 AVIATION, LLC

AP AL LLC

VIVINT WIRELESS, INC.

FARMINGTON IP LLC

IPR LLC

SMARTROVE INC.

SPACE MONKEY LLC

VIVINT FIREWILD, LLC

VIVINT PURCHASING, LLC

VIVINT GROUP, INC.

VIVINT LOUISIANA LLC

each, as both Issuer and Holder,

By:  

                                          

Name:   Title:  

VIVINT CANADA, INC.

as both Issuer and Holder,

By:  

                                              

Name:   Title:  

 

G-1



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of September 6, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among APX Group, Inc., a Delaware corporation (the
“Borrower”), APX Group Holdings, Inc., a Delaware corporation, the other
Guarantors party thereto from time to time, each lender from time to time party
thereto and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein but not otherwise defined shall have the meanings given to such
terms in the Credit Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended
(the “Code”), (iii) it is not a “10-percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with a U.S. trade or business conducted
by the undersigned.

The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]

 

I-1-1



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:   Title: [Address]

Dated:                         , 20[     ]

 

I-1-2



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of September 6, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among APX Group, Inc., a Delaware corporation (the
“Borrower”), APX Group Holdings, Inc., a Delaware corporation, the other
Guarantors party thereto from time to time, each lender from time to time party
thereto and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members that is claiming the portfolio interest
exemption (its “applicable partners/members”) is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”), (iv) none of its applicable partners/members
is a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its applicable partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a U.S. trade or business conducted
by the undersigned or any of its applicable partners/members.

The undersigned has furnished the Borrower and the Administrative Agent with an
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its applicable partners/members: (i) an Internal Revenue Service
Form W-8BEN or W-8BEN-E or (ii) an Internal Revenue Service Form W-8IMY
accompanied by an Internal Revenue Service Form W-8BEN or W-8BEN-E from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]

 

I-2-1



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:   Title: [Address]

Dated:    ______________________, 20[     ]

 

I-2-2



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of September 6, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among APX Group, Inc., a Delaware corporation (the
“Borrower”), APX Group Holdings, Inc., a Delaware corporation, the other
Guarantors party thereto from time to time, each lender from time to time party
thereto and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”), (iii) it is not a
“10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with a U.S. trade or business conducted by the undersigned.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]

 

I-3-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:    ______________________, 20[     ]

 

I-3-2



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of September 6, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among APX Group, Inc., a Delaware corporation (the
“Borrower”), APX Group Holdings, Inc., a Delaware corporation, the other
Guarantors party thereto from time to time, each lender from time to time party
thereto and Bank of America, N.A., as Administrative Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

Pursuant to the provisions of Section 3.01(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is claiming the
portfolio interest exemption (its “applicable partners/members”) is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”), (iv) none of its
applicable partners/members is a “10-percent shareholder” of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its applicable
partners/members is a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with any Loan Document are effectively connected with a U.S. trade or
business conducted by the undersigned or any of its applicable partners/members.

The undersigned has furnished its participating Lender with an Internal Revenue
Service Form W-8IMY accompanied by one of following forms from each of its
applicable partners/members: (i) an Internal Revenue Service Form W-8BEN or
W-8BEN-E or (ii) an Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]

 

I-4-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:    ______________________, 20[    ]

 

I-4-2



--------------------------------------------------------------------------------

EXHIBIT J

[Reserved]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

[Reserved]

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective term loan facilities identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor. In the event of any conflict or inconsistency
between this Assignment and Assumption and the Credit Agreement, the provisions
of the Credit Agreement shall control.

 

1.    Assignor[s]:   

 

        

 

  

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

L-1



--------------------------------------------------------------------------------

2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate if the Sponsor or a Non-Debt Fund Affiliate
of the Sponsor] 3.    Affiliate Status:   

 

   4.    Borrower(s):    APX Group, Inc.    5.    Administrative Agent:    Bank
of America, N.A., including any successor thereto, as the administrative agent
under the Credit Agreement 6.    Credit Agreement:    Credit Agreement, dated as
of September 6, 2018, among APX Group, Inc., a Delaware corporation (the
“Borrower”), APX Group Holdings, Inc., a Delaware corporation, the other
Guarantors party thereto from time to time, each lender from time to time party
thereto and Bank of America, N.A., as Administrative Agent 7.    Assigned
Interest:   

 

  

 

Assignor[s]5

   Assignee[s]6      Facility
Assigned7      Aggregate
Amount of
Commitment/
Loans for all
Lenders8      Amount of
Commitment/
Loans
Assigned9      Percentage
Assigned of
Commitment/
Loans10      CUSIP
Number            $      $        %           

 

 

    

 

 

    

 

 

    

 

 

              $      $        %           

 

 

    

 

 

    

 

 

    

 

 

              $      $        %           

 

 

    

 

 

    

 

 

    

 

 

    

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Affiliated Lender Assignment and
Assumption (e.g. “Initial Loans”, “Incremental Loans”, “Extended Loans”).

8 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

9 

After giving effect to Assignee’s purchase and assumption of the Assigned
Interest, the aggregate principal amount of Loans held at any one time by
Affiliated Lenders shall not exceed 25% of the original principal amount of all
Loans at such time outstanding (measured at the time of purchase). To the extent
any assignment to any Affiliated Lender would result in the aggregate principal
amount of all Loans held by Affiliated Lenders exceeding the Affiliated Lender
Cap, such excess will be void ab initio.

10 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

L-2



--------------------------------------------------------------------------------

[8.    Trade Date:    ____________________________]11   

Effective Date: __________________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

11 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

L-3



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

Accepted:

Bank of America, N.A.,

as Administrative Agent

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

L-4



--------------------------------------------------------------------------------

[Consented to]:12 APX GROUP, INC. By:  

 

  Name:   Title:

 

 

12 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

L-5



--------------------------------------------------------------------------------

ANNEX 1

TO AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(a) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.07(b) of the Credit Agreement), (iii) from and after the Effective
Date referred to in this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it
acknowledges that [the] [each] Assignor is an Affiliated Lender and may possess
material non-public information with respect to Holdings and its Subsidiaries or
the securities of any of them that has not been disclosed to the Lenders,
(vi) it has received a copy of the Credit Agreement, and has received or has
been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01(a) or (b), as applicable, of the
Credit Agreement, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vii) it has, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(viii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, including but not limited to any
documentation required pursuant to Section 3.01 of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

L-6



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

L-7



--------------------------------------------------------------------------------

EXHIBIT L-2

FORM OF AFFILIATED LENDER NOTICE

Bank of America, N.A.

222 Broadway

Mail Code: NY3-222-14-03

New York, New York 10038

Attention: Don B. Pinzon

Telephone: 646.556.3280

Facsimile: 212.901.7843

Electronic Mail: don.b.pinzon@baml.com

 

  Re:

Credit Agreement, dated as of September 6, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among APX Group, Inc., a Delaware corporation (the “Borrower”), APX Group
Holdings, Inc., a Delaware corporation, the other Guarantors party thereto from
time to time, each lender from time to time party thereto and Bank of America,
N.A., as Administrative Agent.

Dear Sir or Madam:

The undersigned (the “Proposed Affiliate Assignee”) hereby gives you notice,
pursuant to Section 10.07(l) of the Credit Agreement, that

(a) it has entered into an agreement to purchase via assignment a portion of the
Loans under the Credit Agreement,

(b) the assignor in the proposed assignment is [                        ],

(c) immediately after giving effect to such assignment, the Proposed Affiliate
Assignee will be an Affiliated Lender,

(d) the principal amount of Loans to be purchased by such Proposed Affiliate
Assignee in the assignment contemplated hereby is $                ,

(e) the aggregate amount of all Loans held by such Proposed Affiliate Assignee
and each other Affiliated Lender after giving effect to the assignment hereunder
(if accepted) is $[                    ],

(f) it, in its capacity as a Lender under the Credit Agreement, hereby waives
any right to bring any action against the Administrative Agent with respect to
the Loans that are the subject of the proposed assignment hereunder, and

(g) the proposed effective date of the assignment contemplated hereby is
[                    , 20        ].

 

L-2-1



--------------------------------------------------------------------------------

Very truly yours, [EXACT LEGAL NAME OF PROPOSED AFFILIATE ASSIGNEE]
By:                                     
                                                 Name:         Title:
        Phone Number:         Fax:         Email: Date:                    

 

L-2-2



--------------------------------------------------------------------------------

EXHIBIT L-3

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

Date:             , 20        

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
(a) Section 2.05(a)(iv)(D) of that certain Credit Agreement, dated as of
September 6, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among APX Group, Inc., a Delaware
corporation (the “Borrower”), APX Group Holdings, Inc., a Delaware corporation,
the other Guarantors party thereto from time to time, each lender from time to
time party thereto and Bank of America, N.A., as Administrative Agent, and
(b) that certain Solicited Discounted Prepayment Notice, dated             ,
20        , from the applicable Company Party (the “Solicited Discounted
Prepayment Notice”). Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(iv)(D) of the Credit Agreement, the Company Party
hereby irrevocably notifies you that it accepts offers delivered in response to
the Solicited Discounted Prepayment Notice having an Offered Discount equal to
or greater than [[        ]% in respect of the Loans] [[        ]% in respect of
the [            , 20        ]1 tranche[(s)] of the [        ]2 Class of Loans]
(the “Acceptable Discount”) in an aggregate principal amount not to exceed the
Solicited Discounted Prepayment Amount.

The Company Party expressly agrees that this Acceptance and Prepayment Notice
shall be irrevocable and is subject to the provisions of Section 2.05(a)(iv)(D)
of the Credit Agreement.

The Company Party hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [            , 20        ]3 tranche[s] of the
[        ]4 Class of Loans] as follows:

1. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Prepayment as a result of a prepayment made by a
Company Party on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Company Party was
notified that no Lender was willing to accept any prepayment of any Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of any Company Party’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]5

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

5 

Insert applicable representation.

 

L-3-1



--------------------------------------------------------------------------------

2. No Default or Event of Default has occurred and is continuing.

The Company Party acknowledges that the Auction Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Company Party requests that the Auction Agent promptly notify each Lender
party to the Credit Agreement of this Acceptance and Prepayment Notice.

[The remainder of this page is intentionally left blank.]

 

 

L-3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:                                     
                                         Name: Title:

 

L-3-3



--------------------------------------------------------------------------------

EXHIBIT L-4

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

Date:             , 20        

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(iv)(C) of that certain Credit Agreement, dated as of
September 6, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among APX Group, Inc., a Delaware
corporation (the “Borrower”), APX Group Holdings, Inc., a Delaware corporation,
the other Guarantors party thereto from time to time, each lender from time to
time party thereto and Bank of America, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(iv)(C) of the Credit Agreement, the Company Party
hereby requests that [each Lender] [each Lender of the [            ,
20        ]1 tranche[s] of the [        ]2 Class of Loans] submit a Discount
Range Prepayment Offer. Any Discounted Loan Prepayment made in connection with
this solicitation shall be subject to the following terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Company Party to [each Lender] [each Lender of the
[            , 20        ]3 tranche[s] of the [        ]4 Class of Loans].

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
will be made in connection with this solicitation is [$[        ] of Loans]
[$[        ] of the [            , 20        ]5 tranche[(s)] of the [        ]6
Class of Loans] (the “Discount Range Prepayment Amount”).7

3. The Company Party is willing to make Discount Loan Prepayments at a
percentage discount to par value greater than or equal to [[        ]% but less
than or equal to [        ]% in respect of the Loans] [[        ]% but less than
or equal to [        ]% in respect of the [            , 20        ]8
tranche[(s)] of the [        ]9 Class of Loans] (the “Discount Range”).

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

7 

Minimum of $10.0 million and whole increments of $1.0 million.

8 

List multiple tranches if applicable.

9 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

 

L-4-1



--------------------------------------------------------------------------------

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York City time, on the date that is the third Business Day
following the date of delivery of this notice pursuant to Section 2.05(a)(iv)(C)
of the Credit Agreement.

The Company Party hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [            , 20        ]10 tranche[s] of the
[        ]11 Class of Loans] as follows:

1. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Prepayment as a result of a prepayment made by a
Company Party on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Company Party was
notified that no Lender was willing to accept any prepayment of any Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of any Company Party’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]12

2. No Default or Event of Default has occurred and is continuing.

The Company Party acknowledges that the Auction Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

The Company Party requests that the Auction Agent promptly notify each relevant
Lender party to the Credit Agreement of this Discount Range Prepayment Notice.

[The remainder of this page is intentionally left blank.]

 

 

 

 

 

 

10 

List multiple tranches if applicable.

11 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

12 

Insert applicable representation.

 

L-4-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:                                     
                                           Name:       Title:

Enclosure: Form of Discount Range Prepayment Offer

 

L-4-3



--------------------------------------------------------------------------------

EXHIBIT L-5

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

Date:             , 20        

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of September 6, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among APX Group, Inc., a Delaware corporation (the
“Borrower”), APX Group Holdings, Inc., a Delaware corporation, the other
Guarantors party thereto from time to time, each lender from time to time party
thereto and Bank of America, N.A., as Administrative Agent, and (b) the Discount
Range Prepayment Notice, dated             , 20    , from the applicable Company
Party (the “Discount Range Prepayment Notice”). Capitalized terms used herein
and not otherwise defined herein shall have the meaning ascribed to such terms
in the Discount Range Prepayment Notice or, to the extent not defined therein,
in the Credit Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(iv)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on [the
Loans] [the [            , 20    ]1 tranche[s] of the [        ]2 Class of
Loans] held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
may be made in connection with this offer shall not exceed (the “Submitted
Amount”):

[Loans - $[__]]

[[            , 20        ]3 tranche[s] of the [        ]4 Class of Loans -
$[        ]]

3. The percentage discount to par value at which such Discounted Loan Prepayment
may be made is [[        ]% in respect of the Loans] [[        ]% in respect of
the [            , 20    ]5 tranche[(s)] of the [        ]6 Class of Loans] (the
“Submitted Discount”).

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

 

L-5-1



--------------------------------------------------------------------------------

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans] [[            , 20        ]7 tranche[s] of the
[        ]8 Class of Loans] indicated above pursuant to Section 2.05(a)(iv)(C)
of the Credit Agreement at a price equal to the Applicable Discount and in an
aggregate outstanding principal amount not to exceed the Submitted Amount, as
such amount may be reduced in accordance with the Discount Range Proration, if
any, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

 

 

7 

List multiple tranches if applicable.

8 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

 

L-5-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

 

L-5-3



--------------------------------------------------------------------------------

EXHIBIT L-6

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

Date:             , 20        

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(iv)(D) of that certain Credit Agreement, dated as of
September 6, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among APX Group, Inc., a Delaware
corporation (the “Borrower”), APX Group Holdings, Inc., a Delaware corporation,
the other Guarantors party thereto from time to time, each lender from time to
time party thereto and Bank of America, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(iv)(D) of the Credit Agreement, the Company Party
hereby requests that [each Lender] [each Lender of the [            , 20    ]1
tranche[s] of the [        ]2 Class of Loans] submit a Solicited Discounted
Prepayment Offer. Any Discounted Loan Prepayment made in connection with this
solicitation shall be subject to the following terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Company Party to [each Lender] [each Lender of the
[            , 20        ]3 tranche[s] of the [        ]4 Class of Loans].

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
will be made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):5

[Loans - $[        ]]

[[            , 20        ]6 tranche[s] of the [        ]7 Class of Loans -
$[        ]]

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

5 

Minimum of $10.0 million and whole increments of $1.0 million.

6 

List multiple tranches if applicable.

7 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

 

L-6-1



--------------------------------------------------------------------------------

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York City time on the date that is the third Business Day
following delivery of this notice pursuant to Section 2.05(a)(iv)(D) of the
Credit Agreement.

The Company Party requests that the Auction Agent promptly notify each Lender
party to the Credit Agreement of this Solicited Discounted Prepayment Notice.

[The remainder of this page is intentionally left blank.]

 

L-6-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:  

 

  Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

L-6-3



--------------------------------------------------------------------------------

EXHIBIT L-7

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

Date:             , 20        

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of September 6, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among APX Group, Inc., a Delaware corporation (the
“Borrower”), APX Group Holdings, Inc., a Delaware corporation, the other
Guarantors party thereto from time to time, each lender from time to time party
thereto and Bank of America, N.A., as Administrative Agent, and (b) the
Solicited Discounted Prepayment Notice, dated             , 20        , from the
applicable Company Party (the “Solicited Discounted Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Solicited Discounted Prepayment Notice or,
to the extent not defined therein, in the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York City time on the
third Business Day following your receipt of this notice.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(iv)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Loans][[            , 20        ]1 tranche[s] of the [        ]2
Class of Loans] held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
may be made in connection with this offer shall not exceed (the “Offered
Amount”):

[Loans - $[        ]]

[[            , 20        ]3 tranche[s] of the [        ]4 Class of Loans -
$[        ]]

3. The percentage discount to par value at which such Discounted Loan Prepayment
may be made is [[    ]% in respect of the Loans] [[        ]% in respect of the
[            , 20        ]5 tranche[(s)] of the [        ]6 Class of Loans] (the
“Offered Discount”).

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

 

L-7-1



--------------------------------------------------------------------------------

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans] [[            , 20        ]7 tranche[s] of the
[        ]8 Class of Loans] pursuant to Section 2.05(a)(iv)(D) of the Credit
Agreement at a price equal to the Acceptable Discount and in an aggregate
outstanding principal amount not to exceed such Lender’s Offered Amount as such
amount may be reduced in accordance with the Solicited Discount Proration, if
any, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

 

 

7 

List multiple tranches if applicable.

8 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

 

L-7-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

 

L-7-3



--------------------------------------------------------------------------------

EXHIBIT L-8

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

Date:             , 20        

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(iv)(B) of that certain Credit Agreement, dated as of
September 6, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among APX Group, Inc., a Delaware
corporation (the “Borrower”), APX Group Holdings, Inc., a Delaware corporation,
the other Guarantors party thereto from time to time, each lender from time to
time party thereto and Bank of America, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(iv)(B) of the Credit Agreement, the Company Party
hereby offers to make a Discounted Loan Prepayment [to each Lender] [to each
Lender of the [            , 20        ]1 tranche[s] of the [        ]2 Class of
Loans] on the following terms:

1. This Borrower Offer of Specified Discount Prepayment is available only [to
each Lender] [to each Lender of the [            , 20        ]3 tranche[s] of
the [        ]4 Class of Loans].

2. The aggregate principal amount of the Discounted Loan Prepayment that will be
made in connection with this offer shall not exceed [$[        ] of Loans]
[$[        ] of the [            , 20        ]5 tranche[(s)] of the [        ]6
Class of Loans] (the “Specified Discount Prepayment Amount”).7

3. The percentage discount to par value at which such Discounted Loan Prepayment
will be made is [[        ]% in respect of the Loans] [[        ]% in respect of
the [        , 20        ]8 tranche[(s)] of the [        ]9 Class of Loans] (the
“Specified Discount”).

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

7 

Minimum of $10.0 million and whole increments of $1.0 million.

8 

List multiple tranches if applicable.

9 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

 

L-8-1



--------------------------------------------------------------------------------

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York City
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2.05(a)(iv)(B) of the Credit Agreement.

The Company Party hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [            , 20        ]10 tranche[s] of the
[        ]11 Class of Loans] as follows:

1. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Prepayment as a result of a prepayment made by a
Company Party on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Company Party was
notified that no Lender was willing to accept any prepayment of any Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of any Company Party’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]12

2. No Default or Event of Default has occurred and is continuing.

The Company Party acknowledges that the Auction Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

The Company Party requests that the Auction Agent promptly notify each relevant
Lender party to the Credit Agreement of this Specified Discount Prepayment
Notice.

[The remainder of this page is intentionally left blank.]

 

 

 

 

10 

List multiple tranches if applicable.

11 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

12 

Insert applicable representation.

 

L-8-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:  

 

  Name:   Title:

Enclosure: Form of Specified Discount Prepayment Response

 

L-8-3



--------------------------------------------------------------------------------

EXHIBIT L-9

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

Date:             , 20        

To: [Bank of America, N.A.], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of September 6, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among APX Group, Inc., a Delaware corporation (the
“Borrower”), APX Group Holdings, Inc., a Delaware corporation, the other
Guarantors party thereto from time to time, each lender from time to time party
thereto and Bank of America, N.A., as Administrative Agent, and (b) the
Specified Discount Prepayment Notice, dated             , 20        , from the
applicable Company Party (the “Specified Discount Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Specified Discount Prepayment Notice or,
to the extent not defined therein, in the Credit Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(iv)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Loans] [[            , 20        ]1 tranche[s] of
the [        ]2 Class of Loans - $[        ]] held by such Lender at the
Specified Discount in an aggregate outstanding principal amount as follows:

[Loans - $[        ]]

[[            , 20        ]3 tranche[s] of the [        ]4 Class of Loans -
$[        ]]

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans][[            , 20        ]5 tranche[s] the [        ]6
Class of Loans] pursuant to Section 2.05(a)(iv)(B) of the Credit Agreement at a
price equal to the [applicable] Specified Discount in the aggregate outstanding
principal amount not to exceed the amount set forth above, as such amount may be
reduced in accordance with the Specified Discount Proration, and as otherwise
determined in accordance with and subject to the requirements of the Credit
Agreement.

[The remainder of this page is intentionally left blank.]

 

1 

List multiple tranches if applicable.

2 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

3 

List multiple tranches if applicable.

4 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

5 

List multiple tranches if applicable.

6 

List applicable Class(es) of Loans (e.g., “Initial Loans”, “Incremental Loans”,
“Refinancing Loans” or “Extended Loans”).

 

L-9-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

 

L-9-2